Exhibit 10.1

Execution Version

 

 

INTERNATIONAL SPEEDWAY CORPORATION

$100,000,000 3.95% Series 2012A Senior Notes

due September 13, 2024

 

 

NOTE PURCHASE AGREEMENT

 

 

DATED AS OF SEPTEMBER 13, 2012

 

 

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

SECTION    HEADING    PAGE  

SECTION 1.

   AUTHORIZATION OF NOTES      1   

Section 1.1.

   Description of Notes      1   

Section 1.2.

   Interest Rate      1   

SECTION 2.

   SALE AND PURCHASE OF NOTES      2   

Section 2.1.

   Series 2012A Notes      2   

Section 2.2.

   Additional Series of Notes      2   

Section 2.3.

   Subsidiary Guaranty      4   

SECTION 3.

   CLOSING      4   

SECTION 4.

   CONDITIONS TO CLOSING      5   

Section 4.1.

   Representations and Warranties      5   

Section 4.2.

   Performance; No Default      5   

Section 4.3.

   Compliance Certificates      5   

Section 4.4.

   Opinions of Counsel      6   

Section 4.5.

   Purchase Permitted By Applicable Law, Etc      6   

Section 4.6.

   Sale of Other Notes      6   

Section 4.7.

   Payment of Special Counsel Fees      6   

Section 4.8.

   Private Placement Number      7   

Section 4.9.

   Changes in Corporate Structure      7   

Section 4.10.

   Subsidiary Guaranty      7   

Section 4.11.

   Funding Instructions      7   

Section 4.12.

   Proceedings and Documents      7   

SECTION 5.

   REPRESENTATIONS AND WARRANTIES OF THE COMPANY      7   

Section 5.1.

   Organization; Power and Authority      7   

Section 5.2.

   Authorization, Etc      8   

Section 5.3.

   Disclosure      8   

Section 5.4.

   Organization and Ownership of Shares of Subsidiaries      8   

Section 5.5.

   Financial Statements; Material Liabilities      9   

Section 5.6.

   Compliance with Laws, Other Instruments, Etc      9   

Section 5.7.

   Governmental Authorizations, Etc      10   

Section 5.8.

   Litigation; Observance of Agreements, Statutes and Orders      10   

Section 5.9.

   Taxes      10   

Section 5.10.

   Title to Property; Leases      10   

Section 5.11.

   Licenses, Permits, Etc      11   

Section 5.12.

   Compliance with ERISA      11   

Section 5.13.

   Private Offering by the Company      12   

 

- i -



--------------------------------------------------------------------------------

Section 5.14.

   Use of Proceeds; Margin Regulations      12   

Section 5.15.

   Existing Indebtedness; Future Liens      13   

Section 5.16.

   Foreign Assets Control Regulations, Etc      13   

Section 5.17.

   Status under Certain Statutes      14   

Section 5.18.

   Environmental Matters      14   

Section 5.19.

   Notes Rank Pari Passu      14   

SECTION 6.

   REPRESENTATIONS OF THE PURCHASER      15   

Section 6.1.

   Purchase for Investment      15   

Section 6.2.

   Accredited Investor      15   

Section 6.3.

   Source of Funds      15   

SECTION 7.

   INFORMATION AS TO COMPANY      17   

Section 7.1.

   Financial and Business Information      17   

Section 7.2.

   Officer’s Certificate      20   

Section 7.3.

   Visitation      20   

SECTION 8.

   PAYMENT OF THE NOTES      21   

Section 8.1.

   Required Prepayments      21   

Section 8.2.

   Optional Prepayments      21   

Section 8.3.

   Allocation of Partial Prepayments      21   

Section 8.4.

   Maturity; Surrender, Etc      21   

Section 8.5.

   Purchase of Notes      22   

Section 8.6.

   Make Whole Amount for the Series 2012A Notes      22   

Section 8.7.

   Change in Control      23   

Section 8.8.

   Prepayment in Connection with Asset Sales      25   

SECTION 9.

   AFFIRMATIVE COVENANTS      25   

Section 9.1.

   Compliance with Law      25   

Section 9.2.

   Insurance      26   

Section 9.3.

   Maintenance of Properties      26   

Section 9.4.

   Payment of Taxes and Claims      26   

Section 9.5.

   Corporate Existence, Etc      26   

Section 9.6.

   Notes to Rank Pari Passu      26   

Section 9.7.

   Material Subsidiaries; Additional Subsidiary Guarantors      27   

Section 9.8.

   Books and Records      27   

SECTION 10.

   NEGATIVE COVENANTS      27   

Section 10.1.

   Leverage Ratio      27   

Section 10.2.

   Interest Coverage Ratio      28   

Section 10.3.

   Priority Debt      28   

Section 10.4.

   Limitation on Liens      28   

Section 10.5.

   Sales of Assets      30   

Section 10.6.

   Merger and Consolidation      31   

 

- ii -



--------------------------------------------------------------------------------

Section 10.7.

   Transactions with Affiliates      32   

Section 10.8.

   Terrorism Sanctions Regulations      33   

SECTION 11.

   EVENTS OF DEFAULT      33   

SECTION 12

   REMEDIES ON DEFAULT, ETC      35   

Section 12.1.

   Acceleration      35   

Section 12.2.

   Other Remedies      36   

Section 12.3.

   Rescission      36   

Section 12.4.

   No Waivers or Election of Remedies, Expenses, Etc      37   

SECTION 13.

   REGISTRATION; EXCHANGE; SUBSTITUTION OF NOTES      37   

Section 13.1.

   Registration of Notes      37   

Section 13.2.

   Transfer and Exchange of Notes      37   

Section 13.3.

   Replacement of Notes      38   

SECTION 14.

   PAYMENTS ON NOTES      38   

Section 14.1.

   Place of Payment      38   

Section 14.2.

   Home Office Payment      39   

SECTION 15.

   EXPENSES, ETC      39   

Section 15.1.

   Transaction Expenses      39   

Section 15.2.

   Survival      39   

SECTION 16.

   SURVIVAL OF REPRESENTATIONS AND WARRANTIES; ENTIRE AGREEMENT      40   

SECTION 17.

   AMENDMENT AND WAIVER      40   

Section 17.1.

   Requirements      40   

Section 17.2.

   Solicitation of Holders of Notes      41   

Section 17.3.

   Binding Effect, Etc      41   

Section 17.4.

   Notes Held by Company, Etc      42   

SECTION 18.

   NOTICES      42   

SECTION 19.

   REPRODUCTION OF DOCUMENTS      42   

SECTION 20.

   CONFIDENTIAL INFORMATION      43   

SECTION 21.

   SUBSTITUTION OF PURCHASER      44   

 

- iii -



--------------------------------------------------------------------------------

SECTION 22.

   MISCELLANEOUS      44   

Section 22.1.

   Successors and Assigns      44   

Section 22.2.

   Payments Due on Non-Business Days      44   

Section 22.3.

   Accounting Terms      45   

Section 22.4.

   Severability      45   

Section 22.5.

   Construction      45   

Section 22.6.

   Counterparts      46   

Section 22.7.

   Governing Law      46   

Section 22.8.

   Jurisdiction and Process; Waiver of Jury Trial      46   

SECTION 1.

   GUARANTY      2   

SECTION 2.

   REPRESENTATIONS AND WARRANTIES      3   

SECTION 3.

   SUBSIDIARY GUARANTOR’S OBLIGATIONS UNCONDITIONAL      5   

SECTION 4.

   FULL RECOURSE OBLIGATIONS; PARI PASSU RANKING      10   

SECTION 5.

   WAIVER      11   

SECTION 6.

   WAIVER OF SUBROGATION      11   

SECTION 7.

   SUBORDINATION      12   

SECTION 8.

   EFFECT OF BANKRUPTCY PROCEEDINGS, ETC      12   

SECTION 9.

   TERM OF GUARANTY      13   

SECTION 10.

   CONTRIBUTION      13   

SECTION 11.

   LIMITATION OF LIABILITY      14   

SECTION 12.

   NEGATIVE PLEDGE      14   

SECTION 13.

   SUPPLEMENTAL AGREEMENT      14   

SECTION 14.

   DEFINITIONS AND TERMS GENERALLY      15   

SECTION 15.

   NOTICES      16   

SECTION 16.

   AMENDMENTS, ETC      16   

SECTION 17.

   CONSENT TO JURISDICTION; SERVICE OF PROCESS      16   

SECTION 18.

   WAIVER OF JURY TRIAL      17   

SECTION 19.

   SURVIVAL      17   

 

- iv -



--------------------------------------------------------------------------------

SECTION 20.

   SEVERABILITY      18   

SECTION 21.

   SUCCESSORS AND ASSIGNS      18   

SECTION 22.

   TABLE OF CONTENTS; HEADINGS      18   

SECTION 23.

   COUNTERPARTS      18   

SECTION 24.

   GOVERNING LAW      18   

SECTION 25.

   RELEASE      18   

SECTION 26.

   COVENANT COMPLIANCE      19   

 

- v -



--------------------------------------------------------------------------------

SCHEDULE A

   —    INFORMATION RELATING TO PURCHASERS

SCHEDULE B

   —      DEFINED TERMS

SCHEDULE 4.9

   —      Changes in Corporate Structure

SCHEDULE 5.4

   —      Subsidiaries of the Company, Ownership of Subsidiary Stock

SCHEDULE 5.5

   —      Financial Statements

SCHEDULE 5.11

   —      Licenses, Permits, Etc.

SCHEDULE 5.15

   —      Existing Indebtedness

SCHEDULE 10.4

   —      Existing Liens

EXHIBIT 1

   —      Form of 3.95% Series 2012A Senior Notes due September 13, 2024

EXHIBIT 2.3

   —      Form of Subsidiary Guaranty

EXHIBIT 4.4(a)

   —      Form of Opinion of General Counsel to the Company

EXHIBIT 4.4(b)

   —      Form of Opinion of Special Counsel to the Company

EXHIBIT 4.4(c)

   —      Form of Opinion of Special Counsel to the Purchasers

EXHIBIT S

   —      Form of Supplement to Note Purchase Agreement

 

- vi -



--------------------------------------------------------------------------------

INTERNATIONAL SPEEDWAY CORPORATION

One Daytona Blvd.

Daytona Beach, FL 32114-1243

$100,000,000 3.95% SERIES 2012A SENIOR NOTES

DUE SEPTEMBER 13, 2024

Dated as of

September 13, 2012

TO THE PURCHASERS LISTED IN

THE ATTACHED SCHEDULE A:

Ladies and Gentlemen:

INTERNATIONAL SPEEDWAY CORPORATION, a Florida corporation (the “Company”),
agrees with the Purchasers listed in the attached Schedule A (the “Purchasers”)
to this Note Purchase Agreement (this “Agreement”) as follows:

SECTION 1. AUTHORIZATION OF NOTES.

Section 1.1. Description of Notes. The Company will authorize the issue and sale
of the following Senior Notes:

 

ISSUE   

SERIES AND/OR

TRANCHE

     AGGREGATE
PRINCIPAL
AMOUNT      INTEREST RATE     MATURITY DATE  

Senior Notes

     Series 2012A       $ 100,000,000         3.95 %      September 13, 2024   

The Senior Notes described above together with each Series of Additional Notes
that may from time to time be issued pursuant to the provisions of Section 2.2
are collectively referred to as the “Notes” (such term shall also include any
such notes issued in substitution therefor pursuant to Section 13 of this
Agreement). The Series 2012A Notes shall be substantially in the form set out in
Exhibit 1, with such changes therefrom, if any, as may be approved by the
Purchasers and the Company. Certain capitalized terms used in this Agreement are
defined in Schedule B; references to a “Schedule” or an “Exhibit” are, unless
otherwise specified, to a Schedule or an Exhibit attached to this Agreement.

Section 1.2. Interest Rate. (a) The Series 2012A Notes shall bear interest
(computed on the basis of a 360-day year of twelve 30-day months) on the unpaid
principal thereof from the date of issuance at its respective stated rate of
interest payable semi annually in arrears on the 13th day of March and September
in each year and at maturity commencing on March 13, 2013, until such principal
sum shall have become due



--------------------------------------------------------------------------------

and payable (whether at maturity, upon notice of prepayment or otherwise) and,
to the extent permitted by law, at the applicable Default Rate on overdue
payment of interest and, during the continuance of an Event of Default, on such
unpaid balance and on any overdue payment of any Make Whole Amount until paid.

SECTION 2. SALE AND PURCHASE OF NOTES.

Section 2.1. Series 2012A Notes. Subject to the terms and conditions of this
Agreement, the Company will issue and sell to each Purchaser and each Purchaser
will purchase from the Company, at the Closing provided for in Section 3, the
Series 2012A Notes in the principal amount specified opposite such Purchaser’s
name in Schedule A at the purchase price of 100% of the principal amount
thereof. The obligations of each Purchaser hereunder are several and not joint
obligations and each Purchaser shall have no obligation and no liability to any
Person for the performance or nonperformance by any other Purchaser hereunder.

Section 2.2. Additional Series of Notes. The Company may, from time to time, in
its sole discretion but subject to the terms hereof, issue and sell one or more
additional Series of its unsecured promissory notes under the provisions of this
Agreement pursuant to a supplement (a “Supplement”) substantially in the form of
Exhibit S, provided that the aggregate principal amount of Notes of all Series
issued pursuant to all Supplements in accordance with the terms of this
Section 2.2 shall not exceed $400,000,000. Each additional Series of Notes (the
“Additional Notes”) issued pursuant to a Supplement shall be subject to the
following terms and conditions:

(i) each Series of Additional Notes, when so issued, shall be differentiated
from all previous Series by sequential alphabetical designation inscribed
thereon;

(ii) Additional Notes of the same Series may consist of more than one different
and separate tranches and may differ with respect to outstanding principal
amounts, maturity dates, interest rates and premiums, if any, and price and
terms of redemption or payment prior to maturity, but all such different and
separate tranches of the same Series shall vote as a single class and constitute
one Series;

(iii) each Series of Additional Notes shall be dated the date of issue, bear
interest at such rate or rates, mature on such date or dates, be subject to such
mandatory and optional prepayment on the dates and at the premiums, if any, have
such additional or different conditions precedent to closing, such
representations and warranties and such additional covenants as shall be
specified in the Supplement under which such Additional Notes are issued and
upon execution of any such Supplement, this Agreement shall be amended (a) to
reflect such additional covenants without further action on the part of the
holders of the Notes outstanding under this Agreement, provided, that any such
additional covenants shall inure to the benefit of all holders of Notes so long
as any Additional Notes issued pursuant to such Supplement remain outstanding,
and (b) to reflect such representations and warranties as are contained in such
Supplement for the benefit of the holders of such Additional Notes in accordance
with the provisions of Section 17;

 

-2-



--------------------------------------------------------------------------------

(iv) each Series of Additional Notes issued under this Agreement shall be in
substantially the form of Exhibit 1 to Exhibit S hereto with such variations,
omissions and insertions as are necessary or permitted hereunder;

(v) the minimum principal amount of any Note issued under a Supplement shall be
$100,000, except as may be necessary to evidence the outstanding amount of any
Note originally issued in a denomination of $100,000 or more;

(vi) all Additional Notes shall constitute Senior Indebtedness of the Company
and shall rank pari passu with all other outstanding Notes; and

(vii) no Additional Notes shall be issued hereunder if at the time of issuance
thereof and after giving effect to the application of the proceeds thereof, any
Default or Event of Default shall have occurred and be continuing.

The obligations of the Additional Purchasers to purchase any Additional Notes
shall be subject to the following conditions precedent, in addition to the
conditions specified in the Supplement pursuant to which such Additional Notes
may be issued:

(a) Compliance Certificate. A duly authorized Senior Financial Officer shall
execute and deliver to each Additional Purchaser and each holder of Notes an
Officer’s Certificate dated the date of issue of such Series of Additional Notes
stating that such officer has reviewed the provisions of this Agreement
(including any Supplements hereto) and setting forth the information and
computations (in sufficient detail) required in order to establish whether after
giving effect to the issuance of the Additional Notes and after giving effect to
the application of the proceeds thereof, the Company is in compliance with the
requirements of Section 10.1 on such date (based upon the financial statements
for the most recent fiscal quarter ended prior to the date of such certificate).

(b) Execution and Delivery of Supplement. The Company and each such Additional
Purchaser shall execute and deliver to each other a Supplement substantially in
the form of Exhibit S hereto.

(c) Representations of Additional Purchasers. Each Additional Purchaser shall
have confirmed in the Supplement that the representations set forth in Section 6
are true with respect to such Additional Purchaser on and as of the date of
issue of the Additional Notes.

(d) Execution and Delivery of Guaranty Ratification. Provided a Guarantor
Release shall not have occurred, each Subsidiary Guarantor shall execute and
deliver a Guaranty Ratification substantially in the form attached to the
Subsidiary Guaranty.

 

-3-



--------------------------------------------------------------------------------

Section 2.3. Subsidiary Guaranty. (a) The payment by the Company of all amounts
due with respect to the Notes and the performance by the Company of its
obligations under this Agreement will be absolutely and unconditionally
guaranteed by the Subsidiary Guarantors pursuant to the Subsidiary Guaranty
Agreement dated as of even date herewith, which shall be substantially in the
form of Exhibit 2.3 attached hereto, and otherwise in accordance with the
provisions of Section 9.7 hereof (the “Subsidiary Guaranty”).

(b) Subject to Section 9.7(a), the holders of the Notes agree to discharge and
release any Subsidiary Guarantor from the Subsidiary Guaranty upon the written
request of the Company, provided that (i) such Subsidiary Guarantor has been
released and discharged (or will be released and discharged concurrently with
the release of such Subsidiary Guarantor under the Subsidiary Guaranty) as an
obligor and guarantor under and in respect of the Bank Credit Agreement and the
Company so certifies to the holders of the Notes in a certificate of a
Responsible Officer, (ii) at the time of such release and discharge, the Company
shall deliver a certificate of a Responsible Officer to the holders of the Notes
stating that no Default or Event of Default exists, and (iii) if any fee or
other form of consideration is given to any holder of Indebtedness of the
Company expressly for the purpose of such release, holders of the Notes shall
receive equivalent consideration (a “Guarantor Release”).

SECTION 3. CLOSING.

The sale and purchase of the Series 2012A Notes to be purchased by each
Purchaser shall occur at the offices of Chapman and Cutler LLP, 111 West Monroe
Street, Chicago, Illinois 60603 at 10:00 a.m. Central time, at a closing (the
“Closing”) on September 13, 2012 or on such other Business Day thereafter on or
prior to September 17, 2012 as may be agreed upon by the Company and the
Purchasers. On the Closing Date, the Company will deliver to each Purchaser the
Series 2012A Notes to be purchased by such Purchaser in the form of a single
Series 2012A Note (or such greater number of Series 2012A Notes in denominations
of at least $100,000 as such Purchaser may request) dated the date of the
Closing Date and registered in such Purchaser’s name (or in the name of such
Purchaser’s nominee), against delivery by such Purchaser to the Company or its
order of immediately available funds in the amount of the purchase price
therefor by wire transfer of immediately available funds for the account of the
Company to Account Number 898033992669, at Bank of America, Tampa, FL, ABA
Number 026009593, in the Account Name of “International Speedway Corporation.”
If, on the Closing Date, the Company shall fail to tender such Series 2012A
Notes to any Purchaser as provided above in this Section 3, or any of the
conditions specified in Section 4 shall not have been fulfilled to any
Purchaser’s reasonable satisfaction, such Purchaser shall, at such Purchaser’s
election, be relieved of all further obligations under this Agreement, without
thereby waiving any rights such Purchaser may have by reason of such failure or
such nonfulfillment.

 

-4-



--------------------------------------------------------------------------------

SECTION 4. CONDITIONS TO CLOSING.

Each Purchaser’s obligation to purchase and pay for the Series 2012A Notes to be
sold to such Purchaser at the Closing is subject to the fulfillment to such
Purchaser’s reasonable satisfaction, prior to or at the Closing, of the
following conditions:

Section 4.1. Representations and Warranties.

(a) Representations and Warranties of the Company. The representations and
warranties of the Company in this Agreement shall be correct when made and at
the time of the Closing.

(b) Representations and Warranties of the Subsidiary Guarantors. The
representations and warranties of the Subsidiary Guarantors in the Subsidiary
Guaranty shall be correct when made and at the time of the Closing.

Section 4.2. Performance; No Default. The Company and each Subsidiary Guarantor
shall have performed and complied with all agreements and conditions contained
in this Agreement and the Subsidiary Guaranty required to be performed or
complied with by the Company and each such Subsidiary Guarantor prior to or at
the Closing, and after giving effect to the issue and sale of the Series 2012A
Notes (and the application of the proceeds thereof as contemplated by
Section 5.14), no Default or Event of Default shall have occurred and be
continuing. Neither the Company nor any Subsidiary shall have entered into any
transaction since the date of the Memorandum that would have been prohibited by
Section 10 hereof had such Sections applied since such date.

Section 4.3. Compliance Certificates.

(a) Officer’s Certificate of the Company. The Company shall have delivered to
such Purchaser an Officer’s Certificate, dated the Closing Date, certifying that
the conditions specified in Sections 4.1, 4.2 and 4.9 have been fulfilled.

(b) Secretary’s Certificate of the Company. The Company shall have delivered to
such Purchaser a certificate of its Secretary or Assistant Secretary, dated the
Closing Date, certifying as to the resolutions attached thereto and other
corporate proceedings relating to the authorization, execution and delivery of
the Series 2012A Notes and this Agreement.

(c) Officer’s Certificate of the Subsidiary Guarantors. Each Subsidiary
Guarantor shall have delivered to such Purchaser an Officer’s Certificate, dated
the Closing Date, certifying that the conditions specified in Sections 4.1(b),
4.2 and 4.9 have been fulfilled.

 

-5-



--------------------------------------------------------------------------------

(d) Secretary’s Certificate of the Subsidiary Guarantors. Each Subsidiary
Guarantor shall have delivered to such Purchaser a certificate of its Secretary
or Assistant Secretary, dated the Closing Date, certifying as to the resolutions
attached thereto and other corporate proceedings relating to the authorization,
execution and delivery of the Subsidiary Guaranty.

Section 4.4. Opinions of Counsel. Such Purchaser shall have received opinions in
form and substance satisfactory to such Purchaser, dated the Closing Date
(a) from W. Garrett Crotty, General Counsel of the Company, covering the matters
set forth in Exhibit 4.4(a) and covering such other matters incident to the
transactions contemplated hereby as such Purchaser or its counsel may reasonably
request (and the Company hereby instructs its counsel to deliver such opinion to
the Purchasers), (b) from Baker Botts L.L.P., special counsel for the Company,
covering the matters set forth in Exhibit 4.4(b) and covering such other matters
incident to the transactions contemplated hereby as such Purchaser or its
counsel may reasonably request (and the Company hereby instructs its counsel to
deliver such opinion to the Purchasers), and (c) from Chapman and Cutler LLP,
the Purchasers’ special counsel in connection with such transactions,
substantially in the form set forth in Exhibit 4.4(c) and covering such other
matters incident to such transactions as such Purchaser may reasonably request.

Section 4.5. Purchase Permitted By Applicable Law, Etc. On the date of the
Closing such Purchaser’s purchase of Series 2012A Notes shall (a) be permitted
by the laws and regulations of each jurisdiction to which such Purchaser is
subject, without recourse to provisions (such as section 1405(a)(8) of the New
York Insurance Law) permitting limited investments by insurance companies
without restriction as to the character of the particular investment, (b) not
violate any applicable law or regulation (including, without limitation,
Regulation T, U or X of the Board of Governors of the Federal Reserve System)
and (c) not subject such Purchaser to any tax, penalty or liability under or
pursuant to any applicable law or regulation, which law or regulation was not in
effect on the date hereof. If requested by such Purchaser, such Purchaser shall
have received an Officer’s Certificate certifying as to such matters of fact as
such Purchaser may reasonably specify to enable such Purchaser to determine
whether such purchase is so permitted.

Section 4.6. Sale of Other Notes. Contemporaneously with the Closing the Company
shall sell to each other Purchaser and each other Purchaser shall purchase the
Series 2012A Notes to be purchased by it at the Closing as specified in
Schedule A.

Section 4.7. Payment of Special Counsel Fees. Without limiting the provisions of
Section 15.1, the Company shall have paid on or before the Closing Date, the
reasonable fees, reasonable charges and reasonable disbursements of the
Purchasers’ special counsel referred to in Section 4.4 to the extent reflected
in a statement of such counsel rendered to the Company at least one Business Day
prior to the Closing Date.

 

-6-



--------------------------------------------------------------------------------

Section 4.8. Private Placement Number. A Private Placement Number issued by
Standard & Poor’s CUSIP Service Bureau (in cooperation with the Securities
Valuation Office of the National Association of Insurance Commissioners) shall
have been obtained for the Series 2012A Notes.

Section 4.9. Changes in Corporate Structure. Neither the Company nor any
Subsidiary Guarantor shall have changed its jurisdiction of organization or,
except as reflected in Schedule 4.9, been a party to any merger or
consolidation, or shall have succeeded to all or any substantial part of the
liabilities of any other entity, at any time following the date of the most
recent financial statements referred to in Schedule 5.5.

Section 4.10. Subsidiary Guaranty. The Subsidiary Guaranty shall have been duly
authorized, executed and delivered by each Subsidiary Guarantor, shall
constitute the legal, valid and binding contract and agreement of each
Subsidiary Guarantor and such Purchaser shall have received a true, correct and
complete copy thereof.

Section 4.11. Funding Instructions. At least three Business Days prior to the
date of the Closing, each Purchaser shall have received written instructions
signed by a Responsible Officer on letterhead of the Company confirming (i) the
name and address of the transferee bank, (ii) such transferee bank’s ABA number
and (iii) the account name and number into which the purchase price for the
Series 2012A Notes is to be deposited.

Section 4.12. Proceedings and Documents. All corporate and other organizational
proceedings in connection with the transactions contemplated by this Agreement
and all documents and instruments incident to such transactions shall be
satisfactory to such Purchaser and its special counsel, and such Purchaser and
its special counsel shall have received all such counterpart originals or
certified or other copies of such documents as such Purchaser or such special
counsel may reasonably request.

SECTION 5. REPRESENTATIONS AND WARRANTIES OF THE COMPANY.

The Company represents and warrants to each Purchaser that:

Section 5.1. Organization; Power and Authority. The Company is a corporation
duly organized, validly existing and in good standing under the laws of its
jurisdiction of incorporation, and is duly qualified as a foreign corporation
and is in good standing in each jurisdiction in which such qualification is
required by law, other than those jurisdictions as to which the failure to be so
qualified or in good standing would not, individually or in the aggregate,
reasonably be expected to have a Material Adverse Effect. The Company has the
corporate power and authority to own or hold under lease the properties it
purports to own or hold under lease, to transact the business it transacts and
proposes to transact, to execute and deliver this Agreement and the Series 2012A
Notes and to perform the provisions hereof and thereof.

 

-7-



--------------------------------------------------------------------------------

Section 5.2. Authorization, Etc. This Agreement and the Notes to be issued on
the Closing Date have been duly authorized by all necessary corporate action on
the part of the Company, and this Agreement constitutes, and upon execution and
delivery thereof each such Note will constitute, a legal, valid and binding
obligation of the Company enforceable against the Company in accordance with its
terms, except as such enforceability may be limited by (i) applicable
bankruptcy, insolvency, reorganization, moratorium or other similar laws
affecting the enforcement of creditors’ rights generally and (ii) general
principles of equity (regardless of whether such enforceability is considered in
a proceeding in equity or at law).

Section 5.3. Disclosure. The Company, through its agent, Wells Fargo Securities,
LLC, has delivered to you and each other Purchaser a copy of a Private Placement
Memorandum, dated June 20, 2012 (the “Memorandum”), relating to the transactions
contemplated hereby. The Memorandum fairly describes, in all material respects,
the general nature of the business and principal properties of the Company and
its Subsidiaries. This Agreement, the Memorandum, information contained in
public filings with the Securities and Exchange Commission from and after
November 30, 2011 (“Public Filings”), the documents, certificates or other
writings delivered to the Purchasers by or on behalf of the Company in
connection with the transactions contemplated hereby and the financial
statements listed in Schedule 5.5, in each case, delivered (or deemed delivered
for purposes of Public Filings) to the Purchasers prior to July 17, 2012 (this
Agreement, the Memorandum, the Public Filings and such documents, certificates
or other writings and such financial statements being referred to, collectively,
as the “Disclosure Documents”), taken as a whole, do not contain any untrue
statement of a material fact or omit to state any material fact necessary to
make the statements therein not misleading in light of the circumstances under
which they were made. Except as disclosed in the Disclosure Documents, since
November 30, 2011, there has been no change in the financial condition,
operations, business or properties of the Company or any of its Subsidiaries
except changes that individually or in the aggregate would not reasonably be
expected to have a Material Adverse Effect. There is no fact known to the
Company that would reasonably be expected to have a Material Adverse Effect that
has not been set forth herein or in the Disclosure Documents. The Company makes
no representations as to projections contained in the Disclosure Documents other
than that such projections are based on information that the Company believed to
be accurate as of the date of such projections, and that such projections were
calculated in a manner the Company believed to be reasonable as of the date of
such projections.

Section 5.4. Organization and Ownership of Shares of Subsidiaries. Schedule 5.4
contains (except as noted therein) a complete and correct list of the Company’s
Subsidiaries, showing, as to each Subsidiary, the correct name thereof, the
jurisdiction of its organization, and the percentage of shares of each class of
its capital stock or similar equity interests outstanding owned by the Company
and each other Subsidiary.

 

-8-



--------------------------------------------------------------------------------

(a) All of the outstanding shares of capital stock or similar equity interests
of each Subsidiary shown in Schedule 5.4 as being owned by the Company and its
Subsidiaries have been validly issued, are fully paid and nonassessable and are
owned by the Company or another Subsidiary free and clear of any Lien (except as
otherwise disclosed in Schedule 5.4).

(b) Each Subsidiary identified in Schedule 5.4 is a corporation or other legal
entity duly organized, validly existing and in good standing under the laws of
its jurisdiction of organization, and is duly qualified as a foreign corporation
or other legal entity and is in good standing in each jurisdiction in which such
qualification is required by law, other than those jurisdictions as to which the
failure to be so qualified or in good standing would not, individually or in the
aggregate, reasonably be expected to have a Material Adverse Effect. Each such
Subsidiary has the corporate or other power and authority to own or hold under
lease the properties it purports to own or hold under lease and to transact the
business it transacts and proposes to transact.

(c) No Subsidiary is a party to, or otherwise subject to, any legal restriction
or any agreement (other than this Agreement, the agreements listed on
Schedule 5.4 and customary limitations imposed by corporate law statutes)
restricting the ability of such Subsidiary to pay dividends out of profits or
make any other similar distributions of profits to the Company or any of its
Subsidiaries that owns outstanding shares of capital stock or similar equity
interests of such Subsidiary.

Section 5.5. Financial Statements; Material Liabilities. The Company has
delivered to each Purchaser copies of the financial statements of the Company
and its Subsidiaries listed on Schedule 5.5. All of said financial statements
(including in each case the related schedules and notes) fairly present in all
material respects the consolidated financial position of the Company and its
Subsidiaries as of the respective dates specified in such Schedule and the
consolidated results of their operations and cash flows for the respective
periods so specified and have been prepared in accordance with GAAP consistently
applied throughout the periods involved except as set forth in the notes thereto
(subject, in the case of any interim financial statements, to normal year-end
adjustments). The Company and its Subsidiaries do not have any Material
liabilities that are not disclosed on such financial statements or otherwise
disclosed in the Disclosure Documents.

Section 5.6. Compliance with Laws, Other Instruments, Etc. The execution,
delivery and performance by the Company of this Agreement and the Series 2012A
Notes will not (a) contravene, result in any breach of, or constitute a default
under, or result in the creation of any Lien in respect of any property of the
Company or any Subsidiary under, any indenture, mortgage, deed of trust, loan,
purchase or credit agreement, lease, corporate charter or by-laws, or any other
Material agreement or instrument to which the Company or any Subsidiary is bound
or by which the Company or any Subsidiary or any of their respective properties
may be bound or affected, (b) conflict with or result in a breach of any of the
terms, conditions or provisions of any order, judgment, decree, or ruling of any
court, arbitrator or Governmental Authority applicable to the Company or any
Subsidiary, or (c) violate any provision of any statute or other rule or
regulation of any Governmental Authority applicable to the Company or any
Subsidiary.

 

-9-



--------------------------------------------------------------------------------

Section 5.7. Governmental Authorizations, Etc. No consent, approval or
authorization of, or registration, filing or declaration with, any Governmental
Authority is required in connection with the execution, delivery or performance
by the Company of this Agreement or the Series 2012A Notes.

Section 5.8. Litigation; Observance of Agreements, Statutes and Orders.
(a) There are no actions, suits, investigations or proceedings pending or, to
the knowledge of the Company, threatened against or affecting the Company or any
Subsidiary or any property of the Company or any Subsidiary in any court or
before any arbitrator of any kind or before or by any Governmental Authority
that, individually or in the aggregate, would reasonably be expected to have a
Material Adverse Effect.

(b) Neither the Company nor any Subsidiary is in default under any term of any
agreement or instrument to which it is a party or by which it is bound, or any
order, judgment, decree or ruling of any court, arbitrator or Governmental
Authority or is in violation of any applicable law, ordinance, rule or
regulation (including without limitation Environmental Laws or the USA Patriot
Act) of any Governmental Authority, which default or violation, individually or
in the aggregate, would reasonably be expected to have a Material Adverse
Effect.

Section 5.9. Taxes. The Company and its Subsidiaries have filed all tax returns
that are required to have been filed in any jurisdiction, and have paid all
taxes shown to be due and payable on such returns and all other taxes and
assessments levied upon them or their properties, assets, income or franchises,
to the extent such taxes and assessments have become due and payable and before
they have become delinquent, except for any taxes and assessments (a) the amount
of which is not individually or in the aggregate Material or (b) the amount,
applicability or validity of which is currently being contested in good faith by
appropriate proceedings and with respect to which the Company or a Subsidiary,
as the case may be, has established adequate reserves in accordance with GAAP.
The Company knows of no basis for any other tax or assessment that would
reasonably be expected to have a Material Adverse Effect. The charges, accruals
and reserves on the books of the Company and its Subsidiaries in respect of
federal, state or other taxes for all fiscal periods are adequate. The federal
income tax liabilities of the Company and its Subsidiaries have been finally
determined (whether by reason of completed audits or the statute of limitations
having run) for all fiscal years up to and including the fiscal year ended
November 30, 2007.

Section 5.10. Title to Property; Leases. The Company and its Subsidiaries have
good and sufficient title to their respective properties which the Company and
its Subsidiaries own or purport to own that individually or in the aggregate are
Material, including all such properties reflected in the most recent audited
balance sheet referred to in Section 5.5 or purported to have been acquired by
the Company or any Subsidiary after said date (except as sold or otherwise
disposed of in the ordinary course of business and except for the sale of 380
Development LLC), in each case free and clear of Liens prohibited by this
Agreement. All leases that individually or in the aggregate are Material are
valid and subsisting and are in full force and effect in all material respects.

 

-10-



--------------------------------------------------------------------------------

Section 5.11. Licenses, Permits, Etc. Except as disclosed in Schedule 5.11,

(a) the Company and its Subsidiaries own or possess all licenses, permits,
franchises, authorizations, patents, copyrights, proprietary software, service
marks, trademarks and trade names, or rights thereto, that individually or in
the aggregate are Material, without known conflict with the rights of others,
except, in each case, as would not reasonably be expected to result in a
Material Adverse Effect;

(b) no product of the Company or any of its Subsidiaries infringes in any
Material respect any license, permit, franchise, authorization, patent,
copyright, proprietary software, service mark, trademark, trade name or other
right owned by any other Person, except, in each case, as would not reasonably
be expected to result in a Material Adverse Effect; and

(c) there is no Material violation by any Person of any right of the Company or
any of its Subsidiaries with respect to any patent, copyright, proprietary
software, service mark, trademark, trade name or other right owned or used by
the Company or any of its Subsidiaries, except, in each case, as would not
reasonably be expected to result in a Material Adverse Effect.

Section 5.12. Compliance with ERISA. (a) The Company and each ERISA Affiliate
have operated and administered each Plan in compliance with all applicable laws
except for such instances of noncompliance as have not resulted in and would not
reasonably be expected to result in a Material Adverse Effect. Neither the
Company nor any ERISA Affiliate has incurred any liability pursuant to Title I
or IV of ERISA or the penalty or excise tax provisions of the Code relating to
employee benefit plans (as defined in section 3 of ERISA), and no event,
transaction or condition has occurred or exists that would reasonably be
expected to result in the incurrence of any such liability by the Company or any
ERISA Affiliate, or in the imposition of any Lien on any of the rights,
properties or assets of the Company or any ERISA Affiliate, in either case
pursuant to Title I or IV of ERISA or to such penalty or excise tax provisions
or to section 436 or 430 of the Code or section 4068 of ERISA, other than such
liabilities or Liens as would not be individually or in the aggregate result in
a Material Adverse Effect.

(b) The present value of the aggregate benefit liabilities under each of the
Plans (other than Multiemployer Plans), determined as of the end of such Plan’s
most recently ended plan year on the basis of the actuarial assumptions
specified for funding purposes in such Plan’s most recent actuarial valuation
report (if applicable), did not exceed the aggregate current value of the assets
of such Plan allocable to such benefit liabilities. The term “benefit
liabilities” has the meaning specified in section 4001 of ERISA and the terms
“current value” and “present value” have the meaning specified in section 3 of
ERISA.

 

-11-



--------------------------------------------------------------------------------

(c) The Company and its ERISA Affiliates have not incurred any withdrawal
liabilities (and are not subject to contingent withdrawal liabilities) under
section 4201 or 4204 of ERISA in respect of Multiemployer Plans that
individually or in the aggregate are Material.

(d) The expected post-retirement benefit obligation (determined as of the last
day of the Company’s most recently ended fiscal year in accordance with
Financial Accounting Standards Board Statement No. 106, without regard to
liabilities attributable to continuation coverage mandated by section 4980B of
the Code) of the Company and its Subsidiaries is not Material.

(e) The execution and delivery of this Agreement and the issuance and sale of
the Series 2012A Notes hereunder will not involve any transaction that is
subject to the prohibitions of Section 406 of ERISA or in connection with which
a tax would be imposed pursuant to Section 4975(c)(1)(A) (D) of the Code. The
representation by the Company in the first sentence of this Section 5.12(e) is
made in reliance upon and subject to the accuracy of each Purchaser’s
representation in Section 6.3 as to the sources of the funds to be used to pay
the purchase price of the Series 2012A Notes to be purchased by such Purchaser.

Section 5.13. Private Offering by the Company. Neither the Company nor any one
acting on the Company’s behalf has offered the Series 2012A Notes or any similar
securities for sale to, or solicited any offer to buy any of the same from, or
otherwise approached or negotiated in respect thereof with, any Person other
than the Purchasers and not more than thirty-one (31) other Institutional
Investors, each of which has been offered the Series 2012A Notes in connection
with a private sale for investment. Neither the Company nor any one acting on
its behalf has taken, or will take, any action that would subject the issuance
or sale of the Series 2012A Notes to the registration requirements of Section 5
of the Securities Act or to the registration requirements of any securities or
blue sky laws of any applicable jurisdiction.

Section 5.14. Use of Proceeds; Margin Regulations. The Company will apply the
proceeds of the sale of the Series 2012A Notes to refinance existing
Indebtedness, for general corporate purposes of the Company and in compliance
with all laws referenced in Section 5.16. No part of the proceeds from the sale
of the Series 2012A Notes hereunder will be used, directly or indirectly, for
the purpose of buying or carrying any margin stock within the meaning of
Regulation U of the Board of Governors of the Federal Reserve System (12 CFR
221), or for the purpose of buying or carrying or trading in any securities
under such circumstances as to involve the Company in a violation of Regulation
X of said Board (12 CFR 224) or to involve any broker or dealer in a violation
of Regulation T of said Board (12 CFR 220). Margin stock does not constitute
more than 5% of the value of the consolidated assets of the Company and its
Subsidiaries and the Company does not have any present intention that margin
stock will constitute more than 5% of the value of such assets. As used in this
Section, the terms “margin stock” and “purpose of buying or carrying” shall have
the meanings assigned to them in said Regulation U.

 

-12-



--------------------------------------------------------------------------------

Section 5.15. Existing Indebtedness; Future Liens. (a) Except as described
therein, Schedule 5.15 sets forth a complete and correct list of all outstanding
Indebtedness of the Company and its Subsidiaries as of February 29, 2012, since
which date there has been no Material change in the amounts, interest rates,
sinking funds, installment payments or maturities of the Indebtedness of the
Company or its Subsidiaries. Neither the Company nor any Subsidiary is in
default and no waiver of default is currently in effect, in the payment of any
principal or interest on any Indebtedness of the Company or such Subsidiary, and
no event or condition exists with respect to any Indebtedness of the Company or
any Subsidiary, that would permit (or that with notice or the lapse of time, or
both, would permit) one or more Persons to cause such Indebtedness to become due
and payable before its stated maturity or before its regularly scheduled dates
of payment.

(b) Except as disclosed in Schedule 5.15, neither the Company nor any Subsidiary
has agreed or consented to cause or permit in the future (upon the happening of
a contingency or otherwise) any of its property, whether now owned or hereafter
acquired, to be subject to a Lien not permitted by Section 10.4.

(c) Neither the Company nor any Subsidiary is a party to, or otherwise subject
to any provision contained in, any instrument evidencing Indebtedness of the
Company or such Subsidiary, any agreement relating thereto or any other
agreement (including, but not limited to, its charter or other organizational
document) which limits the amount of, or otherwise imposes restrictions on the
incurring of, Indebtedness of the Company, except as specifically indicated in
Schedule 5.15.

Section 5.16. Foreign Assets Control Regulations, Etc. (a) Neither the Company
nor any Controlled Entity is (i) a Person whose name appears on the list of
Specially Designated Nationals and Blocked Persons published by the Office of
Foreign Assets Control, U.S. Department of Treasury (“OFAC”) or a Person that is
otherwise subject to an OFAC Sanctions Program (an “OFAC Listed Person”) or
(ii) a department, agency or instrumentality of, or is otherwise controlled by
or acting on behalf of, directly or indirectly, (x) any OFAC Listed Person or
(y) any Person, entity, organization, foreign country or regime that is subject
to any OFAC Sanctions Program (each OFAC Listed Person and each other Person,
entity, organization and government of a country described in clause (ii), a
“Blocked Person”).

(b) No part of the proceeds from the sale of the Series 2012A Notes hereunder
constitutes or will constitute funds obtained on behalf of any Blocked Person or
will otherwise be used, directly by the Company or indirectly through any
Controlled Entity, in connection with any investment in, or any transactions or
dealings with, any Blocked Person or for investment in the Iranian energy sector
(as defined in Section 201 (1) of CISADA).

(c) To the Company’s knowledge after making due inquiry, neither the Company nor
any Controlled Entity (i) is under investigation by any Governmental Authority
for, or has been charged with, or convicted of, money laundering, drug
trafficking, terrorist-related activities or other money laundering predicate
crimes under any applicable law (collectively, “Anti-Money Laundering Laws”),
(ii) has been assessed civil penalties under any Anti-Money Laundering Laws or
(iii) has had any of its funds seized or forfeited in an action under any
Anti-Money Laundering Laws. The Company has taken reasonable measures
appropriate to the circumstances (in any event as required by applicable law) to
ensure that the Company and each Controlled Entity is and will continue to be in
compliance with all applicable current and future Anti-Money Laundering Laws.

 

-13-



--------------------------------------------------------------------------------

(d) No part of the proceeds from the sale of the Series 2012A Notes hereunder
will be used, directly or indirectly, for any improper payments to any
governmental official or employee, political party, official of a political
party, candidate for political office, official of any public international
organization or anyone else acting in an official capacity, in order to obtain,
retain or direct business or obtain any improper advantage. The Company has
taken reasonable measures appropriate to the circumstances (in any event as
required by applicable law) to ensure that the Company and each Controlled
Entity is and will continue to be in compliance with all applicable current and
future anti-corruption laws and regulations.

Section 5.17. Status under Certain Statutes. Neither the Company nor any
Subsidiary is an “investment company” registered or required to be registered
under the Investment Company Act of 1940, as amended, or is subject to
regulation under the Public Utility Holding Company Act of 2005, as amended, the
ICC Termination Act of 1995, as amended, or the Federal Power Act, as amended.

Section 5.18. Environmental Matters. (a) Neither the Company nor any Subsidiary
has knowledge of any liability or has received any notice of any liability, and
no proceeding has been instituted raising any liability against the Company or
any of its Subsidiaries or any of their respective real properties now or
formerly owned, leased or operated by any of them, or other assets, alleging any
damage to the environment or violation of any Environmental Laws, except, in
each case, such as would not reasonably be expected to result in a Material
Adverse Effect.

(b) Neither the Company nor any Subsidiary has knowledge of any facts which
would give rise to any liability, public or private, of violation of
Environmental Laws or damage to the environment emanating from, occurring on or
in any way related to real properties now or formerly owned, leased or operated
by any of them or to other assets or their use, except, in each case, such as
would not reasonably be expected to result in a Material Adverse Effect.

(c) Neither the Company nor any of its Subsidiaries has stored any Hazardous
Materials on real properties now or formerly owned, leased or operated by any of
them or has disposed of any Hazardous Materials in each case in a manner
contrary to any Environmental Laws in each case in any manner that would
reasonably be expected to result in a Material Adverse Effect.

(d) All buildings on all real properties now owned, leased or operated by the
Company or any of its Subsidiaries are in compliance with applicable
Environmental Laws, except where failure to comply would not reasonably be
expected to result in a Material Adverse Effect.

Section 5.19. Notes Rank Pari Passu. The obligations of the Company under this
Agreement and the Notes rank pari passu in right of payment with all other
senior unsecured Indebtedness (actual or contingent) of the Company, including,
without limitation, all senior unsecured Indebtedness of the Company described
in Schedule 5.15 hereto.

 

-14-



--------------------------------------------------------------------------------

SECTION 6. REPRESENTATIONS OF THE PURCHASER.

Section 6.1. Purchase for Investment. Each Purchaser severally represents to the
Company and the Subsidiary Guarantors that it is purchasing the Series 2012A
Notes for its own account or for one or more separate accounts maintained by it
or for the account of one or more pension or trust funds and not with a view to
the distribution thereof, provided that the disposition of such Purchaser’s or
such pension or trust funds’ property shall at all times be within such
Purchaser’s or such pension or trust funds’ control. Each Purchaser understands
that the Series 2012A Notes have not been registered under the Securities Act
and may be resold only if registered pursuant to the provisions of the
Securities Act or if an exemption from registration is available, except under
circumstances where neither such registration nor such an exemption is required
by law, and that the Company is not required to register the Series 2012A Notes.

Section 6.2. Accredited Investor. Each Purchaser represents to the Company and
the Subsidiary Guarantors that it is an “accredited investor” (as defined in
Rule 501(a)(1), (2), (3) or (7) of Regulation D under the Securities Act acting
for its own account (and not for the account of others) or as a fiduciary or
agent for others (which others are also “accredited investors”). Each Purchaser
further represents to the Company and the Subsidiary Guarantors that such
Purchaser has had the opportunity to ask questions of the Company and received
answers concerning the terms and conditions of the sale of the Series 2012A
Notes.

Section 6.3. Source of Funds. Each Purchaser severally represents that at least
one of the following statements is an accurate representation as to each source
of funds (a “Source”) to be used by such Purchaser to pay the purchase price of
the Series 2012A Notes to be purchased by such Purchaser hereunder:

(a) the Source is an “insurance company general account” (as the term is defined
in the United States Department of Labor’s Prohibited Transaction Exemption
(“PTE”) 95-60) in respect of which the reserves and liabilities (as defined by
the annual statement for life insurance companies approved by the National
Association of Insurance Commissioners (the “NAIC Annual Statement”)) for the
general account contract(s) held by or on behalf of any employee benefit plan
together with the amount of the reserves and liabilities for the general account
contract(s) held by or on behalf of any other employee benefit plans maintained
by the same employer (or affiliate thereof as defined in PTE 95-60) or by the
same employee organization in the general account do not exceed 10% of the total
reserves and liabilities of the general account (exclusive of separate account
liabilities) plus surplus as set forth in the NAIC Annual Statement filed with
such Purchaser’s state of domicile; or

(b) the Source is a separate account that is maintained solely in connection
with such Purchaser’s fixed contractual obligations under which the amounts
payable, or credited, to any employee benefit plan (or its related trust) that
has any interest in such separate account (or to any participant or beneficiary
of such plan (including any annuitant)) are not affected in any manner by the
investment performance of the separate account; or

 

-15-



--------------------------------------------------------------------------------

(c) the Source is either (i) an insurance company pooled separate account,
within the meaning of PTE 90-1 or (ii) a bank collective investment fund, within
the meaning of the PTE 91-38 and, except as disclosed by such Purchaser to the
Company in writing pursuant to this clause (c), no employee benefit plan or
group of plans maintained by the same employer or employee organization
beneficially owns more than 10% of all assets allocated to such pooled separate
account or collective investment fund; or

(d) the Source constitutes assets of an “investment fund” (within the meaning of
Part VI of PTE 84-14 (the “QPAM Exemption”)) managed by a “qualified
professional asset manager” or “QPAM” (within the meaning of Part VI of the QPAM
Exemption), no employee benefit plan’s assets that are included in such
investment fund, when combined with the assets of all other employee benefit
plans established or maintained by the same employer or by an affiliate (within
the meaning of Part VI(c)(1) of the QPAM Exemption) of such employer or by the
same employee organization and managed by such QPAM, exceed 20% of the total
client assets managed by such QPAM, the conditions of Part I(c) and (g) of the
QPAM Exemption are satisfied, as of the last day of its most recent calendar
quarter, the QPAM does not own a 10% or more interest in the Company and no
person controlling or controlled by the QPAM (applying the definition of
“control” in Section VI(e) of the QPAM Exemption) owns a 20% or more interest in
the Company (or less than 20% but greater than 10%, if such person exercises
control over the management or policies of the Company by reason of its
ownership interest) and (i) the identity of such QPAM and (ii) the names of all
employee benefit plans whose assets are included in such investment fund, when
combined with assets of all other employee benefit plans established and
maintained by the same employer or by an affiliate (within the meaning of Part
VI(c)(1) of the QPAM Exemption) of such employer or by the same employee
organization, represent 10% of more of the assets of such investment fund, have
been disclosed to the Company in writing pursuant to this clause (d); or

(e) the Source constitutes assets of a “plan(s)” (within the meaning of Part IV
of PTE 96-23 (the “INHAM Exemption”)) managed by an “in-house asset manager” or
“INHAM” (within the meaning of Part IV of the INHAM exemption), the conditions
of Part I(a), (g) and (h) of the INHAM Exemption are satisfied, neither the
INHAM nor a person controlling or controlled by the INHAM (applying the
definition of “control” in Section IV(d) of the INHAM Exemption) owns a 5% or
more interest in the Company and (i) the identity of such INHAM and (ii) the
name(s) of the employee benefit plan(s) whose assets constitute the Source have
been disclosed to the Company in writing pursuant to this clause (e); or

(f) the Source is a governmental plan; or

 

-16-



--------------------------------------------------------------------------------

(g) the Source is one or more employee benefit plans, or a separate account or
trust fund comprised of one or more employee benefit plans, each of which has
been identified to the Company in writing pursuant to this clause (g); or

(h) the Source does not include assets of any employee benefit plan, other than
a plan exempt from the coverage of ERISA or the Code.

As used in this Section 6.3, the terms “governmental plan” and “separate
account” shall have the respective meanings assigned to such terms in section 3
of ERISA and the term “employee benefit plan” means an employee benefit plan as
defined in Section 3 of ERISA or a “plan” as defined in Section 4975 of the
Code.

SECTION 7. INFORMATION AS TO COMPANY.

Section 7.1. Financial and Business Information. The Company shall deliver to
each holder of Notes that is an Institutional Investor:

(a) Quarterly Statements — within 60 days after the end of each quarterly fiscal
period in each fiscal year of the Company (other than the last quarterly fiscal
period of each such fiscal year),

(i) a consolidated balance sheet of the Company and its Subsidiaries as at the
end of such quarter, and

(ii) consolidated statements of income, changes in shareholders’ equity and cash
flows of the Company and its Subsidiaries, for such quarter and (in the case of
the second and third quarters) for the portion of the fiscal year ending with
such quarter,

setting forth in each case in comparative form the figures for the corresponding
periods in the previous fiscal year, all in reasonable detail, prepared in
accordance with GAAP applicable to quarterly financial statements generally, and
certified by a Senior Financial Officer as fairly presenting, in all material
respects, the financial position of the companies being reported on and their
results of operations and cash flows, subject to changes resulting from year-end
adjustments, provided that filing with the Securities and Exchange Commission
within the time period specified above the Company’s Quarterly Report on Form
10-Q prepared in compliance with the requirements therefor shall be deemed to
satisfy the requirements of this Section 7.1(a) and, provided, further, that the
Company shall be deemed to have made such delivery of such Form 10-Q if it shall
have timely made such Form 10-Q available on “EDGAR” and on its home page on the
worldwide web (at the date of this Agreement located at:
http//www.internationalspeedwaycorporation.com), such availability and notice
thereof being referred to as “Electronic Delivery”;

 

-17-



--------------------------------------------------------------------------------

(b) Annual Statements — within 105 days after the end of each fiscal year of the
Company,

(i) a consolidated balance sheet of the Company and its Subsidiaries, as at the
end of such year, and

(ii) consolidated statements of income, changes in shareholders’ equity and cash
flows of the Company and its Subsidiaries, for such year,

setting forth in each case in comparative form the figures for the previous
fiscal year, all in reasonable detail, prepared in accordance with GAAP, and
accompanied by an opinion thereon of independent certified public accountants of
recognized national standing, which opinion shall state that such financial
statements present fairly, in all material respects, the financial position of
the companies being reported upon and their results of operations and cash flows
and have been prepared in conformity with GAAP, and that the examination of such
accountants in connection with such financial statements has been made in
accordance with generally accepted auditing standards, and that such audit
provides a reasonable basis for such opinion in the circumstances, provided that
filing with the Securities and Exchange Commission within the time period
specified above of the Company’s Annual Report on Form 10-K for such fiscal year
(together with the Company’s annual report to shareholders, if any, prepared
pursuant to Rule 14a-3 under the Exchange Act) prepared in accordance with the
requirements therefor shall be deemed to satisfy the requirements of this
Section 7.1(b)), provided, further, that the Company shall be deemed to have
made such delivery of such Form 10-K if it shall have timely made Electronic
Delivery thereof;

(c) SEC and Other Reports — except for filings referred to in Section 7.1(a) and
(b) above, promptly upon their becoming available and, to the extent applicable,
one copy of (i) each financial statement, report, notice or proxy statement sent
by the Company or any Subsidiary to its principal lending banks as a whole
(excluding information sent to such banks in the ordinary course of
administration of a bank facility, such as information relating to pricing and
borrowing availability) or to its public securities holders generally, and
(ii) each regular or periodic report, each registration statement (without
exhibits except as expressly requested by such holder), and each prospectus and
all amendments thereto filed by the Company or any Subsidiary with the
Securities and Exchange Commission and of all press releases and other
statements made available generally by the Company or any Subsidiary to the
public concerning developments that are Material), provided, that the Company
shall be deemed to have made such delivery of any such reports or documents if
it shall have timely made Electronic Delivery thereof;

(d) Notice of Default or Event of Default — promptly, and in any event within
five Business Days after a Responsible Officer becomes aware of the existence of
any Default or Event of Default or that any Person has given any notice or taken
any action with respect to a claimed default hereunder or that any Person has
given any notice or taken any action with respect to a claimed default of the
type referred to in Section 11(g), a written notice specifying the nature and
period of existence thereof and what action the Company is taking or proposes to
take with respect thereto;

 

-18-



--------------------------------------------------------------------------------

(e) ERISA Matters — promptly, and in any event within five Business Days after a
Responsible Officer becomes aware of any of the following, a written notice
setting forth the nature thereof and the action, if any, that the Company or an
ERISA Affiliate proposes to take with respect thereto:

(i) with respect to any Plan, any reportable event, as defined in
Section 4043(c) of ERISA and the regulations thereunder, for which notice
thereof has not been waived pursuant to such regulations as in effect on the
date thereof; or

(ii) the taking by the PBGC of steps to institute, or the threatening by the
PBGC of the institution of, proceedings under Section 4042 of ERISA for the
termination of, or the appointment of a trustee to administer, any Plan, or the
receipt by the Company or any ERISA Affiliate of a notice from a Multiemployer
Plan that such action has been taken by the PBGC with respect to such
Multiemployer Plan; or

(iii) any event, transaction or condition that would result in the incurrence of
any liability by the Company or any ERISA Affiliate pursuant to Title I or IV of
ERISA or the imposition of a penalty or excise tax under the provisions of the
Code relating to employee benefit plans, or the imposition of any Lien on any of
the rights, properties or assets of the Company or any ERISA Affiliate pursuant
to Title I or IV of ERISA or such penalty or excise tax provisions, if such
liability or Lien, taken together with any other such liabilities or Liens then
existing, would reasonably be expected to have a Material Adverse Effect;

(f) Notices from Governmental Authority — promptly, and in any event within 30
days of receipt thereof, copies of any notice to the Company or any Subsidiary
from any federal or state Governmental Authority relating to any order, ruling,
statute or other law or regulation that would reasonably be expected to have a
Material Adverse Effect;

(g) Supplements — promptly and in any event within 10 Business Days after the
execution and delivery of any Supplement, a copy thereof; and

(h) Requested Information — with reasonable promptness, such other data and
information relating to the business, operations, affairs, financial condition,
assets or properties of the Company or any of its Subsidiaries or relating to
the ability of the Company to perform its obligations hereunder and under the
Notes as from time to time may be reasonably requested by any such holder of
Notes.

 

-19-



--------------------------------------------------------------------------------

Section 7.2. Officer’s Certificate. Each set of financial statements delivered
to a holder of Notes pursuant to Section 7.1(a) or Section 7.1(b) hereof shall
be accompanied by a certificate of a Senior Financial Officer setting forth (or,
in the case of Electronic Delivery of any such financial statements, shall be by
separate concurrent delivery of such certificate to each holder of Notes):

(a) Covenant Compliance — the information (including detailed calculations)
required in order to establish whether the Company was in compliance with the
requirements of Section 10.1 through Section 10.6 hereof, inclusive, during the
quarterly or annual period covered by the statements then being furnished
(including with respect to each such Section, where applicable, the calculations
of the maximum or minimum amount, ratio or percentage, as the case may be,
permissible under the terms of such Sections, and the calculation of the amount,
ratio or percentage then in existence); provided that, if neither the Company
nor any Subsidiary, as the context requires, has incurred Priority Debt, or
incurred a Lien, or sold a Substantial Part of the assets of the Company and its
Subsidiaries or entered into a merger or consolidation during the relevant
period covered by such certificate, then such certificate shall state such fact
and information and calculations with respect to Sections 10.3, 10.4, 10.5
and/or 10.6, as the case may be, need not be included in such certificate; and

(b) Event of Default — a statement that such officer has reviewed the relevant
terms hereof such review shall not have disclosed the existence during the
quarterly or annual period covered by the statements then being furnished of any
condition or event that constitutes a Default or an Event of Default or, if any
such condition or event existed or exists, specifying the nature and period of
existence thereof and what action the Company shall have taken or proposes to
take with respect thereto.

Section 7.3. Visitation. The Company shall permit the representatives of each
holder of Notes that is an Institutional Investor:

(a) No Default — if no Default or Event of Default then exists, at the expense
of such holder and upon reasonable prior notice to the Company, to visit the
principal executive office of the Company, to discuss the affairs, finances and
accounts of the Company and its Subsidiaries with the Company’s officers, and
(with the consent of the Company, which consent will not be unreasonably
withheld) to visit the other offices and properties of the Company and each
Subsidiary, all at such reasonable times and as often as may be reasonably
requested in writing, provided that such visits shall be limited to no more than
once in any fiscal year of the Company; and

(b) Default — if a Default or Event of Default then exists, at the expense of
the Company, to visit and inspect any of the offices or properties of the
Company or any Subsidiary, to examine all their respective books of account,
records, reports and other papers to make copies and extracts therefrom (other
than materials which the Company or its Subsidiaries may not disclose without
violating a confidentiality obligation binding upon it), and to discuss their
respective affairs, finances and accounts with their respective officers, all at
such times and as often as may be requested, provided, however,

 

-20-



--------------------------------------------------------------------------------

that in no event shall the Company or a Subsidiary be required to (i) provide or
authorize its independent public accountants to provide tax returns to any
holder other than the first five pages of the federal tax forms 1120 and 1065,
without including any Schedule K-1s attached thereto, or (ii) disclose any
information which is the subject of attorney-client privilege or attorney’s work
product privilege properly asserted by the Company or any Subsidiary to prevent
the loss of such privilege in connection with such information.

SECTION 8. PAYMENT OF THE NOTES.

Section 8.1. Required Prepayments. The entire unpaid principal amount of the
Series 2012A Notes shall become due and payable on September 13, 2024.

Section 8.2. Optional Prepayments. The Company may, at its option, upon notice
as provided below, prepay at any time all, or from time to time any part of, the
Notes, in an amount not less than 10% of the original aggregate principal amount
of the Notes to be prepaid in the case of a partial prepayment at 100% of the
principal amount so prepaid, together with interest accrued thereon to the date
of such prepayment, plus the Make Whole Amount determined for the prepayment
date with respect to such principal amount of each Note then outstanding. The
Company will give each holder of Notes written notice of each optional
prepayment under this Section 8.2 not less than 30 days and not more than 60
days prior to the date fixed for such prepayment. Each such notice shall specify
such date (which shall be a Business Day), the aggregate principal amount of the
Notes to be prepaid on such date, the principal amount of each Note held by such
holder to be prepaid (determined in accordance with Section 8.3), and the
interest to be paid on the prepayment date with respect to such principal amount
being prepaid, and shall be accompanied by a certificate of a Senior Financial
Officer as to the estimated respective Make-Whole Amount due in connection with
such prepayment (calculated as if the date of such notice were the date of the
prepayment), setting forth the details of such computation. Two Business Days
prior to such prepayment, the Company shall deliver to each holder of Notes a
certificate of a Senior Financial Officer specifying the calculation of each
such Make Whole Amount as of the specified prepayment date.

Section 8.3. Allocation of Partial Prepayments. In the case of each partial
prepayment of the Notes, other than any offer of prepayment of the Notes
pursuant to Sections 8.7 or 8.8 that has been rejected by any holder or holders
of Notes, the aggregate principal amount of the Notes to be prepaid shall be
allocated among all of the Notes at the time outstanding in proportion, as
nearly as practicable, to the respective unpaid principal amounts thereof not
theretofore called for prepayment. All regularly scheduled partial prepayments
made with respect to any Series of Additional Notes pursuant to any Supplement
shall be allocated as provided therein.

Section 8.4. Maturity; Surrender, Etc. In the case of each prepayment of Notes
pursuant to this Section 8, the principal amount of each Note to be prepaid
shall mature and become due and payable on the date fixed for such

 

-21-



--------------------------------------------------------------------------------

prepayment (which shall be a Business Day), together with interest on such
principal amount accrued to such date and the applicable Make Whole Amount, if
any. From and after such date, unless the Company shall fail to pay such
principal amount when so due and payable, together with the interest and Make
Whole Amount as aforesaid, interest on such principal amount shall cease to
accrue. Any Note paid or prepaid in full shall be surrendered to the Company and
cancelled and shall not be reissued, and no Note shall be issued in lieu of any
prepaid principal amount of any Note.

Section 8.5. Purchase of Notes. The Company will not and will not permit any
Affiliate to purchase, redeem, prepay or otherwise acquire, directly or
indirectly, any of the outstanding Notes except (a) upon the payment or
prepayment of the Notes in accordance with the terms of this Agreement
(including any Supplement) and the Notes or (b) pursuant to an offer to purchase
made by the Company or an Affiliate pro rata to the holders of all Notes at the
time outstanding upon the same terms and conditions. Any such offer shall
provide each holder with sufficient information to enable it to make an informed
decision with respect to such offer, and shall remain open for at least 10
Business Days. If the holders of more than 25% of the principal amount of the
Notes then outstanding accept such offer, the Company shall promptly notify the
remaining holders of such fact and the expiration date for the acceptance by
holders of Notes of such offer shall be extended by the number of days necessary
to give each such remaining holder at least 5 Business Days from its receipt of
such notice to accept such offer. The Company will promptly cancel all Notes
acquired by it or any Affiliate pursuant to any payment, prepayment or purchase
of Notes pursuant to any provision of this Agreement and no Notes may be issued
in substitution or exchange for any such Notes.

Section 8.6. Make Whole Amount for the Series 2012A Notes. The term “Make Whole
Amount” means with respect to any Note an amount equal to the excess, if any, of
the Discounted Value of the Remaining Scheduled Payments with respect to the
Called Principal of such Note, minus the amount of such Called Principal,
provided that the Make Whole Amount may in no event be less than zero. For the
purposes of determining the Make Whole Amount, the following terms have the
following meanings with respect to the Called Principal of such Note:

“Called Principal” means, the principal of the Note that is to be prepaid
pursuant to Section 8.2 or has become or is declared to be immediately due and
payable pursuant to Section 12.1, as the context requires.

“Discounted Value” means, the amount obtained by discounting all Remaining
Scheduled Payments from their respective scheduled due dates to the Settlement
Date with respect to such Called Principal, in accordance with accepted
financial practice and at a discount factor (applied on the same periodic basis
as that on which interest on such Note is payable) equal to the Reinvestment
Yield.

“Reinvestment Yield” means, 0.50% plus the yield to maturity calculated by using
(i) the yields reported, as of 10:00 A.M. (New York City time) on the second
Business Day preceding the Settlement Date on screen “PX 1” on the Bloomberg
Financial Market

 

-22-



--------------------------------------------------------------------------------

Service (or such other display as may replace Page PX1) on Bloomberg for the
most recently issued actively traded on the run U.S. Treasury securities having
a maturity equal to the Remaining Average Life of such Called Principal as of
such Settlement Date, or (ii) if such yields are not reported as of such time or
the yields reported as of such time are not ascertainable (including by way of
interpolation), the Treasury Constant Maturity Series Yields reported, for the
latest day for which such yields have been so reported as of the second Business
Day preceding the Settlement Date, in Federal Reserve Statistical Release H.15
(519) (or any comparable successor publication) for actively traded U.S.
Treasury securities having a constant maturity equal to the Remaining Average
Life of such Called Principal as of such Settlement Date.

In the case of each determination under clause (i) or clause (ii), as the case
may be, of the preceding paragraph, such implied yield will be determined, if
necessary, by (a) converting U.S. Treasury bill quotations to bond equivalent
yields in accordance with accepted financial practice and (b) interpolating
linearly between (1) the applicable U.S. Treasury security with the maturity
closest to and greater than such Remaining Average Life and (2) the applicable
U.S. Treasury security with the maturity closest to and less than such Remaining
Average Life. The Reinvestment Yield shall be rounded to the number of decimal
places as appears in the interest rate of the applicable Note.

“Remaining Average Life” means, the number of years (calculated to the nearest
one twelfth year) obtained by dividing (i) such Called Principal into (ii) the
sum of the products obtained by multiplying (a) the principal component of each
Remaining Scheduled Payment by (b) the number of years (calculated to the
nearest one twelfth year) that will elapse between the Settlement Date and the
scheduled due date of such Remaining Scheduled Payment.

“Remaining Scheduled Payments” means, all payments of such Called Principal and
interest thereon that would be due after the Settlement Date if no payment of
such Called Principal were made prior to its scheduled due date, provided that
if such Settlement Date is not a date on which interest payments are due to be
made under the terms of such Note, then the amount of the next succeeding
scheduled interest payment will be reduced by the amount of interest accrued to
such Settlement Date and required to be paid on such Settlement Date pursuant to
Section 8.2 or 12.1.

“Settlement Date” means, the date on which such Called Principal is to be
prepaid pursuant to Section 8.2 or has become or is declared to be immediately
due and payable pursuant to Section 12.1, as the context requires.

Section 8.7. Change in Control.

(a) Notice of Change in Control. The Company will, within 15 Business Days after
any Responsible Officer has knowledge of the occurrence of any Change in
Control, give written notice of such Change in Control to each holder of Notes.
Such notice shall contain and constitute an offer to prepay Notes of each Series
as described in subparagraph (b) of this Section 8.7 and shall be accompanied by
the certificate described in subparagraph (e) of this Section 8.7.

 

-23-



--------------------------------------------------------------------------------

(b) Offer to Prepay Notes. The offer to prepay Notes contemplated by
subparagraph (a) of this Section 8.7 shall be an offer to prepay, in accordance
with and subject to this Section 8.7, all, but not less than all, the Notes held
by each holder (in this case only, “holder” in respect of any Note registered in
the name of a nominee for a disclosed beneficial owner shall mean such
beneficial owner) on a date specified in such offer (the “Proposed Prepayment
Date”), which date shall be not less than 20 days and not more than 30 days
after the date of such offer (if the Proposed Prepayment Date shall not be
specified in such offer, the Proposed Prepayment Date shall be the 20th day
after the date of such offer).

(c) Acceptance; Rejection. A holder of Notes may accept or reject the offer to
prepay made pursuant to this Section 8.7 by causing a written notice of such
acceptance or rejection to be delivered to the Company at least 10 Business Days
prior to the Proposed Prepayment Date. A failure by a holder of Notes to timely
respond in writing to an offer to prepay made pursuant to this Section 8.7 shall
be deemed to constitute a rejection of such offer by such holder.

(d) Prepayment. Prepayment of the Notes to be prepaid pursuant to this
Section 8.7 shall be at 100% of the principal amount of such Notes, together
with interest on such Notes accrued to the date of prepayment, but without any
Make-Whole Amount or other premium. The prepayment shall be made on the Proposed
Prepayment Date.

(e) Officer’s Certificate. Each offer to prepay the Notes pursuant to this
Section 8.7 shall be accompanied by a certificate, executed by a Senior
Financial Officer of the Company and dated the date of such offer, specifying:
(i) the Proposed Prepayment Date; (ii) that such offer is made pursuant to this
Section 8.7; (iii) the principal amount of each Note offered to be prepaid;
(iv) the interest that would be due on each Note offered to be prepaid, accrued
to the Proposed Prepayment Date; (v) that the conditions of this Section 8.7
have been fulfilled; and (vi) in reasonable detail, the nature and date or
proposed date of the Change in Control.

(f) “Change in Control” Defined. “Change in Control” means any of the following
events or circumstances:

(i) the France Family shall fail to own capital stock of the Company which
represents a majority of the voting power of the Company or (ii) during any
period of up to 12 consecutive months, commencing after the Closing Date,
individuals who at the beginning of such 12 month period were directors of the
Company (together with any new director whose election by the Company’s Board of
Directors or whose nomination for election by the Company’s shareholders was
approved by a vote of at least two-thirds of the directors then still in office
who either were directors at the beginning of such period or whose election or
nomination for election was previously so approved) cease for any reason to
constitute a majority of the directors of the Company then in office.

 

-24-



--------------------------------------------------------------------------------

Section 8.8. Prepayment in Connection with Asset Sales. If the Company is
required, in accordance with Section 10.5, to offer to prepay the Notes using
the proceeds of a sale of a Substantial Part of the assets of the Company and
its Subsidiaries, the Company will give written notice thereof to each holder of
a Note, which notice shall describe such sale in reasonable detail and (a) refer
specifically to this Section 8.8, (b) specify the pro rata portion of each Note
being so offered to be so prepaid (determined based on the unpaid principal
amount of each Note in proportion to the aggregate unpaid principal of all Notes
at the time outstanding), (c) specify a date not less than 30 days and not more
than 60 days after the date of such notice (the “Asset Sale Prepayment Date”)
and specify the Asset Sale Response Date (as defined below) and (d) offer to
prepay on the Asset Sale Prepayment Date such pro rata portion of each Note,
together with interest accrued thereon to the Asset Sale Prepayment Date. Each
holder of a Note shall notify the Company of such holder’s acceptance or
rejection of such offer by giving written notice thereof to the Company on a
date at least 10 days prior to the Asset Sale Prepayment Date (such date 10 days
prior to the Asset Sale Prepayment Date being the “Asset Sale Response Date”),
and the Company shall prepay on the Asset Sale Prepayment Date such pro rata
portion of each Note held by the holders who have accepted such offer in
accordance with this Section 8.8 at a price in respect of each Note held by such
holder equal to 100% of the principal amount of such pro rata portion, together
with interest accrued thereon to the Asset Sale Prepayment Date but without any
Make-Whole Amount or other premium; provided, however, that the failure by a
holder of any Note to respond to such offer in writing on or before the Asset
Sale Response Date shall be deemed to be a rejection of such offer.

SECTION 9. AFFIRMATIVE COVENANTS.

The Company covenants that so long as any of the Notes are outstanding:

Section 9.1. Compliance with Law. Without limiting 10.8, the Company will, and
will cause each of its Subsidiaries to, comply with all laws, ordinances or
governmental rules or regulations to which each of them is subject, including,
without limitation, ERISA, Environmental Laws, the USA Patriot Act and the other
laws and regulations that are referred to in Section 5.16, and will obtain and
maintain in effect all licenses, certificates, permits, franchises and other
governmental authorizations necessary to the ownership of their respective
properties or to the conduct of their respective businesses, in each case to the
extent necessary to ensure that non-compliance with such laws, ordinances or
governmental rules or regulations or failures to obtain or maintain in effect
such licenses, certificates, permits, franchises and other governmental
authorizations could not, individually or in the aggregate, reasonably be
expected to have a Material Adverse Effect.

 

-25-



--------------------------------------------------------------------------------

Section 9.2. Insurance. The Company will, and will cause each of its
Subsidiaries to, maintain, with financially sound and reputable insurers,
insurance with respect to their respective properties and businesses against
such casualties and contingencies, of such types, on such terms and in such
amounts (including deductibles, co-insurance and self-insurance, if adequate
reserves are maintained with respect thereto) as is customary in the case of
entities of established reputations engaged in the same or a similar business
and similarly situated except for any non-maintenance that would not reasonably
be expected to have a Material Adverse Effect.

Section 9.3. Maintenance of Properties. The Company will, and will cause each of
its Subsidiaries to, maintain and keep, or cause to be maintained and kept,
their respective properties in good repair, working order and condition (other
than ordinary wear and tear), so that the business carried on in connection
therewith may be properly conducted at all times, provided that this Section
shall not prevent the Company or any Subsidiary from discontinuing the operation
and the maintenance of any of its properties if such discontinuance is desirable
in the conduct of its business and the Company has concluded that such
discontinuance would not, individually or in the aggregate, reasonably be
expected to have a Material Adverse Effect.

Section 9.4. Payment of Taxes and Claims. The Company will, and will cause each
of its Subsidiaries to, file all tax returns required to be filed in any
jurisdiction and to pay and discharge all taxes shown to be due and payable on
such returns and all other taxes, assessments, governmental charges, or levies
imposed on them or any of their properties, assets, income or franchises, to the
extent such taxes and assessments have become due and payable and before they
have become delinquent and all claims for which sums have become due and payable
that have or might become a Lien on properties or assets of the Company or any
Subsidiary not permitted by Section 10.4, provided that neither the Company nor
any Subsidiary need pay any such tax or assessment or claims if (i) the amount,
applicability or validity thereof is contested by the Company or such Subsidiary
on a timely basis in good faith and in appropriate proceedings, and the Company
or a Subsidiary has established adequate reserves therefor in accordance with
GAAP on the books of the Company or such Subsidiary or (ii) the non-filing or
nonpayment, as the case may be, of all such taxes and assessments in the
aggregate would not reasonably be expected to have a Material Adverse Effect.

Section 9.5. Corporate Existence, Etc. Subject to Sections 10.6, the Company
will at all times preserve and keep in full force and effect its corporate
existence. Subject to Sections 10.5 and 10.6 the Company will at all times
preserve and keep in full force and effect the legal existence of each of its
Subsidiaries (unless merged into the Company or a Subsidiary) and all rights and
franchises of the Company and its Subsidiaries unless, in the good faith
judgment of the Company, the termination of or failure to preserve and keep in
full force and effect such legal existence, right or franchise would not,
individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect.

Section 9.6. Notes to Rank Pari Passu. The Notes and all other obligations under
this Agreement of the Company are and at all times shall remain direct and
unsecured obligations of the Company ranking pari passu as against the assets of
the Company with all other Notes from time to time issued and outstanding
hereunder without any preference among themselves and pari passu with all
Indebtedness outstanding under the Bank Credit Agreement and all other present
and future unsecured Indebtedness (actual or contingent) of the Company which is
not expressed to be subordinate or junior in rank to any other unsecured
Indebtedness of the Company.

 

-26-



--------------------------------------------------------------------------------

Section 9.7. Material Subsidiaries; Additional Subsidiary Guarantors.

(a) The Company will at all times cause each wholly-owned Domestic Subsidiary
that is a Material Subsidiary (other than any Excluded Subsidiary) to be a
Subsidiary Guarantor.

(b) In addition to the requirements of Section 9.7(a), the Company will cause
any Subsidiary which is required by the terms of the Bank Credit Agreement to
become a party to, or otherwise guarantee, Indebtedness in respect of the Bank
Credit Agreement, to enter into the Subsidiary Guaranty and deliver to each of
the holders of the Notes (concurrently with the incurrence of any such
obligation pursuant to the Bank Credit Agreement) the following items:

(1) a joinder agreement in respect of the Subsidiary Guaranty;

(2) a certificate signed by an authorized Responsible Officer of the Company
making representations and warranties to the effect of those contained in
Sections 5.4, 5.6 and 5.7, with respect to such Subsidiary and the Subsidiary
Guaranty, as applicable; and

(3) an opinion of counsel (who may be in-house counsel for the Company)
addressed to each of the holders of the Notes reasonably satisfactory to the
Required Holders, to the effect that the Subsidiary Guaranty by such Person has
been duly authorized, executed and delivered and that the Subsidiary Guaranty
constitutes the legal, valid and binding contract and agreement of such Person
enforceable in accordance with its terms, except as an enforcement of such terms
may be limited by bankruptcy, insolvency, fraudulent conveyance and similar laws
affecting the enforcement of creditors’ rights generally and by general
equitable principles.

Section 9.8. Books and Records. The Company will, and will cause each of its
Subsidiaries to, maintain proper books of record and account in conformity with
GAAP and all applicable requirements of any Governmental Authority having legal
or regulatory jurisdiction over the Company or such Subsidiary, as the case may
be.

SECTION 10. NEGATIVE COVENANTS.

The Company covenants that so long as any of the Notes are outstanding:

Section 10.1. Leverage Ratio. The Company will not permit the Leverage Ratio to
exceed 3.50 to 1.00, as of the last day of each fiscal quarter of the Company.

 

-27-



--------------------------------------------------------------------------------

Section 10.2. Interest Coverage Ratio. The Company will not permit the Interest
Coverage Ratio to be less than 2.00 to 1.0, as of the last day of each fiscal
quarter of the Company.

Section 10.3. Priority Debt. The Company will not at any time permit the
aggregate amount of all Priority Debt to exceed 15% of Consolidated Net Worth
(Consolidated Net Worth to be determined as of the end of the then most recently
ended fiscal quarter of the Company).

Section 10.4. Limitation on Liens. The Company will not, and will not permit any
of its Subsidiaries to, directly or indirectly create, incur, assume or permit
to exist (upon the happening of a contingency or otherwise) any Lien on or with
respect to any property or asset (including, without limitation, any document or
instrument in respect of goods or accounts receivable) of the Company or any
such Subsidiary, whether now owned or held or hereafter acquired, or any income
or profits therefrom, or assign or otherwise convey any right to receive income
or profits except:

(a) Liens for taxes, assessments or other governmental charges that are not yet
due and payable or the payment of which is not at the time required by
Section 9.4;

(b) any Liens in connection with attachments or judgments (including judgment or
appeal bonds), unless the judgment it secures shall not, within 60 days after
the entry thereof, have been discharged or execution thereof stayed pending
appeal, or shall not have been discharged within 60 days after the expiration of
any such stay;

(c) Liens incidental to the conduct of business or the ownership of properties
and assets (including landlords’, carriers’, warehousemen’s, mechanics’,
materialmen’s and other similar Liens for sums more than 90 days delinquent or
which are being contested in good faith by appropriate proceedings and for which
adequate reserves have been maintained in accordance with GAAP) and Liens to
secure the performance of bids, tenders, leases, or trade contracts, or to
secure statutory obligations (including obligations under workers compensation,
unemployment insurance and other social security legislation), surety or appeal
bonds or other Liens incurred in the ordinary course of business and not in
connection with the borrowing of money;

(d) leases or subleases granted to others, easements, rights-of-way,
restrictions (including zoning restrictions), minor defects or irregularities in
title and other similar charges or encumbrances, in each case incidental to the
ownership of property or assets or the ordinary conduct of the business of the
Company or any of its Subsidiaries, or Liens incidental to minor survey
exceptions and the like, provided that such Liens do not, in the aggregate,
materially detract from the value of such property;

(e) Liens securing Indebtedness or other obligations of a Subsidiary to the
Company or to a Subsidiary Guarantor;

 

-28-



--------------------------------------------------------------------------------

(f) any interest of title of a lessor under, and Liens arising from uniform
commercial code financing statements (or equivalent filings, registrations or
agreements in foreign jurisdictions) relating to, leases permitted by this
Agreement;

(g) Liens existing as of the Closing Date and reflected in Schedule 10.4;

(h) Liens incurred after the Closing Date given to secure the payment of the
price incurred (or Indebtedness incurred to fund such payment) in connection
with the acquisition, construction, repair, development, or improvement of
property (other than accounts receivable or inventory) useful and intended to be
used in carrying on the business of the Company or a Subsidiary, including Liens
existing on such property at the time of acquisition or construction thereof or
Liens incurred within 365 days of such acquisition or completion of such
construction, repair or development, or improvement, provided that (i) the Lien
shall attach solely to the property acquired, purchased, constructed, repaired,
developed, or improved, and, if required by the terms of the instrument
originally creating such Lien, the proceeds thereof, general intangibles related
thereto, and other property which is an improvement to or is acquired for
specific use in connection with such property; (ii) at the time of acquisition,
construction, repair, development, or improvement of such property (or, in the
case of any Lien incurred within three hundred sixty-five (365) days of such
acquisition or completion of such construction, repair, development or
improvement, at the time of the incurrence of the Indebtedness secured by such
Lien), the aggregate amount remaining unpaid on all Indebtedness secured by
Liens on such property, whether or not assumed by the Company or a Subsidiary,
shall not exceed the lesser of (y) the cost of such acquisition, construction,
repair, development, or improvement plus related financing costs or (z) the Fair
Market Value of such property (as determined in good faith by one or more
officers of the Company to whom authority to enter into the transaction has been
delegated by the board of directors of the Company); and (iii) at the time of
such incurrence and after giving effect thereto, no Default or Event of Default
would exist;

(i) any Lien existing on property of a Person immediately prior to its being
consolidated with or merged into the Company or a Subsidiary or its becoming a
Subsidiary (other than pursuant to Section 9.6), or any Lien existing on any
property acquired by the Company or any Subsidiary at the time such property is
so acquired (whether or not the Indebtedness secured thereby shall have been
assumed), provided that (i) no such Lien shall have been created or assumed in
contemplation of such consolidation or merger or such Person’s becoming a
Subsidiary or such acquisition of property, (ii) each such Lien shall extend
solely to the item or items of property so acquired and, if required by the
terms of the instrument originally creating such Lien, the proceeds thereof,
general intangibles related thereto, and other property which is an improvement
to or is acquired for specific use in connection with such acquired property,
and (iii) at the time of such incurrence and after giving effect thereto, no
Default or Event of Default would exist;

 

-29-



--------------------------------------------------------------------------------

(j) Liens securing Indebtedness and other obligations on property or assets of
the Company or its Subsidiaries which Liens were given after the Closing Date,
provided the Company makes, or causes to be made, effective provision whereby
the Notes will be equally and ratably secured with any and all other obligations
thereby secured, such security to be pursuant to an agreement reasonably
satisfactory to the Required Holders and, in any such case, the Notes shall have
the benefit, to the fullest extent that, and with such priority as, the holders
of the Notes may be entitled under applicable law, of an equitable Lien on such
property;

(k) any extensions, renewals or replacements of any Lien permitted by the
preceding subparagraphs (g), (h), (i) and (j) of this Section 10.4, provided
that (i) no additional property shall be encumbered by such Liens, (ii) the
unpaid principal amount of the Indebtedness or other obligations secured thereby
shall not be increased on or after the date of any extension, renewal or
replacement, and (iii) at such time and immediately after giving effect thereto,
no Default or Event of Default shall have occurred and be continuing;

(l) Liens on equity interests of a joint venture owned by the Company or any
Subsidiary to the extent securing Indebtedness of such joint venture and any
Guaranty by the Company or any Subsidiary of such Indebtedness;

(m) rights of first refusal, purchase options and similar rights granted
pursuant to joint venture agreements, stockholder agreements, organic documents
and similar documents and agreements;

(n) normal and customary rights of setoff upon deposits of cash in favor of
banks or other depository institutions; and

(o) Liens securing Priority Debt of the Company or any Subsidiary, provided that
the aggregate principal amount of any such Priority Debt shall be permitted by
Section 10.3, and, provided further that, no such Liens permitted by this
Section 10.4(o) may secure any obligations under the Bank Credit Agreement.

Section 10.5. Sales of Assets. The Company will not, and will not permit any
Subsidiary to, sell, lease or otherwise dispose of any substantial part (as
defined below) of the assets of the Company and its Subsidiaries; provided,
however, that the Company or any Subsidiary may sell, lease or otherwise dispose
of assets constituting a substantial part of the assets of the Company and its
Subsidiaries if such assets are sold in an arms length transaction and, at such
time and after giving effect thereto, no Default or Event of Default shall have
occurred and be continuing and an amount equal to the Net Proceeds received from
such sale, lease or other disposition (but only with respect to that portion of
such assets that exceeds the definition of “substantial part” set forth below,
such excess Net Proceeds, the “Excess Proceeds”) shall be used within 365 days
of such sale, lease or disposition, in any combination:

(1) to acquire productive assets (including equity interests in a Person
becoming a Subsidiary) used or useful in carrying on the business of the Company
and its Subsidiaries and having a value at least equal to the value of such
assets sold, leased or otherwise disposed of and/or to make capital expenditures
in respect of the Company’s or its Subsidiaries’ business; and/or

 

-30-



--------------------------------------------------------------------------------

(2) to prepay, retire or defease Senior Indebtedness of the Company and/or its
Subsidiaries, provided that the Company shall, in accordance with Section 8.8,
offer to prepay each outstanding Note in a principal amount, which equals the
Ratable Portion for such Note. For the purposes of this subparagraph 2, the
Company shall be deemed to have satisfied its obligations to prepay Senior
Indebtedness to the extent that the Company has offered to prepay the Senior
Notes or any other Senior Indebtedness with similar prepayment requirements and
any holders have declined such offer of prepayment.

A sale, lease or other disposition of assets shall be deemed to be a
“Substantial Part” of the assets of the Company and its Subsidiaries if the book
value of such assets, when added to the book value of all other assets sold,
leased or otherwise disposed of by the Company and its Subsidiaries during any
period of 12 consecutive months, exceeds 10% of Consolidated Total Assets
(Consolidated Total Assets to be determined as of the end of the fiscal year of
the Company immediately preceding such sale, lease or other disposition);
provided that there shall be excluded from any determination of a “Substantial
Part” any (i) sale, lease or disposition of assets in the ordinary course of
business of the Company and its Subsidiaries, (ii) transfer of assets from the
Company to any Subsidiary or from any Subsidiary to the Company or a Subsidiary,
(iii) sale or transfer of property acquired by the Company or any Subsidiary
after the date of this Agreement to any Person within 365 days following the
acquisition or construction of such property by the Company or any Subsidiary if
the Company or a Subsidiary shall concurrently with such sale or transfer, lease
such property, as lessee; (iv) sale or disposition of machinery, equipment and
other assets (including but not limited to real property and buildings,
structures and improvements thereon) no longer used or useful in the conduct of
the business of the Company or its Subsidiaries; and (v) any sale, lease, or
dispositions the Excess Proceeds of which have been applied pursuant to items
(1) and/or (2) above.

Section 10.6. Merger and Consolidation. The Company will not, and will not
permit any of its Subsidiaries to, consolidate with or merge with any other
Person or convey, transfer or lease substantially all of its assets in a single
transaction or series of transactions to any Person; provided that:

(1) any Subsidiary of the Company may (x) consolidate with or merge with, or
convey, transfer or lease substantially all of its assets in a single
transaction or series of transactions to, (i) the Company or a Subsidiary so
long as in any merger or consolidation involving the Company, the Company shall
be the surviving or continuing corporation or (ii) any other Person so long as
the survivor is the Subsidiary, or (y) convey, transfer or lease all of its
assets in compliance with the provisions of Section 10.5; and

(2) the foregoing restriction does not apply to the consolidation or merger of
the Company with, or the conveyance, transfer or lease of substantially all of
the assets of the Company in a single transaction or series of transactions to,
any Person so long as:

 

-31-



--------------------------------------------------------------------------------

(a) the successor formed by such consolidation or the survivor of such merger or
the Person that acquires by conveyance, transfer or lease substantially all of
the assets of the Company as an entirety, as the case may be (the “Successor
Corporation”), shall be a solvent entity organized and existing under the laws
of the United States of America, any State thereof or the District of Columbia;

(b) if the Company is not the Successor Corporation, such Successor Corporation
shall have executed and delivered to each holder of Notes its assumption of the
due and punctual performance and observance of each covenant and condition of
this Agreement (and each Supplement thereto) and the Notes (pursuant to such
agreements and instruments as shall be reasonably satisfactory to the Required
Holders), and the Successor Corporation shall have caused to be delivered to
each holder of Notes (A) an opinion of nationally recognized independent
counsel, to the effect that all agreements or instruments effecting such
assumption are enforceable in accordance with their terms and (B) an
acknowledgment from each Subsidiary Guarantor that the Subsidiary Guaranty
continues in full force and effect; and

(c) immediately after giving effect to such transaction no Default or Event of
Default would exist (it being agreed that, for purposes of determining
compliance with Sections 10.1 and 10.2, such transaction shall be treated on a
pro forma basis for the relevant period as having been consummated as of the
last day of the immediately preceding fiscal quarter).

Section 10.7. Transactions with Affiliates. The Company will not and will not
permit any Subsidiary to enter into or permit to exist any transaction or series
of transactions, whether or not in the ordinary course of business, with any
Affiliate (other than the Company or a Subsidiary Guarantor) other than
(i) where such transactions are on terms and conditions not materially less as
favorable to the Company or such Subsidiary taken as a whole, as would be
obtainable in a comparable arm’s-length transaction with a Person other than an
officer, director, shareholder, Subsidiary or Affiliate, (ii) provided that no
Default or Event of Default shall result therefrom, transactions involving
payments to the France Family individually (or family-related entities
controlled by France Family members) or to NASCAR in the ordinary course of
business in accordance with past practices of the Company and Subsidiary
Guarantors, (iii) any employment agreement or arrangement, equity award, equity
option or cash and/or equity settled equity appreciation agreement or plan,
employee benefit plan, officer or director indemnification agreement, severance
agreement, consulting agreement or other compensation plan or arrangement
entered into by the Company or any of its Subsidiaries in the ordinary course of
business, and payments, awards, grants or issuance of securities pursuant
thereto, (iv) transactions with a Person that is an Affiliate of the Company
solely because the Company owns, directly or indirectly, an equity interest in,
or otherwise controls, such Person and/or has nominated or appointed a person to
the board of directors of that Person, (v) (a) Guarantees by the Company or any
of its Subsidiaries of obligations of joint ventures in the ordinary course of
business and (b) pledges by the Company or any Subsidiary of equity interests in
joint ventures for the benefit of lenders or other creditors of such joint
ventures, and (vi) transactions entered into by a Person prior to the time such
Person becomes a Subsidiary or is merged or consolidated into the Company or a
Subsidiary (provided such transaction is not entered into in contemplation of
such event).

 

-32-



--------------------------------------------------------------------------------

Section 10.8. Terrorism Sanctions Regulations. The Company will not and will not
permit any Controlled Entity to (a) become a Blocked Person or (b) have any
investments in or engage in any dealings or transactions with any Blocked Person
except in accordance with applicable law and in a manner where such investments,
transactions or dealings would not cause the purchase, holding or receipt of any
payment or exercise of any rights in respect of any Note by the holder thereof
to be in violation of any laws or regulations administered by OFAC.

SECTION 11. EVENTS OF DEFAULT.

An “Event of Default” shall exist if any of the following conditions or events
shall occur and be continuing:

(a) the Company defaults in the payment of any principal or Make-Whole Amount,
if any, on any Note when the same becomes due and payable, whether at maturity
or at a date fixed for prepayment or by declaration or otherwise; or

(b) the Company defaults in the payment of any interest on any Note for more
than five Business Days after the same becomes due and payable; or

(c) the Company defaults in the performance of or compliance with any term
contained in Section 10 or any covenant in a Supplement which specifically
provides that it shall have the benefit of this paragraph (c) or any Subsidiary
Guarantor defaults in the performance of or compliance with any term of the
Subsidiary Guaranty beyond any period of grace or cure period provided with
respect thereto; or

(d) the Company defaults in the performance of or compliance with any term
contained herein or in any Supplement (other than those referred to in
paragraphs (a), (b) and (c) of this Section 11) and such default is not remedied
within 30 days after the earlier of (i) a Responsible Officer obtaining actual
knowledge of such default or (ii) the Company receiving written notice of such
default from any holder of a Note (any such written notice to be identified as a
“notice of default” and to refer specifically to this paragraph (d) of
Section 11); or

(e) any Subsidiary Guaranty ceases to be a legally valid, binding and
enforceable obligation or contract of a Subsidiary Guarantor (other than upon a
Guarantor Release in accordance with the terms of Section 2.3(b) hereof), or any
Subsidiary Guarantor or any party by, through or on account of any such Person,
challenges the validity, binding nature or enforceability of any such Subsidiary
Guaranty; or

(f) any representation or warranty made in writing by or on behalf of the
Company or Subsidiary Guarantor in this Agreement or any Subsidiary Guaranty or
by any officer of the Company or any Subsidiary Guarantor in any writing
furnished in connection with the transactions contemplated hereby or by any
Subsidiary Guaranty proves to have been false or incorrect in any material
respect on the date as of which made; or

 

-33-



--------------------------------------------------------------------------------

(g) (i) the Company or any Subsidiary is in default (as principal or as
guarantor or other surety) in the payment of any principal of or premium or
make-whole amount or interest (in the payment amount of at least $100,000) on
any Indebtedness other than the Notes that is outstanding in an aggregate
principal amount of at least $20,000,000 beyond any period of grace or cure
provided with respect thereto, or (ii) the Company or any Subsidiary is in
default in the performance of or compliance with any term of any instrument,
mortgage, indenture or other agreement relating to any Indebtedness other than
the Notes in an aggregate principal amount of at least $20,000,000 or any other
condition exists, and as a consequence of such default or condition such
Indebtedness has become, or has been declared, due and payable or one or more
Persons has the right to declare such Indebtedness to be due and payable before
its stated maturity or before its regularly scheduled dates of payment, or
(iii) as a consequence of the occurrence or continuation of any event or
condition (other than the passage of time or the right of the holder of
Indebtedness to convert such Indebtedness into equity interests), the Company or
any Subsidiary has become obligated to purchase or repay Indebtedness other than
the Notes before its regular maturity or before its regularly scheduled dates of
payment in an aggregate outstanding principal amount of at least $20,000,000 or
one or more Persons have the right to require the Company or any Subsidiary to
purchase or repay such Indebtedness; or

(h) the Company, any Material Subsidiary or any Subsidiary Guarantor (i) is
generally not paying, or admits in writing its inability to pay, its debts as
they become due, (ii) files, or consents by answer or otherwise to the filing
against it of, a petition for relief or reorganization or arrangement or any
other petition in bankruptcy, for liquidation or to take advantage of any
bankruptcy, insolvency, reorganization, moratorium or other similar law of any
jurisdiction, (iii) makes an assignment for the benefit of its creditors,
(iv) consents to the appointment of a custodian, receiver, trustee or other
officer with similar powers with respect to it or with respect to any
substantial part of its property, (v) is adjudicated as insolvent or to be
liquidated, or (vi) takes corporate action for the purpose of any of the
foregoing; or

(i) a court or governmental authority of competent jurisdiction enters an order
appointing, without consent by the Company, any of its Material Subsidiaries or
any Subsidiary Guarantor, a custodian, receiver, trustee or other officer with
similar powers with respect to it or with respect to any substantial part of its
property, or constituting an order for relief or approving a petition for relief
or reorganization or any other petition in bankruptcy or for liquidation or to
take advantage of any bankruptcy or insolvency law of any jurisdiction, or
ordering the dissolution, winding-up or liquidation of the Company, any of its
Material Subsidiaries or any Subsidiary Guarantor, or any such petition shall be
filed against the Company, any of its Material Subsidiaries or any Subsidiary
Guarantor and such petition shall not be dismissed within 60 days; or

 

-34-



--------------------------------------------------------------------------------

(j) a final judgment or judgments at any one time outstanding for the payment of
money aggregating in excess of $20,000,000 (to the extent not covered by
insurance) are rendered against one or more of the Company, its Material
Subsidiaries or any Subsidiary Guarantor and which judgments are not, within 60
days after entry thereof, bonded, discharged or stayed pending appeal, or are
not discharged within 60 days after the expiration of such stay; or

(k) if (i) any Plan shall fail to satisfy the minimum funding standards of ERISA
or the Code for any plan year or part thereof or a waiver of such standards or
extension of any amortization period is sought or granted under Section 412 of
the Code, (ii) a notice of intent to terminate any Plan shall have been or is
reasonably expected to be filed with the PBGC or the PBGC shall have instituted
proceedings under Section 4042 of ERISA to terminate or appoint a trustee to
administer any Plan or the PBGC shall have notified the Company or any ERISA
Affiliate that a Plan may become a subject of any such proceedings, (iii) the
aggregate “amount of unfunded benefit liabilities” (within the meaning of
Section 4001(a)(18) of ERISA) under all Plans, determined in accordance with
Title IV of ERISA, shall exceed $20,000,000, (iv) the Company or any ERISA
Affiliate shall have incurred or is reasonably expected to incur any liability
pursuant to Title I or IV of ERISA or the penalty or excise tax provisions of
the Code relating to employee benefit plans, (v) the Company or any ERISA
Affiliate withdraws from any Multiemployer Plan, or (vi) the Company or any
Subsidiary establishes or amends any employee welfare benefit plan that provides
post-employment welfare benefits in a manner that could increase the liability
of the Company or any Subsidiary thereunder; and any such event or events
described in clauses (i) through (vi) above, either individually or together
with any other such event or events, could reasonably be expected to have a
Material Adverse Effect.

As used in Section 11(k), the terms “employee benefit plan” and “employee
welfare benefit plan” shall have the respective meanings assigned to such terms
in Section 3 of ERISA.

SECTION 12. REMEDIES ON DEFAULT, ETC.

Section 12.1. Acceleration. (a) If an Event of Default with respect to the
Company described in paragraph (h) or (i) of Section 11 (other than an Event of
Default described in clause (i) of paragraph (h) or described in clause (vi) of
paragraph (h) by virtue of the fact that such clause encompasses clause (i) of
paragraph (h)) has occurred, all the Notes of every Series then outstanding
shall automatically become immediately due and payable.

(b) If any other Event of Default has occurred and is continuing, any holder or
holders of more than 50% in aggregate principal amount of the Notes of any
Series at the time outstanding may at any time at its or their option, by notice
or notices to the Company, declare all the Notes of such Series then outstanding
to be immediately due and payable.

 

-35-



--------------------------------------------------------------------------------

(c) If any Event of Default described in paragraph (a) or (b) of Section 11 has
occurred and is continuing with respect to any Notes, any holder or holders of
Notes at the time outstanding affected by such Event of Default may at any time,
at its or their option, by notice or notices to the Company, declare all the
Notes held by such holder or holders to be immediately due and payable.

Upon any Note’s becoming due and payable under this Section 12.1, whether
automatically or by declaration, such Note will forthwith mature and the entire
unpaid principal amount of such Note, plus (i) all accrued and unpaid interest
thereon (including, but not limited to, interest accrued thereon at the Default
Rate) and (ii) the Make-Whole Amount determined in respect of such principal
amount (to the full extent permitted by applicable law), shall all be
immediately due and payable, in each and every case without presentment, demand,
protest or further notice, all of which are hereby waived. The Company
acknowledges, and the parties hereto agree, that each holder of a Note has the
right to maintain its investment in the Notes free from repayment by the Company
(except as herein specifically provided for) and that the provision for payment
of a Make-Whole Amount by the Company in the event that the Notes are prepaid or
are accelerated as a result of an Event of Default, is intended to provide
compensation for the deprivation of such right under such circumstances.

Section 12.2. Other Remedies. If any Default or Event of Default has occurred
and is continuing, and irrespective of whether any Notes have become or have
been declared immediately due and payable under Section 12.1, the holder of any
Note at the time outstanding may proceed to protect and enforce the rights of
such holder by an action at law, suit in equity or other appropriate proceeding,
whether for the specific performance of any agreement contained herein or in any
Note, or for an injunction against a violation of any of the terms hereof or
thereof, or in aid of the exercise of any power granted hereby or thereby or by
law or otherwise.

Section 12.3. Rescission. At any time after the Notes have been declared due and
payable pursuant to clause (b) or (c) of Section 12.1, the holders of not less
than 51% in aggregate principal amount of the Notes of any Series then
outstanding, by written notice to the Company, may rescind and annul any such
declaration and its consequences if (a) the Company has paid all overdue
interest on the Notes of such Series, all principal of and Make-Whole Amount on
any Notes of such Series that are due and payable and are unpaid other than by
reason of such declaration, and all interest on such overdue principal and
Make-Whole Amount and (to the extent permitted by applicable law) any overdue
interest in respect of the Notes of such Series, at the Default Rate,
(b) neither the Company nor any other Person shall have paid any amounts which
have become due solely by reason of such declaration, (c) all Events of Default
and Defaults, other than non-payment of amounts that have become due solely by
reason of such declaration, have been cured or have been waived pursuant to
Section 17, and (d) no judgment or decree has been entered for the payment of
any monies due pursuant hereto or to any Notes of such Series. No rescission and
annulment under this Section 12.3 will extend to or affect any subsequent Event
of Default or Default or impair any right consequent thereon.

 

-36-



--------------------------------------------------------------------------------

Section 12.4. No Waivers or Election of Remedies, Expenses, Etc. No course of
dealing and no delay on the part of any holder of any Note in exercising any
right, power or remedy shall operate as a waiver thereof or otherwise prejudice
such holder’s rights, powers or remedies. No right, power or remedy conferred by
this Agreement or by any Note upon any holder thereof shall be exclusive of any
other right, power or remedy referred to herein or therein or now or hereafter
available at law, in equity, by statute or otherwise. Without limiting the
obligations of the Company under Section 15, the Company will pay to the holder
of each Note on demand such further amount as shall be sufficient to cover all
costs and expenses of such holder incurred in any enforcement or collection
under this Section 12, including, without limitation, reasonable attorneys’
fees, expenses and disbursements.

SECTION 13. REGISTRATION; EXCHANGE; SUBSTITUTION OF NOTES.

Section 13.1. Registration of Notes. The Company shall keep at its principal
executive office a register for the registration and registration of transfers
of Notes. The name and address of each holder of one or more Notes, each
transfer thereof and the name and address of each transferee of one or more
Notes shall be registered in such register. Prior to due presentment for
registration of transfer, the Person in whose name any Note shall be registered
shall be deemed and treated as the owner and holder thereof for all purposes
hereof, and the Company shall not be affected by any notice or knowledge to the
contrary. The Company shall give to any holder of a Note that is an
Institutional Investor promptly upon request therefor, a complete and correct
copy of the names and addresses of all registered holders of Notes.

Section 13.2. Transfer and Exchange of Notes. Upon surrender of any Note to the
Company at the address and to the attention of the designated officer (all as
specified in Section 18(iv)), for registration of transfer or exchange (and in
the case of a surrender for registration of transfer accompanied by a written
instrument of transfer duly executed by the registered holder of such Note or
such holder’s attorney duly authorized in writing and accompanied by the
relevant name, address and other information for notices of each transferee of
such Note or part thereof), within ten Business Days thereafter, the Company
shall execute and deliver, at the Company’s expense (except as provided below),
one or more new Notes (as requested by the holder thereof) of the same Series
(and of the same tranche if such Series has separate tranches) in exchange
therefor, in an aggregate principal amount equal to the unpaid principal amount
of the surrendered Note. Each such new Note shall be payable to such Person as
such holder may request and shall be substantially in the form of the Note of
such Series originally issued hereunder or pursuant to any Supplement. Each such
new Note shall be dated and bear interest from the date to which interest shall
have been paid on the surrendered Note or dated the date of the surrendered Note
if no interest shall have been paid thereon. The Company may require payment of
a sum sufficient to cover any stamp tax or governmental charge imposed in
respect of any such transfer of Notes. Notes shall not be transferred in
denominations of less than $100,000, provided that if necessary to enable the
registration of transfer by a holder of its entire holding of Notes, one Note
may be in a denomination of less than $100,000. Any transferee, by its
acceptance of a Note registered

 

-37-



--------------------------------------------------------------------------------

in its name (or the name of its nominee), shall be deemed to have made the
representations set forth in Section 6.2 and Section 6.3, provided, that in lieu
thereof such holder may (in reliance upon information provided by the Company,
which shall not be unreasonably withheld) make a representation to the effect
that the purchase by any transferee of any Note will not constitute a non-exempt
prohibited transaction under section 406(a) of ERISA. No Notes or any
Confidential Information may be transferred to any Person who is a Competitor of
the Company, and the Company may refuse to register any purported transfer to a
Competitor of the Company.

The Notes have not been registered under the Securities Act or under the
securities laws of any state and may not be transferred or resold unless
registered under the Securities Act and all applicable state securities laws or
unless an exemption from the requirement for such registration is available.

Section 13.3. Replacement of Notes. Upon receipt by the Company at the address
and to the attention of the designated officer (all as specified in
Section 18(iv)) of evidence reasonably satisfactory to it of the ownership of
and the loss, theft, destruction or mutilation of any Note (which evidence shall
be, in the case of an Institutional Investor, notice from such Institutional
Investor of such ownership and such loss, theft, destruction or mutilation), and

(a) in the case of loss, theft or destruction, of indemnity reasonably
satisfactory to it (provided that if the holder of such Note is, or is a nominee
for, an original Purchaser or another holder of a Note with a minimum net worth
of at least $50,000,000 or a Qualified Institutional Buyer, such Person’s own
unsecured agreement of indemnity shall be deemed to be satisfactory), or

(b) in the case of mutilation, upon surrender and cancellation thereof,

the Company at its own expense shall execute and deliver not more than 10
Business Days following satisfaction of such conditions, in lieu thereof, a new
Note of the same Series (and of the same tranche if such Series has separate
tranches), dated and bearing interest from the date to which interest shall have
been paid on such lost, stolen, destroyed or mutilated Note or dated the date of
such lost, stolen, destroyed or mutilated Note if no interest shall have been
paid thereon.

SECTION 14. PAYMENTS ON NOTES.

Section 14.1. Place of Payment. Subject to Section 14.2, payments of principal,
Make Whole Amount and interest becoming due and payable on the Notes shall be
made in New York, New York at the principal office of Wells Fargo Bank, N.A. in
such jurisdiction. The Company may at any time, by notice to each holder of a
Note, change the place of payment of the Notes so long as such place of payment
shall be either the principal office of the Company in such jurisdiction or the
principal office of a bank or trust company in such jurisdiction.

 

-38-



--------------------------------------------------------------------------------

Section 14.2. Home Office Payment. So long as any Purchaser or Additional
Purchaser or such Purchaser’s nominee or such Additional Purchaser’s nominee
shall be the holder of any Note, and notwithstanding anything contained in
Section 14.1 or in such Note to the contrary, the Company will pay all sums
becoming due on such Note for principal, Make-Whole Amount and interest by the
method and at the address specified for such purpose for such Purchaser on
Schedule A hereto or, in the case of any Additional Purchaser, Schedule A
attached to any Supplement pursuant to which such Additional Purchaser is a
party, or by such other method or at such other address as such Purchaser or
Additional Purchaser shall have from time to time specified to the Company in
writing for such purpose, without the presentation or surrender of such Note or
the making of any notation thereon, except that upon written request of the
Company made concurrently with or reasonably promptly after payment or
prepayment in full of any Note, such Purchaser or Additional Purchaser shall
surrender such Note for cancellation, reasonably promptly after any such
request, to the Company at its principal executive office or at the place of
payment most recently designated by the Company pursuant to Section 14.1. Prior
to any sale or other disposition of any Note held by any Purchaser or Additional
Purchaser or such Person’s nominee, such Person will, at its election, either
endorse thereon the amount of principal paid thereon and the last date to which
interest has been paid thereon or surrender such Note to the Company in exchange
for a new Note or Notes pursuant to Section 13.2. The Company will afford the
benefits of this Section 14.2 to any Institutional Investor that is the direct
or indirect transferee of any Note.

SECTION 15. EXPENSES, ETC.

Section 15.1. Transaction Expenses. Whether or not the transactions contemplated
hereby are consummated, the Company will pay all costs and expenses (including
reasonable attorneys’ fees of a special counsel for the Purchasers or any
Additional Purchasers and, if reasonably required by the Required Holders in
connection with the protection or enforcement of remedies, local or other
counsel) incurred by each Purchaser and each Additional Purchaser and each other
holder of a Note in connection with such transactions and in connection with any
amendments, waivers or consents under or in respect of this Agreement (including
any Supplement) or the Notes (whether or not such amendment, waiver or consent
becomes effective), including, without limitation: (a) the costs and expenses
incurred in enforcing or defending (or determining whether or how to enforce or
defend) any rights under this Agreement (including any Supplement) or the Notes
or in responding to any subpoena or other legal process or informal
investigative demand issued in connection with this Agreement (including any
Supplement) or the Notes, or by reason of being a holder of any Note, and
(b) the costs and expenses, including financial advisors’ fees, incurred in
connection with the insolvency or bankruptcy of the Company or any Subsidiary or
in connection with any work-out or restructuring of the transactions
contemplated hereby and by the Notes. The Company will pay, and will save each
Purchaser, each Additional Purchaser and each other holder of a Note harmless
from, all claims in respect of any fees, costs or expenses if any, of brokers
and finders (other than those, if any, retained by a Purchaser or other holder
in connection with its purchase of the Notes).

Section 15.2. Survival. The obligations of the Company under this Section 15
will survive the payment or transfer of any Note, the enforcement, amendment or
waiver of any provision of this Agreement, any Supplement or the Notes, and the
termination of this Agreement or any Supplement.

 

-39-



--------------------------------------------------------------------------------

SECTION 16. SURVIVAL OF REPRESENTATIONS AND WARRANTIES; ENTIRE AGREEMENT.

All representations and warranties contained herein or in any Supplement shall
survive the execution and delivery of this Agreement, such Supplement and the
Notes, the purchase or transfer by any Purchaser or any Additional Purchaser of
any such Note or portion thereof or interest therein and the payment of any Note
may be relied upon by any subsequent holder of any such Note, regardless of any
investigation made at any time by or on behalf of any Purchaser or any
Additional Purchaser or any other holder of any such Note. All statements
contained in any certificate or other instrument delivered by or on behalf of
the Company pursuant to this Agreement or any Supplement shall be deemed
representations and warranties of the Company under this Agreement; provided,
that the representations and warranties contained in any Supplement shall only
be made for the benefit of the Additional Purchasers which are party to such
Supplement and the holders of the Notes issued pursuant to such Supplement,
including subsequent holders of any Note issued pursuant to such Supplement, and
shall not require the consent of the holders of existing Notes. Subject to the
preceding sentence, this Agreement (including every Supplement) and the Notes
embody the entire agreement and understanding between the Purchasers and the
Additional Purchasers and the Company and supersede all prior agreements and
understandings relating to the subject matter hereof.

SECTION 17. AMENDMENT AND WAIVER.

Section 17.1. Requirements. (a) This Agreement (including any Supplement) and
the Notes may be amended, and the observance of any term hereof or of the Notes
may be waived (either retroactively or prospectively), with (and only with) the
written consent of the Company and the Required Holders, except that (i) no
amendment or waiver of any of the provisions of Section 1, 2, 3, 4, 5, 6 or 21
hereof or the corresponding provision of any Supplement, or any defined term (as
it is used in any such Section or such corresponding provision of any
Supplement), will be effective as to any holder of Notes unless consented to by
such holder of Notes in writing, and (ii) no such amendment or waiver may,
without the written consent of all of the holders of Notes at the time
outstanding affected thereby, (A) subject to the provisions of Section 12
relating to acceleration or rescission, change the amount or time of any
prepayment or payment of principal of, or reduce the rate or change the time of
payment or method of computation of interest (if such change results in a
decrease in the interest rate) or of the Make-Whole Amount on, the Notes,
(B) change the percentage of the principal amount of the Notes the holders of
which are required to consent to any such amendment or waiver, or (C) amend any
of Sections 8, 11(a), 11(b), 12, 17 or 20.

(b) Supplements. Notwithstanding anything to the contrary contained herein, the
Company may enter into any Supplement providing for the issuance of one or more
Series of Additional Notes consistent with Sections 2.2 hereof without obtaining
the consent of any holder of any other Series of Notes.

 

-40-



--------------------------------------------------------------------------------

Section 17.2. Solicitation of Holders of Notes.

(a) Solicitation. The Company will provide each holder of the Notes
(irrespective of the amount of Notes then owned by it) with sufficient
information, sufficiently far in advance of the date a decision is required, to
enable such holder to make an informed and considered decision with respect to
any proposed amendment, waiver or consent in respect of any of the provisions
hereof, any Supplement or of the Notes. The Company will deliver executed or
true and correct copies of each amendment, waiver or consent effected pursuant
to the provisions of this Section 17 to each holder of outstanding Notes
promptly following the date on which it is executed and delivered by, or
receives the consent or approval of, the requisite holders of Notes.

(b) Payment. The Company will not directly or indirectly pay or cause to be paid
any remuneration, whether by way of supplemental or additional interest, fee or
otherwise, or grant any security or provide other credit support, to any holder
of Notes as consideration for or as an inducement to the entering into by any
holder of Notes of any waiver or amendment of any of the terms and provisions
hereof or any Supplement unless such remuneration is concurrently paid, or
security is concurrently granted or other credit support is concurrently
provided, on the same terms, ratably to each holder of Notes then outstanding
even if such holder did not consent to such waiver or amendment.

(c) Consent in Contemplation of Transfer. Any consent made pursuant to this
Section 17 by a holder of Notes that has transferred or has agreed to transfer
its Notes to the Company, any Subsidiary or any Affiliate of the Company and has
provided or has agreed to provide such written consent as a condition to such
transfer shall be void and of no force or effect except solely as to such
holder, and any amendments effected or waivers granted or to be effected or
granted that would not have been or would not be so effected or granted but for
such consent (and the consents of all other holders of Notes that were acquired
under the same or similar conditions) shall be void and of no force or effect
except solely as to such holder.

Section 17.3. Binding Effect, Etc. Any amendment or waiver consented to as
provided in this Section 17 applies equally to all holders of Notes and is
binding upon them and upon each future holder of any Note and upon the Company
without regard to whether such Note has been marked to indicate such amendment
or waiver. No such amendment or waiver will extend to or affect any obligation,
covenant, agreement, Default or Event of Default not expressly amended or waived
or impair any right consequent thereon. No course of dealing between the Company
and the holder of any Note nor any delay in exercising any rights hereunder or
under any Note shall operate as a waiver of any rights of any holder of such
Note. As used herein, the term “this Agreement” and references thereto shall
mean this Agreement as it may from time to time be amended or supplemented.

 

-41-



--------------------------------------------------------------------------------

Section 17.4. Notes Held by Company, Etc. Solely for the purpose of determining
whether the holders of the requisite percentage of the aggregate principal
amount of Notes then outstanding approved or consented to any amendment, waiver
or consent to be given under this Agreement or the Notes, or have directed the
taking of any action provided herein or in the Notes to be taken upon the
direction of the holders of a specified percentage of the aggregate principal
amount of Notes then outstanding, Notes directly or indirectly owned by the
Company or any of its Affiliates shall be deemed not to be outstanding.

SECTION 18. NOTICES.

All notices and communications provided for hereunder shall be in writing and
sent (a) by telecopy if the sender on the same day sends a confirming copy of
such notice by a recognized overnight delivery service (charges prepaid), or
(b) by a recognized overnight delivery service (with charges prepaid). Any such
notice must be sent:

(i) if to a Purchaser or such Purchaser’s nominee, to such Purchaser or such
Purchaser’s nominee at the address specified for such communications in
Schedule A to this Agreement, or at such other address as such Purchaser or such
Purchaser’s nominee shall have specified to the Company in writing pursuant to
this Section 18;

(ii) if to an Additional Purchaser or such Additional Purchaser’s nominee, to
such Additional Purchaser or such Additional Purchaser’s nominee at the address
specified for such communications in Schedule A to any Supplement, or at such
other address as such Additional Purchaser or such Additional Purchaser’s
nominee shall have specified to the Company in writing,

(iii) if to any other holder of any Note, to such holder at such address as such
other holder shall have specified to the Company in writing pursuant to this
Section 18, or

(iv) if to the Company, to the Company at its address set forth at the beginning
hereof to the attention of Chief Financial Officer, with a copy to the General
Counsel, or at such other address as the Company shall have specified to the
holder of each Note in writing.

Notices under this Section 18 will be deemed given only when actually received.

SECTION 19. REPRODUCTION OF DOCUMENTS.

This Agreement and all documents relating thereto, including, without
limitation, (a) consents, waivers and modifications that may hereafter be
executed, (b) documents received by any Purchaser at the Closing or by any
Additional Purchaser (except the Notes themselves), and (c) financial
statements, certificates and other information previously or hereafter furnished
to any Purchaser or any Additional Purchaser, may be reproduced by such
Purchaser or such Additional Purchaser by any photographic, photostatic,
electronic, digital, or other similar process and such Purchaser or such
Additional Purchaser may destroy any original document so

 

-42-



--------------------------------------------------------------------------------

reproduced. The Company agrees and stipulates that, to the extent permitted by
applicable law, any such reproduction shall be admissible in evidence as the
original itself in any judicial or administrative proceeding (whether or not the
original is in existence and whether or not such reproduction was made by such
Purchaser or such Additional Purchaser in the regular course of business) and
any enlargement, facsimile or further reproduction of such reproduction shall
likewise be admissible in evidence. This Section 19 shall not prohibit the
Company or any other holder of Notes from contesting any such reproduction to
the same extent that it could contest the original, or from introducing evidence
to demonstrate the inaccuracy of any such reproduction.

SECTION 20. CONFIDENTIAL INFORMATION.

For the purposes of this Section 20, “Confidential Information” means
information delivered to any Purchaser or any Additional Purchaser by or on
behalf of the Company or any Subsidiary in connection with the transactions
contemplated by or otherwise pursuant to this Agreement that is proprietary in
nature and that was clearly marked or labeled or otherwise adequately identified
when received by such Purchaser as being confidential information of the Company
or such Subsidiary, provided that such term does not include information that
(a) was publicly known or otherwise known to such Purchaser or such Additional
Purchaser prior to the time of such disclosure, (b) subsequently becomes
publicly known through no act or omission by such Purchaser or such Additional
Purchaser or any Person acting on such Purchaser’s or such Additional
Purchaser’s behalf, (c) otherwise becomes known to such Purchaser or such
Additional Purchaser other than through disclosure by the Company or any
Subsidiary or (d) constitutes financial statements delivered to such Purchaser
or such Additional Purchaser under Section 7.1 that are otherwise publicly
available. Each Purchaser and each Additional Purchaser will maintain the
confidentiality of such Confidential Information in accordance with procedures
adopted by such Purchaser or such Additional Purchaser in good faith to protect
confidential information of third parties delivered to such Purchaser or such
Additional Purchaser, provided that such Purchaser or such Additional Purchaser
may deliver or disclose Confidential Information to (i) such Purchaser’s or such
Additional Purchaser’s directors, trustees, officers, employees, agents,
attorneys and affiliates (to the extent such disclosure reasonably relates to
the administration of the investment represented by such Purchaser’s or such
Additional Purchaser’s Notes), (ii) such Purchaser’s or such Additional
Purchaser’s financial advisors and other professional advisors who agree to hold
confidential the Confidential Information substantially in accordance with the
terms of this Section 20, (iii) any other holder of any Note, (iv) any
Institutional Investor to which such Purchaser or such Additional Purchaser
sells or offers to sell such Note or any part thereof or any participation
therein (if such Person has agreed in writing prior to its receipt of such
Confidential Information to be bound by the provisions of this Section 20),
(v) any Person from which such Purchaser or such Additional Purchaser offers to
purchase any security of the Company (if such Person has agreed in writing prior
to its receipt of such Confidential Information to be bound by the provisions of
this Section 20), (vi) any federal or state regulatory authority having
jurisdiction over such Purchaser or such Additional Purchaser, (vii) the
National Association of Insurance Commissioners or any similar organization, or
any nationally recognized rating agency that requires access to information
about such Purchaser’s or such Additional Purchaser’s investment portfolio, or
(viii) any other Person to which such delivery or disclosure may be necessary or
appropriate (w) to effect compliance with any law,

 

-43-



--------------------------------------------------------------------------------

rule, regulation or order applicable to such Purchaser or such Additional
Purchaser, (x) in response to any subpoena or other legal process, (y) in
connection with any litigation to which such Purchaser or such Additional
Purchaser is a party or (z) if an Event of Default has occurred and is
continuing, to the extent such Purchaser or such Additional Purchaser may
reasonably determine such delivery and disclosure to be necessary or appropriate
in the enforcement or for the protection of the rights and remedies under such
Purchaser’s or such Additional Purchaser’s Notes, the Subsidiary Guaranty and
this Agreement. Each holder of a Note, by its acceptance of a Note, will be
deemed to have agreed to be bound by and to be entitled to the benefits of this
Section 20 as though it were a party to this Agreement. On reasonable request by
the Company in connection with the delivery to any holder of a Note of
information required to be delivered to such holder under this Agreement or
requested by such holder (other than a holder that is a party to this Agreement
or its nominee), such holder will enter into an agreement with the Company
embodying the provisions of this Section 20.

SECTION 21. SUBSTITUTION OF PURCHASER.

Each Purchaser and each Additional Purchaser shall have the right to substitute
any one of its Affiliates as the purchaser of the Notes that it has agreed to
purchase hereunder, by written notice to the Company, which notice shall be
signed by both such Purchaser or such Additional Purchaser and such Affiliate,
shall contain such Affiliate’s agreement to be bound by this Agreement and shall
contain a confirmation by such Affiliate of the accuracy with respect to it of
the representations set forth in Section 6. Upon receipt of such notice, any
reference to such Purchaser or such Additional Purchaser in this Agreement
(other than in this Section 21), shall be deemed to refer to such Affiliate in
lieu of such original Purchaser or such original Additional Purchaser. In the
event that such Affiliate is so substituted as a Purchaser or an Additional
Purchaser hereunder and such Affiliate thereafter transfers to such original
Purchaser or such original Additional Purchaser all of the Notes then held by
such Affiliate, upon receipt by the Company of notice of such transfer, any
reference to such Affiliate as a “Purchaser” or an “Additional Purchaser” in
this Agreement (other than in this Section 21), shall no longer be deemed to
refer to such Affiliate, but shall refer to such original Purchaser or such
original Additional Purchaser, and such original Purchaser or such original
Additional Purchaser shall again have all the rights of an original holder of
the Notes under this Agreement.

SECTION 22. MISCELLANEOUS.

Section 22.1. Successors and Assigns. All covenants and other agreements
contained in this Agreement (including all covenants and other agreements
contained in any Supplement) by or on behalf of any of the parties hereto bind
and inure to the benefit of their respective successors and assigns (including,
without limitation, any subsequent holder of a Note) whether so expressed or
not.

Section 22.2. Payments Due on Non-Business Days. Anything in this Agreement or
the Notes to the contrary notwithstanding (but without limiting the requirement
in Section 8.4 that the notice of any optional prepayment specify a Business Day
as the date fixed for such prepayment), any

 

-44-



--------------------------------------------------------------------------------

payment of principal of or Make-Whole Amount or interest on any Note that is due
on a date other than a Business Day shall be made on the next succeeding
Business Day without including the additional days elapsed in the computation of
the interest payable on such next succeeding Business Day; provided that if the
maturity date of any Note is a date other than a Business Day, the payment
otherwise due on such maturity date shall be made on the next succeeding
Business Day and shall include the additional days elapsed in the computation of
interest payable on such next succeeding Business Day.

Section 22.3. Accounting Terms. All accounting terms used herein, which are not
expressly defined in this Agreement, have the meanings respectively given to
them in accordance with GAAP. Except as otherwise specifically provided herein,
(i) all computations made pursuant to this Agreement shall be made in accordance
with GAAP, and (ii) all financial statements shall be prepared in accordance
with GAAP. For purposes of determining compliance with the covenants set out in
this Agreement, any election by the Company to measure an item of Indebtedness
using fair value (as permitted by Accounting Standard Codification Topic
No. 825-10-25 – Fair Value Option or any similar accounting standard) shall be
disregarded and such determination shall be made as if such election had not
been made. Notwithstanding any other provision of this Agreement to the
contrary, the determination of whether a lease constitutes a capital lease or an
operating lease, and whether obligations arising under a lease are required to
be capitalized on the balance sheet of the lessee thereunder and/or recognized
as interest expense, shall be determined by reference to GAAP as in effect on
the date of this Agreement. If the Company notifies the Purchasers that it
wishes to amend any covenant in Sections 10.1, 10.2 or 10.3 to eliminate the
effect of any change in GAAP on the operation of such covenant, then the
Company’s compliance with such covenant shall be determined on the basis of GAAP
in effect immediately before the relevant change in GAAP became effective, until
either such notice is withdrawn or such covenant is amended in a manner
satisfactory to the Company and the Required Holders.

Section 22.4. Severability. Any provision of this Agreement that is prohibited
or unenforceable in any jurisdiction shall, as to such jurisdiction, be
ineffective to the extent of such prohibition or unenforceability without
invalidating the remaining provisions hereof, and any such prohibition or
unenforceability in any jurisdiction shall (to the full extent permitted by law)
not invalidate or render unenforceable such provision in any other jurisdiction.

Section 22.5. Construction. Each covenant contained herein shall be construed
(absent express provision to the contrary) as being independent of each other
covenant contained herein, so that compliance with any one covenant shall not
(absent such an express contrary provision) be deemed to excuse compliance with
any other covenant. Where any provision herein refers to action to be taken by
any Person, or which such Person is prohibited from taking, such provision shall
be applicable whether such action is taken directly or indirectly by such
Person.

For the avoidance of doubt, all Schedules and Exhibits attached to this
Agreement shall be deemed to be a part hereof.

 

-45-



--------------------------------------------------------------------------------

Section 22.6. Counterparts. This Agreement may be executed in any number of
counterparts, each of which shall be an original but all of which together shall
constitute one instrument. Each counterpart may consist of a number of copies
hereof, each signed by less than all, but together signed by all, of the parties
hereto.

Section 22.7. Governing Law. This Agreement shall be construed and enforced in
accordance with, and the rights of the parties shall be governed by, the law of
the State of New York excluding choice-of-law principles of the law of such
State that would permit the application of the laws of a jurisdiction other than
such State.

Section 22.8. Jurisdiction and Process; Waiver of Jury Trial. (a) The Company
irrevocably submits to the non-exclusive jurisdiction of any New York State or
federal court sitting in the Borough of Manhattan, The City of New York, over
any suit, action or proceeding arising out of or relating to this Agreement or
the Notes. To the fullest extent permitted by applicable law, the Company
irrevocably waives and agrees not to assert, by way of motion, as a defense or
otherwise, any claim that it is not subject to the jurisdiction of any such
court, any objection that it may now or hereafter have to the laying of the
venue of any such suit, action or proceeding brought in any such court and any
claim that any such suit, action or proceeding brought in any such court has
been brought in an inconvenient forum.

(b) The Company consents to process being served by or on behalf of any holder
of Notes in any suit, action or proceeding of the nature referred to in
Section 22.8(a) by mailing a copy thereof by registered or certified mail (or
any substantially similar form of mail), postage prepaid, return receipt
requested, to it at its address specified in Section 18 or at such other address
of which such holder shall then have been notified pursuant to said Section. The
Company agrees that such service upon receipt (i) shall be deemed in every
respect effective service of process upon it in any such suit, action or
proceeding and (ii) shall, to the fullest extent permitted by applicable law, be
taken and held to be valid personal service upon and personal delivery to it.
Notices hereunder shall be conclusively presumed received as evidenced by a
delivery receipt furnished by the United States Postal Service or any reputable
commercial delivery service.

(c) Nothing in this Section 22.8 shall affect the right of any holder of a Note
to serve process in any manner permitted by law, or limit any right that the
holders of any of the Notes may have to bring proceedings against the Company in
the courts of any appropriate jurisdiction or to enforce in any lawful manner a
judgment obtained in one jurisdiction in any other jurisdiction.

(d) THE PARTIES HERETO HEREBY WAIVE TRIAL BY JURY IN ANY ACTION BROUGHT ON OR
WITH RESPECT TO THIS AGREEMENT, THE NOTES OR ANY OTHER DOCUMENT EXECUTED IN
CONNECTION HEREWITH OR THEREWITH.

* * * * *

 

-46-



--------------------------------------------------------------------------------

The execution hereof by the Purchasers shall constitute a contract among the
Company and the Purchasers for the uses and purposes hereinabove set forth. This
Agreement may be executed in any number of counterparts, each executed
counterpart constituting an original but all together only one agreement.

 

Very truly yours,

INTERNATIONAL SPEEDWAY CORPORATION

By:

  /s/ Daniel W. Houser Name:  

Daniel W. Houser

Title:   Senior Vice President and Chief Financial Officer

 

-47-



--------------------------------------------------------------------------------

Accepted as of the date first written above.

 

THE PRUDENTIAL INSURANCE COMPANY OF AMERICA

By

 

/s/ Vice President

  Vice President

THE PRUDENTIAL LIFE INSURANCE COMPANY, LTD.

By:

  Prudential Investment Management (Japan), Inc., as Investment Manager

By:

  Prudential Investment Management, Inc.,   as Sub-Adviser  

By

 

/s/ Vice President

    Vice President

PRUCO LIFE INSURANCE COMPANY OF NEW JERSEY

By

 

/s/ Assistant Vice President

  Assistant Vice President

FARMERS NEW WORLD LIFE INSURANCE COMPANY

By:

  Prudential Private Placement Investors, L.P. (as Investment Advisor)

By:

  Prudential Private Placement Investors, Inc.  

(as its General Partner)

 

By

 

/s/ Vice President

    Vice President

 

-48-



--------------------------------------------------------------------------------

Accepted as of the date first written above.

 

MTL INSURANCE COMPANY

By:

  Prudential Private Placement Investors, L.P. (as Investment Advisor)

By:

  Prudential Private Placement Investors, Inc. (as its General Partner)  

By

 

/s/ Vice President

    Vice President

 

-49-



--------------------------------------------------------------------------------

Accepted as of the date first written above.

 

CONNECTICUT GENERAL LIFE INSURANCE COMPANY

LIFE INSURANCE COMPANY OF NORTH AMERICA

By:

  Cigna Investments, Inc. (authorized agent)  

By

 

/s/ Lori E. Hopkins

   

Name: Lori E. Hopkins

   

Title: Managing Director

 

-50-



--------------------------------------------------------------------------------

Accepted as of the date first written above.

 

THE LINCOLN NATIONAL LIFE INSURANCE COMPANY

   

By:

  Delaware Investment Advisers, a series of Delaware Management Business Trust,
Attorney-In-Fact  

By

 

/s/ Frank LaTorraca

   

Name: Frank LaTorraca

   

Title: Vice President

 

-51-



--------------------------------------------------------------------------------

DEFINED TERMS

As used herein, the following terms have the respective meanings set forth below
or set forth in the Section hereof following such term:

“Additional Notes” is defined in Section 2.2.

“Additional Purchasers” means purchasers of Additional Notes.

“Affiliate” means as to any Person, any other Person which, directly or
indirectly, is in control of, is controlled by, or is under common control with,
such Person. For purposes of this definition, a Person shall be deemed to be
“controlled by” a Person if such Person possesses, directly or indirectly, power
either (a) to independently (or collectively with the Company and its Subsidiary
Guarantors and their Subsidiaries) vote 25% or more of the securities having
ordinary voting power for the election of directors of such Person or (b) to
direct or cause the direction of the management and policies of such Person
whether by contract or otherwise. All Subsidiaries shall be deemed to be
Affiliates.

“Anti-Money Laundering Laws” is defined in Section 5.16(c).

“Asset Sale Prepayment Date” is defined in Section 8.8.

“Asset Sale Response Date” is defined in Section 8.8.

“Bank Credit Agreement” means the Revolving Credit Agreement dated as of
November 19, 2010 by and among the Company, Wells Fargo Bank, N.A., as
administrative agent, and the other financial institutions party thereto, as
amended, restated, joined, supplemented or otherwise modified from time to time,
and any renewals, extensions or replacements thereof which constitute the
primary bank credit facility of the Company and its Subsidiaries.

“Bank Lenders” means the banks and financial institutions party to the Bank
Credit Agreement.

“Blocked Person” is defined in Section 5.16(a).

“Business Day” means any day other than a Saturday, a Sunday or a day on which
commercial banks in New York, New York are required or authorized to be closed.

“Capital Lease” means, at any time, a lease with respect to which the lessee is
required concurrently to recognize the acquisition of an asset and the
incurrence of a liability in accordance with GAAP.

“Capital Lease Obligation” means, with respect to any Person and a Capital
Lease, the amount of the obligation of such Person as the lessee under such
Capital Lease that would, in accordance with GAAP, appear as a liability on a
balance sheet of such Person.

SCHEDULE B

(to Note Purchase Agreement)



--------------------------------------------------------------------------------

“Capital Stock” means all shares, options, warrants, general or limited
partnership interest, membership interests or other equivalents (regardless of
how designated) of or in a corporation, partnership, limited liability company
or equivalent entity whether voting or nonvoting, including common stock,
preferred stock or any other “equity security” (as such term is defined in Rule
3a11-1 of the General Rules and Regulations promulgated by the Securities and
Exchange Commission under the Securities Exchange Act of 1934).

“Change in Control” is defined in Section 8.7(f).

“CISADA” means the Comprehensive Iran Sanctions, Accountability, and Divestment
Act of 2010, United States Public Law 111195, as amended from time to time, and
the rules and regulations promulgated thereunder from time to time in effect.

“Closing” is defined in Section 3.

“Closing Date” means the date of the Closing.

“Code” means the Internal Revenue Code of 1986, as amended from time to time,
and the rules and regulations promulgated thereunder from time to time.

“Company” means International Speedway Corporation, a Florida corporation.

“Competitor” means any Person (other than a Purchaser) who is substantially
engaged in the business of the Company described as a motorsports themed
amusement enterprise, furnishing amusement to the public in the form of
motorsports themed entertainment consisting of racing events at the Company’s
major motorsports entertainment facilities, which enterprise earns revenues and
generates substantial cash flows primarily from admissions, broadcast television
rights fees, promotion and sponsorship fees, hospitality rentals (including
luxury suites, chalets and the hospitality portion of club seating), advertising
revenues, royalties from licenses of its trademarks, parking and camping, track
rentals and/or other activities reasonably related thereto, provided that:

(a) the provision of investment advisory services by a Person to a Plan which is
owned or controlled by a Person which would otherwise be a Competitor shall not
of itself cause the Person providing such services to be deemed to be a
Competitor if such Person has established procedures which will prevent
Confidential Information supplied to such Person by the Company from being
transmitted or otherwise made available to such Plan or Person owning or
controlling such Plan; and

(b) in no event shall an Institutional Investor which maintains passive
investments in any Person which is a Competitor be deemed a Competitor, it being
agreed that the normal administration of the investment and enforcement thereof
shall be deemed not to cause such Institutional Investor to be a “Competitor”.

“Confidential Information” is defined in Section 20.

 

B-2



--------------------------------------------------------------------------------

“Consolidated EBITDA” means, for any period, the sum of (a) Consolidated Net
Income for such period, plus (b) an amount which, in the determination of
Consolidated Net Income for such period, has been deducted for (i) Consolidated
Interest Expense, (ii) total federal, state, local and foreign income, value
added and similar taxes determined on a consolidated basis in accordance with
GAAP, (iii) depreciation and amortization expense (including, without
limitation, the amortization of finance charges) determined on a consolidated
basis in accordance with GAAP, and (iv) non-recurring non-cash charges
(excluding non-recurring non-cash charges resulting in reserves from which
future cash expenditures will be made), including, but not limited to,
(A) charges incurred in accordance with Accounting Standard Codification Topic
No. 350 Intangibles—Goodwill and Other and 805 Business Combinations and
(B) charges (whether or not given effect on a cumulative or retroactive basis)
resulting from the adoption of, or any change to, accounting rules and
standards, in each case as determined in accordance with GAAP, minus (c) to the
extent included in the determination of Consolidated Net Income for such period,
Consolidated Interest Income, plus/minus (d) to the extent included in the
determination of Consolidated Net Income for such period, losses or earnings
attributable to equity investments by the Company and its Subsidiaries in
unconsolidated Subsidiaries and joint ventures, minus (e) to the extent included
in the determination of Consolidated Net Income for such period, non-recurring
non-cash gains (whether or not given effect on a cumulative or retroactive
basis) resulting from the adoption of, or any change to, accounting rules and
standards, as determined in accordance with GAAP. Notwithstanding the foregoing,
to the extent that Consolidated Funded Indebtedness includes Indebtedness
attributable to any partnership or joint venture in which the Company and/or any
Subsidiary is a general partner or a joint venturer, Consolidated EBITDA would
also include the Company’s and/or such Subsidiary’s pro-rata share of such
partnership’s or joint venture’s Consolidated EBITDA based upon the Company’s
and/or such Subsidiary’s ownership interest in such partnership or joint
venture.

“Consolidated Funded Indebtedness” means as of any date of determination the
total amount of all Indebtedness of the Company and its Subsidiaries determined
on a consolidated basis in accordance with GAAP. For purposes of calculating
Leverage Ratio, the Kansas Speedway Corporation Guaranty shall not be
Consolidated Funded Indebtedness.

“Consolidated Interest Expense” means of the Company and its Subsidiaries, for
any period, determined on a consolidated basis in accordance with GAAP, all
interest expense of the Company and its Subsidiaries including the interest
component relating to Capital Lease Obligations expensed during such period
(whether or not actually paid during such period), as determined in accordance
with GAAP. For purposes of calculating the Interest Coverage Ratio, the Kansas
Speedway Corporation Guaranty shall not be Consolidated Interest Expense.

“Consolidated Interest Income” shall mean, for any period, all interest income
of the Company and its Subsidiaries, as determined in accordance with GAAP.

“Consolidated Net Income” means, for any period, net income (excluding
extraordinary items) after taxes for such period of the Company and its
Subsidiaries on a consolidated basis, as determined in accordance with GAAP.

 

B-3



--------------------------------------------------------------------------------

“Consolidated Net Worth” means the consolidated stockholder’s equity of the
Company and its Subsidiaries, as defined according to GAAP.

“Consolidated Total Assets” means, as of any date of determination, the total
amount of all assets of the Company and its Subsidiaries, determined on a
consolidated basis in accordance with GAAP.

“Controlled Entity” means any of the Subsidiaries of the Company and any of
their or the Company’s respective Controlled Affiliates. As used in this
definition, “Control” means the possession, directly or indirectly, of the power
to direct or cause the direction of the management and policies of a Person,
whether through the ownership of voting securities, by contract or otherwise.

“Default” means an event or condition the occurrence or existence of which
would, with the lapse of time or the giving of notice or both, become an Event
of Default.

“Default Rate” means with respect to the Notes of any Series that rate of
interest that is 2% per annum above the rate of interest stated in clause (a) of
the first paragraph of the Notes of such Series (and of such tranche if such
Series has separate tranches).

“Disqualified Stock” means any Capital Stock that, by its terms (or by the terms
of any security into which it is convertible, or for which it is exchangeable,
in each case at the option of the holder of the Capital Stock), or upon the
happening of any event, matures or is mandatorily redeemable, pursuant to a
sinking fund obligation or otherwise, or redeemable at the option of the holder
of the Capital Stock, in whole or in part, on or prior to the date that is 91
days after the repayment in full of the Notes; provided that only the portion of
Capital Stock which so matures or is mandatorily redeemable, is so convertible
or exchangeable or is so redeemable at the option of the holder thereof prior to
such date shall be deemed to be Disqualified Stock; provided, further, that if
such Capital Stock is issued to any employee or to any plan for the benefit of
employees of the Company or its Subsidiaries or by any such plan to such
employees, such Capital Stock shall not constitute Disqualified Stock solely
because it may be required to be repurchased by the Company in order to satisfy
applicable statutory or regulatory obligations or as a result of such employee’s
termination, death or disability; provided, further, that any class of Capital
Stock of such Person that by its terms authorizes such Person to satisfy its
obligations thereunder by delivery of Capital Stock that is not Disqualified
Stock shall not be deemed to be Disqualified Stock. The amount (or principal
amount) of Disqualified Stock deemed to be outstanding at any time for purposes
of this Agreement will be the maximum amount that the Company and its
Subsidiaries may become obligated to pay upon the maturity of, or pursuant to
any mandatory redemption provisions of, such Disqualified Stock, exclusive of
accrued dividends.

“Domestic Subsidiary” means any Subsidiary of the Company, whether presently or
hereafter created or existing, that is organized and existing under the laws of
the United States or any state or commonwealth thereof or under the laws of the
District of Columbia.

“Electronic Delivery” is defined in Section 7.1(a).

 

B-4



--------------------------------------------------------------------------------

“Environmental Laws” means any and all federal, state, local, and foreign
statutes, laws, regulations, ordinances, rules, judgments, orders, decrees,
permits, concessions, grants, franchises, licenses, agreements or governmental
restrictions relating to pollution and the protection of the environment or the
release of any materials into the environment, including but not limited to
those related to hazardous substances or wastes, air emissions and discharges to
waste or public systems.

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time, and the rules and regulations promulgated thereunder from
time to time in effect.

“ERISA Affiliate” means any trade or business (whether or not incorporated) that
is treated as a single employer together with the Company under section 414 of
the Code.

“Event of Default” is defined in Section 11.

“Excess Proceeds” is defined in Section 10.5.

“Exchange Act” means the Securities Exchange Act of 1934, as amended.

“Excluded Subsidiaries” shall mean each of 380 Development LLC, Kansas Speedway
Development Corporation and Daytona Beach Property Headquarters Building, LLC.

“Fair Market Value” means, at any time and with respect to any property, the
sale value of such property that would be realized in an arm’s-length sale at
such time between an informed and willing buyer and an informed and willing
seller (neither being under a compulsion to buy or sell), as reasonably
determined in the good faith opinion of the Company’s board of directors.

“France Family” means the France Family Group, as defined in Amendment No. 18 to
Schedule 13G filed with the SEC by the France Family Group on February 13, 2012,
as further amended from time to time.

“GAAP” means those generally accepted accounting principles as in effect from
time to time in the United States of America.

“Governmental Authority” means

(a) the government of

(i) the United States of America or any state or other political subdivision
thereof, or

(ii) any jurisdiction in which the Company or any Subsidiary conducts all or any
part of its business, or which has jurisdiction over any properties of the
Company or any Subsidiary, or

 

B-5



--------------------------------------------------------------------------------

(b) any entity exercising executive, legislative, judicial, regulatory or
administrative functions of, or pertaining to, any such government.

“Guarantor Release” is defined in Section 2.3(b).

“Guaranty” means, with respect to any Person, any obligation (except the
endorsement in the ordinary course of business of negotiable instruments for
deposit or collection) of such Person guaranteeing or in effect guaranteeing any
Indebtedness, dividend or other obligation of any other Person in any manner,
whether directly or indirectly, including (without limitation) obligations
incurred through an agreement, contingent or otherwise, by such Person:

(a) to purchase such Indebtedness or obligation or any property constituting
security therefor primarily for the purpose of assuring the owner of such
Indebtedness or obligation of the ability of any other Person to make payment of
the Indebtedness or obligation;

(b) to advance or supply funds (i) for the purchase or payment of such
Indebtedness or obligation, or (ii) to maintain any working capital or other
balance sheet condition or any income statement condition of any other Person or
otherwise to advance or make available funds for the purchase or payment of such
Indebtedness or obligation;

(c) to lease properties or to purchase properties or services primarily for the
purpose of assuring the owner of such Indebtedness or obligation of the ability
of any other Person to make payment of the Indebtedness or obligation; or

(d) otherwise to assure the owner of such Indebtedness or obligation against
loss in respect thereof.

In any computation of the Indebtedness or other liabilities of the obligor under
any Guaranty, the Indebtedness or other obligations that are the subject of such
Guaranty shall be assumed to be direct obligations of such obligor.

“Hazardous Material” means any and all pollutants, toxic or hazardous wastes or
other substances that might pose a hazard to health and safety, the removal of
which may be required or the generation, manufacture, refining, production,
processing, treatment, storage, handling, transportation, transfer, use,
disposal, release, discharge, spillage, seepage or filtration of which is or
shall be restricted, prohibited or penalized by any applicable law including,
but not limited to, asbestos, urea formaldehyde foam insulation, polychlorinated
biphenyls, petroleum, petroleum products, lead based paint, radon gas or similar
restricted, prohibited or penalized substances.

“Hedging Obligations” of any Person means any and all obligations of such
Person, whether absolute or contingent and howsoever and whensoever created,
arising, evidenced or acquired under (i) any and all Hedging Transactions,
(ii) any and all cancellations, buy backs, reversals, terminations or
assignments of any Hedging Transactions and (iii) any and all renewals,
extensions and modifications of any Hedging Transactions and any and all
substitutions for any Hedging Transactions.

 

B-6



--------------------------------------------------------------------------------

“Hedging Transactions” of any Person means (a) any transaction (including an
agreement with respect to any such transaction) now existing or hereafter
entered into by such Person that is a rate swap transaction, swap option, basis
swap, forward rate transaction, commodity swap, commodity option, equity or
equity index swap or option, bond option, interest rate option, foreign exchange
transaction, cap transaction, floor transaction, collar transaction, currency
swap transaction, cross-currency rate swap transaction, currency option, spot
transaction, credit protection transaction, credit swap, credit default swap,
credit default option, total return swap, credit spread transaction, repurchase
transaction, reverse repurchase transaction, buy/sell-back transaction,
securities lending transaction, or any similar transaction (including any option
with respect to any of these transactions) or any combination thereof, whether
or not any such transaction is governed by or subject to any master agreement
and (b) any and all transactions of any kind, and the related confirmations,
which are subject to the terms and conditions of, or governed by, any form of
master agreement published by the International Swaps and Derivatives
Association, Inc., any International Foreign Exchange Master Agreement, or any
other master agreement (any such master agreement, together with any related
schedules, a “Master Agreement”), including any such obligations or liabilities
under any Master Agreement.

“holder” means, with respect to any Note, the Person in whose name such Note is
registered in the register maintained by the Company pursuant to Section 13.1.

“Indebtedness” with respect to any Person means, at any time, without
duplication,

(a) all obligations of such Person for borrowed money;

(b) all obligations of such Person evidenced by bonds, debentures, notes or
other similar instruments;

(c) all obligations of such Person in respect of the deferred purchase price of
property or services (other than trade payables incurred in the ordinary course
of business);

(d) all obligations of such Person under any conditional sale or other title
retention agreement(s) relating to property acquired by such Person;

(e) all Capital Lease Obligations of such Person;

(f) all obligations, contingent or otherwise, of such Person in respect of
letters of credit, acceptances or similar extensions of credit;

(g) all Guarantees of such Person of the type of Indebtedness described in
clauses (a) through (f) hereof;

 

B-7



--------------------------------------------------------------------------------

(h) all Indebtedness of a third party secured by any Lien on property owned by
such Person, whether or not such Indebtedness has been assumed by such Person
(excluding a lien on equity interests in a joint venture securing any
obligations of such joint venture);

(i) all obligations of such Person with respect to Disqualified Stock;

(j) Off-Balance Sheet Liabilities; and

(k) all Hedging Obligations.

The Indebtedness of any Person shall include the Indebtedness of any partnership
or joint venture in which such Person is a general partner or a joint venturer,
except to the extent that the terms of such Indebtedness provide that such
Person is not liable therefor.

Notwithstanding the foregoing, the following shall not constitute or be deemed
“Indebtedness”:

(i) any Indebtedness which has been defeased in accordance with GAAP or defeased
pursuant to the deposit or cash and cash equivalents (in an amount sufficient to
satisfy all such Indebtedness obligations at maturity or redemption, as
applicable, and all payments of interest and premium, if any) in a trust or
account created or pledged for the sole benefit of the holders of such
Indebtedness, and subject to no other Liens, and the other applicable terms of
the instrument governing such Indebtedness;

(ii) in connection with the purchase by the Company or any Subsidiary of any
property, the term “Indebtedness” will exclude post closing payment adjustments
to which the seller may become entitled to the extent such payment is determined
by a closing purchase price adjustment or such payment depends on the
performance of such property after the closing; provided, however, that, at the
time of closing, the amount of any such payment is not determinable and, to the
extent such payment at a later date becomes finally fixed and determined by the
parties to the purchase, the amount is paid within 30 days after such date; and

(iii) current and long term deferred income, current and deferred income taxes
payable, capitalized payments in lieu of property taxes in accordance with GAAP,
liabilities arising as a result of outstanding gift certificates and any loyalty
rewards obligations and expenses, in each case accrued in the ordinary course of
business.

“Institutional Investor” means (a) any original purchaser of a Note, (b) any
holder of more than $2,000,000 of the aggregate principal amount of the Notes
then outstanding, and (c) any bank, trust company, savings and loan association
or other financial institution, any pension plan, any investment company, any
insurance company, any broker or dealer, or any other similar financial
institution or entity, regardless of legal form.

 

B-8



--------------------------------------------------------------------------------

“Interest Coverage Ratio” shall mean, with respect to the Company and its
Subsidiaries on a consolidated basis for the twelve month period ending on the
last day of any fiscal quarter of the Company and its Subsidiaries, the ratio of
(a) Consolidated EBITDA for such period, to (b) Consolidated Interest Expense
for such period; provided, however, that the Interest Coverage Ratio may be
adjusted from time to time with the mutual consent of the Company and the
Required Holders to reflect the postponement of major race events into
subsequent accounting periods, the rescheduling of major race events and the
occurrence of major race events in different accounting periods. For purposes of
calculating Interest Coverage Ratio for any period of four consecutive quarters,
if during such period the Company or any Subsidiary shall have acquired any
Person or acquired all or substantially all of the operating assets of any
Person during such period, Consolidated Interest Expense and Consolidated EBITDA
for such period shall be calculated after giving pro forma effect thereto as if
such transaction occurred on the first day of such period.

“Kansas Speedway Corporation Guaranty” shall mean the guaranty by Kansas
Speedway Corporation of the 2002 STAR Bonds in an amount not to exceed
$1,945,000.

“Leverage Ratio” means, with respect to the Company and its Subsidiaries on a
consolidated basis for the period of four consecutive fiscal quarters ending on
the last day of any fiscal quarter, the ratio of (a) Consolidated Funded
Indebtedness on the last day of such period to (b) Consolidated EBITDA for such
period; provided, however, that the Leverage Ratio may be adjusted from time to
time with the mutual consent of the Company and the Required Holders to reflect
the postponement of major race events into subsequent accounting periods, the
rescheduling of major race events and the occurrence of major race events in
different accounting periods. For purposes of calculating Leverage Ratio for any
period of four consecutive quarters, if during such period the Company or any
Subsidiary shall have acquired any Person or acquired all or substantially all
of the operating assets of any Person during such period, Consolidated EBITDA
for such period shall be calculated after giving pro forma effect thereto as if
such transaction occurred on the first day of such period.

“Lien” means, with respect to any Person, any mortgage, lien, pledge, charge,
security interest or other encumbrance, or any interest or title of any vendor,
lessor, lender or other secured party to or of such Person under any conditional
sale or other title retention agreement (other than an operating lease) or
Capital Lease, upon or with respect to any property or asset of such Person
(including, in the case of stock, shareholder agreements, voting trust
agreements and all similar arrangements).

“Make-Whole Amount” shall have the meaning (i) set forth in Section 8.6 with
respect to any Series 2012A Note and (ii) set forth in the applicable Supplement
with respect to any other Series of Notes.

“Material” means material in relation to the business, operations, affairs,
financial condition, assets or properties of the Company and its Subsidiaries
taken as a whole.

“Material Adverse Effect” means a material adverse effect on (a) the business,
operations, affairs, financial condition, assets or properties of the Company
and its Subsidiaries taken as a whole, or (b) the ability of the Company to
perform its obligations under this Agreement (including any Supplement) and the
Notes, (c) the ability of any Subsidiary

 

B-9



--------------------------------------------------------------------------------

Guarantor to perform its obligations under the Subsidiary Guaranty or (d) the
validity or enforceability of this Agreement (including any Supplement), the
Notes or the Subsidiary Guaranty.

“Material Subsidiary” means, at any time, any Subsidiary of the Company which,
together with all other Subsidiaries of such Subsidiary, accounts for more than
(i) 5% of the consolidated assets of the Company and its Subsidiaries or (ii) 5%
of consolidated revenue of the Company and its Subsidiaries.

“Memorandum” is defined in Section 5.3.

“Moody’s” means Moody Investors Service, Inc.

“Multiemployer Plan” means any Plan that is a “multiemployer plan” (as such term
is defined in Section 4001(a)(3) of ERISA).

“Net Proceeds” means the aggregate cash proceeds received by the Company or any
of its Subsidiaries in respect of any sale, lease or other disposition of assets
(an “Asset Sale”), net of:

(1) the direct costs relating to such Asset Sale, including, without limitation,
legal, accounting and investment banking fees, title and recording tax expenses
and sales commissions, and any relocation and severance expenses and charges of
personnel incurred as a result of the Asset Sale,

(2) taxes paid or payable or required to be accrued as a liability under GAAP as
a result of the Asset Sale, in each case, after taking into account any
available tax credits or deductions and any tax sharing arrangements,

(3) amounts required to be applied to the repayment of Indebtedness secured by a
Lien on the properties or assets that were the subject of such Asset Sale,

(4) all distributions and other payments required to be made to minority
interest holders in Subsidiaries as a result of such Asset Sale, and

(5) any amounts to be set aside in any reserve established in accordance with
GAAP or any amount placed in escrow, in either case for adjustment in respect of
the sale price of such properties or assets or for liabilities associated with
such Asset Sale and retained by the Company or any of its Subsidiaries until
such time as such reserve is reversed or such escrow arrangement is terminated,
in which case Net Proceeds shall include only the amount of the reserve so
reversed or the amount returned to the Company or its Subsidiaries from such
escrow arrangement, as the case may be

“Notes” is defined in Section 1.

“OFAC” is defined in Section 5.16(a).

 

B-10



--------------------------------------------------------------------------------

“OFAC Listed Person” is defined in Section 5.16(a).

“OFAC Sanctions Program” means all laws, regulations, Executive Orders and any
economic or trade sanction that OFAC is responsible for administering and
enforcing, including, without limitation 31 CFR Subtitle B, Chapter V, as
amended, along with any enabling legislation; the Bank Secrecy Act; Trading with
the Enemy Act; and any similar laws, regulations or orders adopted by any State
within the United States. A list of economic and trade sanctions administered by
OFAC may be found at http://www.ustreas.gov/offices/enforcement/ofac/programs/.

“Off-Balance Sheet Liabilities” of any Person means (a) any repurchase
obligation or liability of such Person with respect to accounts or notes
receivable sold by such Person, (b) any liability of such Person under any sale
and leaseback transactions that do not create a liability on the balance sheet
of such Person, (c) any Synthetic Lease Obligation or (d) any obligation arising
with respect to any other transaction which is the functional equivalent of or
takes the place of borrowing but which does not constitute liability on the
balance sheet of such Person.

“Officer’s Certificate” means a certificate of a Senior Financial Officer or of
any other officer of the Company whose responsibilities extend to the subject
matter of such certificate.

“PBGC” means the Pension Benefit Guaranty Corporation referred to and defined in
ERISA or any successor thereto.

“Person” means an individual, partnership, corporation, limited liability
company, association, trust, unincorporated organization, or a government or
agency or political subdivision thereof.

“Plan” means an “employee pension benefit plan” (as defined in Section 3(2) of
ERISA) that is or, within the preceding five years, has been established or
maintained, or to which contributions are or, within the preceding five years,
have been made or required to be made, by the Company or any ERISA Affiliate or
with respect to which the Company or any ERISA Affiliate may have any liability.

“Priority Debt” means (without duplication), as of the date of any determination
thereof, the sum of (i) all unsecured Indebtedness of Subsidiaries (including
all Guaranties of Indebtedness of the Company but excluding (x) Indebtedness
owing to the Company or any other Subsidiary, (y) Indebtedness outstanding at
the time such Person became a Subsidiary, provided that such Indebtedness shall
have not been incurred in contemplation of such person becoming a Subsidiary,
together with any renewal or refinancing thereof so long as the principal amount
thereof is not increased, and (z) all Indebtedness of any Subsidiary which has
also guaranteed the Company’s obligations under the Notes and this Agreement),
and (ii) all Indebtedness of the Company and its Subsidiaries secured by Liens
other than Indebtedness secured by Liens permitted by subparagraphs (a) through
(n), inclusive, of Section 10.4.

“property” or “properties” means, unless otherwise specifically limited, real or
personal property of any kind, tangible or intangible, choate or inchoate.

 

B-11



--------------------------------------------------------------------------------

“Purchasers” means the purchasers of the Notes named in Schedule A hereto.

“QPAM Exemption” means Prohibited Transaction Class Exemption 84 14 issued by
the United States Department of Labor.

“Qualified Institutional Buyer” means any Person who is a qualified
institutional buyer within the meaning of such term as set forth in Rule
144(a)(1) under the Securities Act.

“Ratable Portion” means, with respect to any Note, an amount equal to the
product of (x) the amount equal to the Net Proceeds being so applied to the
prepayment or defeasance of Senior Indebtedness in accordance with
Section 10.5(2), multiplied by (y) a fraction the numerator of which is the
outstanding principal amount of such Note and the denominator of which is the
aggregate principal amount of Senior Indebtedness of the Company and its
Subsidiaries being prepaid or defeased pursuant to Section 10.5(2).

“Required Holders” means, at any time, the holders of not less than 51% in
principal amount of the Notes of each Series (each voting as a separate class)
at the time outstanding (exclusive of Notes then owned by the Company or any of
its Affiliates and any Notes held by parties who are contractually required to
abstain from voting with respect to matters affecting the holders of the Notes).

“Responsible Officer” means any Senior Financial Officer and any other officer
of the Company with responsibility for the administration of the relevant
portion of this Agreement.

“S&P” means Standard & Poor’s Ratings Group, a division of The McGraw Hill
Companies, Inc.

“Securities Act” means the Securities Act of 1933, as amended from time to time.

“Senior Financial Officer” means the chief financial officer, principal
accounting officer, treasurer or comptroller of the Company.

“Senior Indebtedness” means, as of the date of any determination thereof, all
Consolidated Funded Indebtedness, other than Subordinated Indebtedness.

“Series” means any series of Notes issued pursuant to this Agreement or any
Supplement hereto.

“Series 2012A Notes” is defined in Section 1 of this Agreement.

“Subordinated Indebtedness” means all unsecured Indebtedness of the Company that
shall contain or have applicable thereto subordination provisions providing for
the subordination thereof to the obligations of the Company under this
Agreement, any Supplement or the Notes or any other Indebtedness of the Company.

 

B-12



--------------------------------------------------------------------------------

“Subsidiary” means, as to any Person, any corporation, association or other
business entity in which such Person or one or more of its Subsidiaries or such
Person and one or more of its Subsidiaries owns sufficient equity or voting
interests to enable it or them (as a group) ordinarily, in the absence of
contingencies, to elect a majority of the directors (or Persons performing
similar functions) of such entity, and any partnership or joint venture if more
than a 50% interest in the profits or capital thereof is owned by such Person or
one or more of its Subsidiaries or such Person and one or more of its
Subsidiaries (unless such partnership can and does ordinarily take major
business actions without the prior approval of such Person or one or more of its
Subsidiaries). Unless the context otherwise clearly requires, any reference to a
“Subsidiary” is a reference to a Subsidiary of the Company.

“Subsidiary Guarantor” means each Subsidiary which is party to the Subsidiary
Guaranty.

“Subsidiary Guaranty” is defined in Section 2.3 of this Agreement.

“Substantial Part” is defined in Section 10.5 of this Agreement.

“Supplement” is defined in Section 2.2 of this Agreement.

“Synthetic Lease” means a lease transaction under which the parties intend that
(a) the lease will be treated as an “operating lease” by the lessee pursuant to
Accounting Standards Codification Sections 840-10 and 840-20, as amended, and
(b) the lessee will be entitled to various tax and other benefits ordinarily
available to owners (as opposed to lessees) of like Property.

“Synthetic Lease Obligations” means, with respect to any Person, the sum of
(a) all remaining rental obligations of such Person as lessee under Synthetic
Leases which are attributable to principal and, without duplication, (b) all
rental and purchase price payment obligations of such Person under such
Synthetic Leases assuming such Person exercises the option to purchase the lease
property at the end of the lease term.

“tranche” means all Notes of a Series having the same maturity, interest rate
and schedule for mandatory prepayments.

“USA Patriot Act” means United States Public Law 107-56, Uniting and
Strengthening America by Providing Appropriate Tools Required to Intercept and
Obstruct Terrorism (USA PATRIOT ACT) Act of 2001, as amended from time to time,
and the rules and regulations promulgated thereunder from time to time in
effect.

 

B-13



--------------------------------------------------------------------------------

[FORM OF SERIES 2012A NOTE]

INTERNATIONAL SPEEDWAY CORPORATION

3.95% SERIES 2012A SENIOR NOTE DUE SEPTEMBER 13, 2024

 

No. [            ]

   [Date]

$[            ]

   PPN [PPN]

FOR VALUE RECEIVED, the undersigned, INTERNATIONAL SPEEDWAY CORPORATION (herein
called the “Company”), a corporation organized and existing under the laws of
the State of Florida, hereby promises to pay to [                    ] or
registered assigns, the principal sum of [        ] DOLLARS (or so much thereof
as shall not have been prepaid) on September 13, 2024 with interest (computed on
the basis of a 360 day year of twelve 30-day months) (a) on the unpaid balance
hereof at the rate of 3.95% per annum from the date hereof, payable
semi-annually, on the 13th day of March and September in each year and at
maturity, commencing on March 13, 2013, until the principal hereof shall have
become due and payable, and (b) to the extent permitted by law, at a rate per
annum from time to time equal to 5.95%, on any overdue payment of interest and,
during the continuance of an Event of Default, on the unpaid balance hereof,
payable semiannually as aforesaid (or, at the option of the registered holder
hereof, on demand).

Payments of principal of, interest on and any Make-Whole Amount with respect to
this Note are to be made in lawful money of the United States of America at the
principal office of Bank of America, N.A. in New York, New York or at such other
place as the Company shall have designated by written notice to the holder of
this Note as provided in the Note Purchase Agreement referred to below.

This Note is one of a series of Senior Notes (herein called the “Notes”) issued
pursuant to the Note Purchase Agreement, dated as of September 13, 2012 (as from
time to time amended, supplemented or modified, the “Note Purchase Agreement”),
between the Company and the respective Purchasers named therein and is entitled
to the benefits thereof. Each holder of this Note will be deemed, by its
acceptance hereof, to have (i) agreed to the confidentiality provisions set
forth in Section 20 of the Note Purchase Agreement and (ii) made the
representations set forth in Sections 6.2 and 6.3 of the Note Purchase
Agreement, provided, that in lieu thereof such holder may (in reliance upon
information provided by the Company, to the extent such information is readily
available to the Company) make a representation to the effect that the purchase
by any holder of any Note will not constitute a non-exempt prohibited
transaction under section 406(a) of ERISA. Unless otherwise indicated,
capitalized terms used in this Note shall have the respective meanings ascribed
to such terms in the Note Purchase Agreement.

This Note is a registered Note and, as provided in the Note Purchase Agreement,
upon surrender of this Note for registration of transfer, duly endorsed, or
accompanied by a written instrument of transfer duly executed, by the registered
holder hereof or such holder’s attorney

EXHIBIT 1

(to Note Purchase Agreement)



--------------------------------------------------------------------------------

duly authorized in writing, a new Note for a like principal amount will be
issued to, and registered in the name of, the transferee. Prior to due
presentment for registration of transfer, the Company may treat the person in
whose name this Note is registered as the owner hereof for the purpose of
receiving payment and for all other purposes, and the Company will not be
affected by any notice to the contrary.

The Company will make required prepayments of principal on the date and in the
amounts specified in the Note Agreement. This Note is subject to optional
prepayment, in whole or from time to time in part, at the times and on the terms
specified in the Note Purchase Agreement, but not otherwise.

Pursuant to the Subsidiary Guaranty Agreement dated as of September 13, 2012 (as
amended, restated or otherwise modified from time to time, the “Subsidiary
Guaranty”), certain Subsidiaries of the Company have absolutely and
unconditionally guaranteed payment in full of the principal of, Make-Whole
Amount, if any, and interest on this Note and the performance by the Company of
its obligations contained in the Note Purchase Agreement all as more fully set
forth in said Subsidiary Guaranty.

If an Event of Default, as defined in the Note Purchase Agreement, occurs and is
continuing, the principal of this Note may be declared or otherwise become due
and payable in the manner, at the price (including any applicable Make-Whole
Amount) and with the effect provided in the Note Purchase Agreement.

This Note shall be construed and enforced in accordance with, and the rights of
the issuer and holder hereof shall be governed by, the law of the State of New
York excluding choice-of-law principles of the law of such State that would
require the application of the laws of a jurisdiction other than such State.

 

INTERNATIONAL SPEEDWAY CORPORATION By       Name:       Title:    

 

E-1-2



--------------------------------------------------------------------------------

 

 

FORM OF SUBSIDIARY GUARANTY AGREEMENT

Dated as of September 13, 2012

from

THE SUBSIDIARY GUARANTORS NAMED HEREIN

for the benefit of

THE HOLDERS OF THE NOTES

RE:

$100,000,000 3.95% SERIES 2012A SENIOR NOTES DUE SEPTEMBER 13, 2042

OF

INTERNATIONAL SPEEDWAY CORPORATION

 

 

 

EXHIBIT 2.3

(to Note Purchase Agreement)



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

SECTION   HEADING    PAGE  

SECTION 1. AUTHORIZATION OF NOTES

     1   

Section 1.1. Description of Notes

     1   

Section 1.2. Interest Rate

     1   

SECTION 2. SALE AND PURCHASE OF NOTES

     2   

Section 2.1. Series 2012A Notes

     2   

Section 2.2. Additional Series of Notes

     2   

Section 2.3. Subsidiary Guaranty

     4   

SECTION 3. CLOSING

     4   

SECTION 4. CONDITIONS TO CLOSING

     5   

Section 4.1. Representations and Warranties

     5   

Section 4.2. Performance; No Default

     6   

Section 4.3. Compliance Certificates

     6   

Section 4.4. Opinions of Counsel

     6   

Section 4.5. Purchase Permitted By Applicable Law, Etc

     6   

Section 4.6. Sale of Other Notes

     6   

Section 4.7. Payment of Special Counsel Fees

     6   

Section 4.8. Private Placement Number

     7   

Section 4.9. Changes in Corporate Structure

     7   

Section 4.10. Subsidiary Guaranty

     7   

Section 4.11. Funding Instructions

     7   

Section 4.12. Proceedings and Documents

     7   

SECTION 5. REPRESENTATIONS AND WARRANTIES OF THE COMPANY

     7   

Section 5.1. Organization; Power and Authority

     7   

Section 5.2. Authorization, Etc

     8   

Section 5.3. Disclosure

     8   

Section 5.4. Organization and Ownership of Shares of Subsidiaries

     8   

Section 5.5. Financial Statements; Material Liabilities

     9   

Section 5.6. Compliance with Laws, Other Instruments, Etc

     9   

Section 5.7. Governmental Authorizations, Etc

     10   

Section 5.8. Litigation; Observance of Agreements, Statutes and Orders

     10   

Section 5.9. Taxes

     10   

Section 5.10. Title to Property; Leases

     10   

Section 5.11. Licenses, Permits, Etc

     11   

Section 5.12. Compliance with ERISA

     11   

Section 5.13. Private Offering by the Company

     12   

 

- i -



--------------------------------------------------------------------------------

Section 5.14. Use of Proceeds; Margin Regulations

     12   

Section 5.15. Existing Indebtedness; Future Liens

     13   

Section 5.16. Foreign Assets Control Regulations, Etc

     13   

Section 5.17. Status under Certain Statutes

     14   

Section 5.18. Environmental Matters

     14   

Section 5.19. Notes Rank Pari Passu

     14   

SECTION 6. REPRESENTATIONS OF THE PURCHASER

     15   

Section 6.1. Purchase for Investment

     15   

Section 6.2. Accredited Investor

     15   

Section 6.3. Source of Funds

     15   

SECTION 7. INFORMATION AS TO COMPANY

     17   

Section 7.1. Financial and Business Information

     17   

Section 7.2. Officer’s Certificate

     20   

Section 7.3. Visitation

     20   

SECTION 8. PAYMENT OF THE NOTES

     21   

Section 8.1. Required Prepayments

     21   

Section 8.2. Optional Prepayments

     21   

Section 8.3. Allocation of Partial Prepayments

     21   

Section 8.4. Maturity; Surrender, Etc

     21   

Section 8.5. Purchase of Notes

     22   

Section 8.6. Make Whole Amount for the Series 2012A Notes

     22   

Section 8.7. Change in Control

     23   

Section 8.8. Prepayment in Connection with Asset Sales

     25   

SECTION 9. AFFIRMATIVE COVENANTS

     25   

Section 9.1. Compliance with Law

     25   

Section 9.2. Insurance

     26   

Section 9.3. Maintenance of Properties

     26   

Section 9.4. Payment of Taxes and Claims

     26   

Section 9.5. Corporate Existence, Etc

     26   

Section 9.6. Notes to Rank Pari Passu

     26   

Section 9.7. Material Subsidiaries; Additional Subsidiary Guarantors

     27   

Section 9.8. Books and Records

     27   

SECTION 10. NEGATIVE COVENANTS

     27   

Section 10.1. Leverage Ratio

     27   

Section 10.2. Interest Coverage Ratio

     28   

Section 10.3. Priority Debt

     28   

Section 10.4. Limitation on Liens

     28   

Section 10.5. Sales of Assets

     30   

Section 10.6. Merger and Consolidation

     31   

Section 10.7. Transactions with Affiliates

     32   

Section 10.8. Terrorism Sanctions Regulations

     33   

 

- ii -



--------------------------------------------------------------------------------

SECTION 11. EVENTS OF DEFAULT

     33   

SECTION 12. Remedies on Default, Etc

     35   

Section 12.1. Acceleration

     35   

Section 12.2. Other Remedies

     36   

Section 12.3. Rescission

     36   

Section 12.4. No Waivers or Election of Remedies, Expenses, Etc

     37   

SECTION 13. REGISTRATION; EXCHANGE; SUBSTITUTION OF NOTES

     37   

Section 13.1. Registration of Notes

     37   

Section 13.2. Transfer and Exchange of Notes

     37   

Section 13.3. Replacement of Notes

     38   

SECTION 14. PAYMENTS ON NOTES

     38   

Section 14.1. Place of Payment

     38   

Section 14.2. Home Office Payment

     39   

SECTION 15. Expenses, Etc

     39   

Section 15.1. Transaction Expenses

     39   

Section 15.2. Survival

     39   

SECTION 16. SURVIVAL OF REPRESENTATIONS AND WARRANTIES; ENTIRE AGREEMENT

     40   

SECTION 17. AMENDMENT AND WAIVER

     40   

Section 17.1. Requirements

     40   

Section 17.2. Solicitation of Holders of Notes

     41   

Section 17.3. Binding Effect, Etc

     41   

Section 17.4. Notes Held by Company, Etc

     42   

SECTION 18. NOTICES

     42   

SECTION 19. REPRODUCTION OF DOCUMENTS

     42   

SECTION 20. CONFIDENTIAL INFORMATION

     43   

SECTION 21. SUBSTITUTION OF PURCHASER

     44   

 

- iii -



--------------------------------------------------------------------------------

SECTION 22. MISCELLANEOUS

     44   

Section 22.1. Successors and Assigns

     44   

Section 22.2. Payments Due on Non-Business Days

     44   

Section 22.3. Accounting Terms

     45   

Section 22.4. Severability

     45   

Section 22.5. Construction

     45   

Section 22.6. Counterparts

     46   

Section 22.7. Governing Law

     46   

Section 22.8. Jurisdiction and Process; Waiver of Jury Trial

     46   

SECTION 1. GUARANTY

     2   

SECTION 2. REPRESENTATIONS AND WARRANTIES

     3   

SECTION 3. SUBSIDIARY GUARANTOR’S OBLIGATIONS UNCONDITIONAL

     5   

SECTION 4. FULL RECOURSE OBLIGATIONS; PARI PASSU RANKING

     10   

SECTION 5. WAIVER

     11   

SECTION 6. WAIVER OF SUBROGATION

     11   

SECTION 7. SUBORDINATION

     12   

SECTION 8. EFFECT OF BANKRUPTCY PROCEEDINGS, ETC

     12   

SECTION 9. TERM OF GUARANTY

     13   

SECTION 10. CONTRIBUTION

     13   

SECTION 11. LIMITATION OF LIABILITY

     14   

SECTION 12. NEGATIVE PLEDGE

     14   

SECTION 13. SUPPLEMENTAL AGREEMENT

     14   

SECTION 14. DEFINITIONS AND TERMS GENERALLY

     15   

SECTION 15. NOTICES

     16   

SECTION 16. AMENDMENTS, ETC

     16   

SECTION 17. CONSENT TO JURISDICTION; SERVICE OF PROCESS

     16   

SECTION 18. WAIVER OF JURY TRIAL

     17   

SECTION 19. SURVIVAL

     17   

 

- iv -



--------------------------------------------------------------------------------

SECTION 20. SEVERABILITY

     18   

SECTION 21. SUCCESSORS AND ASSIGNS

     18   

SECTION 22. TABLE OF CONTENTS; HEADINGS

     18   

SECTION 23. COUNTERPARTS

     18   

SECTION 24. GOVERNING LAW

     18   

SECTION 25. RELEASE

     18   

SECTION 26. COVENANT COMPLIANCE

     19   

 

- v -



--------------------------------------------------------------------------------

This SUBSIDIARY GUARANTY AGREEMENT, dated as of September 13, 2012 (the
“Guaranty”), from each of:

 

  (i) Americrown Service Corporation;

 

  (ii) The California Speedway Corporation;

 

  (iii) Chicago Holdings, Inc.;

 

  (iv) Daytona International Speedway, LLC;

 

  (v) Event Equipment Leasing, LLC;

 

  (vi) Homestead-Miami Speedway, LLC;

 

  (vii) ISC.COM, LLC;

 

  (viii) Kansas Speedway Corporation;

 

  (ix) Martinsville International, Inc.;

  (x) Michigan International Speedway, Inc.;

 

  (xi) Motorsports Acceptance Corporation;

 

  (xii) The Motorsports Alliance, LLC;

 

  (xiii) Phoenix Speedway Corp.;

 

  (xiv) Raceway Associates, LLC;

 

  (xv) Richmond International Raceway, Inc.;

 

  (xvi) Talladega Superspeedway, LLC; and

 

  (xvii) such Subsidiaries as shall become parties hereto in accordance with
Section 13 hereof (each a “Subsidiary Guarantor” and collectively the
“Subsidiary Guarantors”),

for the benefit of the holders from time to time of the Notes (as defined below)
(the “Holders”). Capitalized terms used herein are defined in Section 14 hereof
or the Note Purchase Agreement referred to below.

WHEREAS, International Speedway Corporation, a Florida corporation (the
“Company”) will authorize the issue and sale of $100,000,000 3.95% Series 2012A
Senior Notes due September 13, 2024 (the “Series 2012A Notes”), pursuant to a
Note Purchase Agreement, dated as of the date hereof (as amended, modified or
supplemented from time to time, the “Note Purchase Agreement”) among the Company
and the purchasers named therein.

WHEREAS, the Company is authorized to issue Additional Notes (as such term is
defined in the Note Purchase Agreement) of one or more separate series from time
to time in an aggregate principal amount not to exceed $400,000,000 pursuant to
Section 2.2 of the Note Purchase Agreement.

WHEREAS, the Additional Notes together with the Series 2012A Notes are
collectively referred to as the “Notes”.

WHEREAS, each of the Subsidiary Guarantors is a Subsidiary of the Company.

WHEREAS, the Company has agreed that the Subsidiary Guarantors will guarantee
the Company’s obligations under the Notes and the Note Purchase Agreement.



--------------------------------------------------------------------------------

WHEREAS, the Subsidiary Guarantors each acknowledge that they will derive
substantial benefits from the issuance of the Notes.

NOW, THEREFORE, in consideration of the premises and to induce the Holders to
purchase the Notes, each of the Subsidiary Guarantors, intending to be legally
bound, hereby agrees for the benefit of the Holders, as follows:

SECTION 1. GUARANTY.

Each Subsidiary Guarantor with all other Subsidiary GuarantorS, hereby
absolutely, unconditionally and irrevocably guarantees, jointly and severally,
as a primary obligor and not merely as a surety, to each Holder and its
successors and assigns, the full and punctual payment and performance when due,
whether at stated maturity, by acceleration or otherwise, of the principal of
and Make-Whole Amount, and interest on (including, without limitation, interest,
whether or not an allowable claim, accruing after the date of filing of any
petition in bankruptcy, or the commencement of any bankruptcy, insolvency or
similar proceeding relating to the Company) the Notes and all other amounts
under the Note Purchase Agreement and all other obligations, agreements and
covenants of the Company now or hereafter existing under the Note Purchase
Agreement whether for principal, Make-Whole Amount, interest (including interest
accruing or becoming owing both prior to and subsequent to the commencement of
any proceeding against or with respect to the Company under any chapter of the
Bankruptcy Code), indemnification payments, expenses (including reasonable
attorneys’ fees and expenses) or otherwise, and all reasonable costs and
expenses, if any, incurred by any Holder in connection with enforcing any rights
under this Guaranty (all such obligations being the “Guaranteed Obligations”),
and agrees to pay any and all reasonable expenses incurred by each Holder in
enforcing this Guaranty; provided that, notwithstanding anything contained
herein or in the Note Purchase Agreement to the contrary, the maximum liability
of each Subsidiary Guarantor hereunder and under the Note Purchase Agreement
shall in no event exceed such Guarantor’s Maximum Guaranteed Amount, and
provided further, each Subsidiary Guarantor shall be unconditionally required to
pay all amounts demanded of it hereunder prior to any determination of such
Maximum Guaranteed Amount and the recipient of such payment, if so required by a
final non-appealable order of a court of competent jurisdiction, shall then be
liable for the refund of any excess amounts. If any such rebate or refund is
ever required, all other Subsidiary Guarantors (and the Company) shall be fully
liable for the repayment thereof to the maximum extent allowed by applicable
law. This Guaranty is an absolute, unconditional, present and continuing
guaranty of payment and not of collectibility and is in no way conditioned upon
any attempt to collect from the Company or any other action, occurrence or
circumstance whatsoever. Each Subsidiary Guarantor agrees that the Guaranteed
Obligations may at any time and from to time exceed the Maximum Guaranteed
Amount of such Subsidiary Guarantor without impairing this Guaranty or affecting
the rights and remedies of the Holders hereunder.

Notwithstanding any stay, injunction or other prohibition preventing such action
against the Company, if for any reason whatsoever the Company shall fail or be
unable duly, punctually and fully to perform and (in the case of the payment of
Guaranteed Obligations) pay such amounts as and when the same shall become due
and (in the case of the payment of Guaranteed Obligations) payable or to perform
or comply with any other Guaranteed Obligation, whether or

 

E-2.3-2



--------------------------------------------------------------------------------

not such failure or inability shall constitute an “Event of Default” under the
Note Purchase Agreement or the Notes, each Subsidiary Guarantor will forthwith
(in the case of the payment of Guaranteed Obligations) pay or cause to be paid
such amounts to the Holders, in lawful money of the United States of America, at
the place specified in the Note Purchase Agreement, or perform or comply with
such Guaranteed Obligations or cause such Guaranteed Obligations to be performed
or complied with, (in the case of the payment of Guaranteed Obligations)
together with interest (in the amounts and to the extent required under such
Notes) on any amount due and owing.

SECTION 2. REPRESENTATIONS AND WARRANTIES.

Each Subsidiary Guarantor hereby represents and warrants as follows:

(a) All representations and warranties contained in the Note Purchase Agreement
that relate to such Subsidiary Guarantor are true and correct in all respects
and are incorporated by reference with the same force and effect as though set
forth herein in full.

(b) Such Subsidiary Guarantor acknowledges that any default in the due
observance or performance by such Subsidiary Guarantor of any covenant,
condition or agreement contained herein (if, after the running of any applicable
notice and opportunity to cure periods provided in the Note Purchase Agreement,
such default or event of default remains uncured) shall constitute an Event of
Default.

(c) There are no conditions precedent to the effectiveness of this Guaranty that
have not been satisfied or expressly waived.

(d) Such Subsidiary Guarantor has, independently and without reliance upon the
Holders and based on such documents and information as it has deemed
appropriate, made its own credit analysis and decision to enter into this
Guaranty. Such Subsidiary Guarantor has investigated fully the benefits and
advantages which will be derived by it from execution of this Guaranty, and the
Board of Directors (or other equivalent authority) of such Subsidiary Guarantor
has decided that a direct and/or an indirect benefit will accrue to such
Subsidiary Guarantor by reason of the execution of this Guaranty.

(e) (i) This Guaranty is not given with actual intent to hinder, delay or
defraud any Person to which such Subsidiary Guarantor is or will become, on or
after the date hereof, indebted; (ii) such Subsidiary Guarantor has received at
least a reasonably equivalent value in exchange for the giving of this Guaranty;
(iii) such Subsidiary Guarantor is not insolvent on the date hereof and will not
become insolvent as a result of the giving of this Guaranty; (iv) such
Subsidiary Guarantor is not engaged in a business or transaction, nor is about
to engage in a business or transaction, for which any property remaining with
such Subsidiary Guarantor constitutes an unreasonably small amount of capital;
and (v) such Subsidiary Guarantor does not intend to incur debts that will be
beyond such Subsidiary Guarantor’s ability to pay as such debts mature.

 

E-2.3-3



--------------------------------------------------------------------------------

(f) Such Subsidiary Guarantor is a corporation or other legal entity duly
organized and validly existing under the laws of its state of organization, and
has the requisite power, authority and legal right under the laws of its state
of organization to conduct its business as presently conducted and to execute,
deliver and perform its obligations under this Guaranty.

(g) The execution, delivery and performance of this Guaranty have been duly
authorized by all necessary corporate action on the part of such Subsidiary
Guarantor, and does not require any consent or approval of, or the giving of
notice to, or the taking of any other action in respect of, any stockholder or
trustee or holder of any indebtedness or obligations of such Subsidiary
Guarantor. This Guaranty constitutes a legal, valid and binding obligation of
such Subsidiary Guarantor, enforceable against such Subsidiary Guarantor in
accordance with its terms, except that such enforceability is subject to any
limitations arising from bankruptcy, insolvency, liquidation, moratorium,
reorganization and other similar laws of general application relating to or
affecting the rights of creditors or pledgees and to general principles of
equity (regardless of whether such enforceability is considered in a proceeding
in equity or at law).

(h) The execution, delivery and performance of this Guaranty does not and will
not conflict with or result in any violation of or default under any provision
of the Articles of Incorporation or by-laws or partnership agreement, as the
case may be, of such Subsidiary Guarantor, or any indenture, mortgage, deed of
trust, instrument, law, rule or regulation binding on such Subsidiary Guarantor
or to which such Subsidiary Guarantor is a party.

(i) The execution, delivery and performance of this Guaranty does not and will
not result in violation of any judgment or order applicable to such Subsidiary
Guarantor or result in the creation or imposition of any Lien on any of the
properties or revenues of such Subsidiary Guarantor pursuant to any requirement
of law or any indenture, mortgage, deed of trust or other instrument to which
such Subsidiary Guarantor is a party.

(j) The execution, delivery and performance of this Guaranty does not and will
not conflict with and does not and will not require any consent, approval or
authorization of, or registration or filing with, any governmental authority or
agency of the state of organization of such Subsidiary Guarantor or of the
United States or any State.

(k) There are no pending or, to the knowledge of such Subsidiary Guarantor,
threatened actions or proceedings against or affecting such Subsidiary Guarantor
or any of its properties by or before any court or administrative agency or
arbiter that would adversely affect the ability of such Subsidiary Guarantor to
perform its obligations hereunder or call into question the validity or
enforceability of this Guaranty.

(l) Such Subsidiary Guarantor’s obligations under this Guaranty are at least
pari passu in right of payment with all other unsecured claims against the
general creditors of such Subsidiary Guarantor.

(m) No Subsidiary Guarantor is in breach of or default under or with respect to
any instrument, document or agreement binding upon such Subsidiary Guarantor
which breach or default is reasonably probable to have a Material Adverse Effect
or result in the creation of a

 

E-2.3-4



--------------------------------------------------------------------------------

Lien on any property of such Subsidiary Guarantor other than Liens permitted
under Section 10.4 of the Note Purchase Agreement. Such Subsidiary Guarantor is
in compliance with all applicable requirements of law except such non-compliance
as would not have a Material Adverse Effect.

(n) The execution, delivery and performance by each Subsidiary Guarantor of this
Guaranty will not render such Subsidiary Guarantor insolvent, nor is it being
made in contemplation of such Subsidiary Guarantor’s insolvency, and such
Subsidiary Guarantor does not have an unreasonably small capital.

SECTION 3. SUBSIDIARY GUARANTOR’S OBLIGATIONS UNCONDITIONAL.

(a) This Guaranty shall constitute a guarantee of payment, performance and
compliance and not of collection, and each Subsidiary Guarantor specifically
agrees that it shall not be necessary, and that such Subsidiary Guarantor shall
not be entitled to require, before or as a condition of enforcing the liability
of such Subsidiary Guarantor under this Guaranty or requiring payment or
performance of the Guaranteed Obligations by any Subsidiary Guarantor hereunder,
or at any time thereafter, that any Holder: (a) file suit or proceed to obtain
or assert a claim for personal judgment against the Company or any other Person
that may be liable for or with respect to any Guaranteed Obligation; (b) make
any other effort to obtain payment or performance of any Guaranteed Obligation
from the Company or any other Person that may be liable for or with respect to
such Guaranteed Obligation, except for the making of the demands, when
appropriate, described in Section 1; (c) foreclose against, or seek to realize
upon security now or hereafter existing for such Guaranteed Obligations;
(d) except to the extent set forth in Section 1, exercise or assert any other
right or remedy to which such Holder is or may be entitled in connection with
any Guaranteed Obligation or any security or other guaranty therefor; or
(e) assert or file any claim against the assets of the Company or any other
Person liable for any Guaranteed Obligation. Each Subsidiary Guarantor agrees
that this Guaranty shall be continuing, and that the Guaranteed Obligations will
be paid and performed in accordance with their terms and the terms of this
Guaranty, and are the primary, absolute and unconditional obligations of such
Subsidiary Guarantor, irrespective of the value, genuineness, validity,
legality, regularity or enforceability or lack thereof of any part of the
Guaranteed Obligations or any agreement or instrument relating to the Guaranteed
Obligations or this Guaranty, or the existence of any indemnities with respect
to the existence of any other guarantee of or security for any of the Guaranteed
Obligations, or any substitution, release or exchange of any other guarantee of
or security for any of the Guaranteed Obligations, and, to the fullest extent
permitted by applicable law, irrespective of any other circumstance whatsoever
that might otherwise constitute a legal or equitable discharge or defense of a
surety or guarantor, it being the intent of this Section 3 that the obligations
of each Subsidiary Guarantor hereunder shall be irrevocable, primary, absolute
and unconditional under any and all circumstances.

(b) Each Subsidiary Guarantor hereby expressly waives notice of acceptance of
and reliance upon this Guaranty, diligence, presentment, demand of payment or
performance, protest and all other notices (except as otherwise provided for in
Section 1) whatsoever, any requirement that the Holders exhaust any right, power
or remedy or proceed against the Company or against any other Person under any
other guarantee of, or security for, or any other agreement, regarding

 

E-2.3-5



--------------------------------------------------------------------------------

any of the Guaranteed Obligations. Each Subsidiary Guarantor further agrees
that, subject solely to the requirement of making demands under Section 1, the
occurrence of any event or other circumstance that might otherwise vary the risk
of the Company or such Subsidiary Guarantor or constitute a defense (legal or
equitable) available to, or a discharge of, or a counterclaim or right of
set-off by, the Company or such Subsidiary Guarantor (other than the full and
indefeasible due payment and performance of the Guaranteed Obligations), shall
not affect the liability of such Subsidiary Guarantor hereunder.

(c) The obligations of each Subsidiary Guarantor under this Guaranty are not
subject to any counterclaim, set-off, deduction, diminution, abatement,
recoupment, suspension, deferment or defense based upon any claim such
Subsidiary Guarantor or any other Person may have against the Company, any
Holder or any other Person, and shall remain in full force and effect without
regard to, and shall not be released, discharged or in any way affected by, any
circumstances or condition whatsoever (whether or not such Subsidiary Guarantor
or the Company shall have any knowledge or notice thereof), including:

(i) any renewal, extension, modification, increase, decrease, alteration or
rearrangement of all or any part of the Guaranteed Obligations or any instrument
executed in connection therewith, or any contract or understanding with the
Company, the Holders, or any of them, or any other Person, pertaining to the
Guaranteed Obligations;

(ii) any adjustment, indulgence, forbearance or compromise that might be granted
or given by any Holder to the Company or any other Person liable on the
Guaranteed Obligations, or the failure of any Holder to assert any claim or
demand or to exercise any right or remedy against the Company or any other
Person under the provisions of the Note Purchase Agreement, the Notes or
otherwise; or any rescission, waiver, amendment or modification of, or any
release from any of the terms or provisions of, the Note Purchase Agreement, the
Notes, any guarantee or any other agreement;

(iii) the insolvency, bankruptcy arrangement, adjustment, composition,
liquidation, disability, dissolution or lack of power of the Company or any
other Person at any time liable for the payment of all or part of the Guaranteed
Obligations; or any dissolution of the Company or any other such Person, or any
change, restructuring or termination of the existence of the Company or any
other such Person, or any sale, lease or transfer of any or all of the assets of
the Company or any other such Person, or any change in the shareholders,
partners, or members of the Company or any other such Person; or any default,
failure or delay, willful or otherwise, in the performance of the Guaranteed
Obligations;

(iv) the invalidity, illegality or unenforceability of all or any part of the
Guaranteed Obligations, or any document or agreement executed in connection with
the Guaranteed Obligations, for any reason whatsoever, including the fact that
the Guaranteed Obligations, or any part thereof, exceed the amount permitted by
law, the act of creating the Guaranteed Obligations or any part is ultra vires,
the officers or

 

E-2.3-6



--------------------------------------------------------------------------------

representatives executing the documents or otherwise creating the Guaranteed
Obligations acted in excess of their authority, the Guaranteed Obligations
violate applicable usury laws, the Company or any other Person has valid
defenses, claims or offsets (whether at law, in equity or by agreement) which
render the Guaranteed Obligations wholly or partially uncollectible from the
Company or any other Person, the creation, performance or repayment of the
Guaranteed Obligations (or the execution, delivery and performance of any
document or instrument representing part of the Guaranteed Obligations or
executed in connection with the Guaranteed Obligations or given to secure the
repayment of the Guaranteed Obligations) is illegal, uncollectible, legally
impossible or unenforceable, or the documents or instruments pertaining to the
Guaranteed Obligations have been forged or otherwise are irregular or not
genuine or authentic;

(v) any full or partial release of the liability of the Company on the
Guaranteed Obligations or any part thereof, of any co-guarantors, or of any
other Person now or hereafter liable, whether directly or indirectly, jointly,
severally, or jointly and severally, to pay, perform, guarantee or assure the
payment of the Guaranteed Obligations or any part thereof, it being recognized,
acknowledged and agreed by each Subsidiary Guarantor that such Subsidiary
Guarantor may be required to pay the Guaranteed Obligations in full without
assistance or support of any other Person, and such Subsidiary Guarantor has not
been induced to enter into this Guaranty on the basis of a contemplation,
belief, understanding or agreement that any parties other than the Company will
be liable to perform the Guaranteed Obligations, or that the Holders will look
to other parties to perform the Guaranteed Obligations;

(vi) the taking or accepting of any other security, collateral or guaranty, or
other assurance of payment, for all or any part of the Guaranteed Obligations;

(vii) any release, surrender, exchange, subordination, deterioration, waste,
loss or impairment (including negligent, unreasonable or unjustifiable
impairment) of any collateral, property or security, at any time existing in
connection with, or assuring or securing payment of, all or any part of the
Guaranteed Obligations;

(viii) the failure of any Holder or any other Person to exercise diligence or
reasonable care in the preservation, protection, enforcement, sale or other
handling or treatment of all or any part of such collateral, property or
security;

(ix) the fact that any collateral, security, security interest or lien
contemplated or intended to be given, created or granted as security for the
repayment of the Guaranteed Obligations shall not be properly perfected or
created, or shall prove to be unenforceable or subordinate to any other security
interest or lien, it being recognized and agreed by each Subsidiary Guarantor
that such Subsidiary Guarantor is not entering into this Guaranty in reliance
on, or in contemplation of the benefits of, the validity, enforceability,
collectibility or value of any of the collateral;

 

E-2.3-7



--------------------------------------------------------------------------------

(x) any payment by the Company to any Holder being held to constitute a
preference under any Fraudulent Conveyance Law, or for any reason any Holder
being required to refund such payment or pay such amount to the Company or
someone else;

(xi) any other action taken or omitted to be taken with respect to the
Guaranteed Obligations, or the security and collateral therefor, whether or not
such action or omission prejudices such Subsidiary Guarantor or increases the
likelihood that such Subsidiary Guarantor will be required to pay the Guaranteed
Obligations pursuant to the terms hereof, it being the unambiguous and
unequivocal intention of such Subsidiary Guarantor that it shall be obligated to
pay the Guaranteed Obligations when due, notwithstanding any occurrence,
circumstance, event, action or omission whatsoever, whether or not contemplated,
and whether or not otherwise or particularly described herein, except for the
full and final payment and satisfaction of the Guaranteed Obligations in cash;

(xii) the fact that all or any of the Guaranteed Obligations cease to exist by
operation of law, including by way of a discharge, limitation or tolling thereof
under applicable bankruptcy laws;

(xiii) any other circumstance (including any statute of limitations) that might
in any manner or to any extent otherwise constitute a defense available to, vary
the risk of, or operate as a discharge of, the Company or any Person as a matter
of law or equity;

(xiv) any merger or consolidation of the Company or any Subsidiary Guarantor
into or with any other Person or any sale, lease or transfer of any of the
assets of the Company to any other Person;

(xv) any change in the ownership of any shares of capital stock of the Company,
or any change in the relationship between the Company and such Subsidiary
Guarantor or any termination of any such relationship;

(xvi) any default, failure or delay, willful or otherwise, in the performance by
the Company, any Subsidiary Guarantor or any other Person of any obligations of
any kind or character whatsoever under the Note Purchase Agreement or any other
agreement;

(xvii) any Subsidiary Guarantor or any other Person to any other Person, or any
change in the ownership of any shares or partnership interests of the Company,
any Subsidiary Guarantor or any other Person;

(xviii) in respect of the Company, any Subsidiary Guarantor or any other Person,
any change of circumstances, whether or not foreseen or foreseeable, whether or
not imputable to the Company, any Subsidiary Guarantor or any other Person, or
other impossibility of performance through fire, explosion, accident, labor
disturbance, floods, droughts, embargoes, wars (whether or not declared), civil
commotion, acts of God or the public enemy, delays or failure of suppliers or
carriers, inability to obtain materials,

 

E-2.3-8



--------------------------------------------------------------------------------

action of any Federal or state regulatory body or agency, change of law or any
other causes affecting performance, or any other force majeure, whether or not
beyond the control of the Company, any Subsidiary Guarantor or any other Person
and whether or not of the kind hereinbefore specified; or

(xix) any other occurrence, circumstance, or event whatsoever, whether similar
or dissimilar to the foregoing, whether foreseen or unforeseen, and any other
circumstance which might otherwise constitute a legal or equitable defense or
discharge of the liabilities of a guarantor or surety or which might otherwise
limit recourse against such Subsidiary Guarantor;

provided that the specific enumeration of the above-mentioned acts, failures or
omissions shall not be deemed to exclude any other acts, failures or omissions,
though not specifically mentioned above, it being the purpose and intent of this
Guaranty and the parties hereto that the obligations of each Subsidiary
Guarantor shall be absolute and unconditional and shall not be discharged,
impaired or varied except by the payment and performance of all obligations of
the Company under the Note Purchase Agreement and the Notes in accordance with
their respective terms as each may be amended or modified from time to time.
Without limiting the foregoing, it is understood that repeated and successive
demands may be made and recoveries may be had hereunder as and when, from time
to time, the Company or any Subsidiary Guarantor shall default under or in
respect of the terms of the Note Purchase Agreement and that notwithstanding
recovery hereunder for or in respect of any given default or defaults by the
Company or any Subsidiary Guarantor under the Note Purchase Agreement, this
Guaranty shall remain in full force and effect and shall apply to each and every
subsequent default. All waivers herein contained shall be without prejudice to
the Holders at their respective options to proceed against the Company, any
Subsidiary Guarantor or other Person, whether by separate action or by joinder.

(d) Each Subsidiary Guarantor hereby consents and agrees that any Holder or
Holders from time to time, with or without any further notice to or assent from
any other Subsidiary Guarantor may, without in any manner affecting the
liability of any Subsidiary Guarantor under this Guaranty, and upon such terms
and conditions as any such Holder or Holders may deem advisable:

(i) extend in whole or in part (by renewal or otherwise), modify, change,
compromise, release or extend the duration of the time for the performance or
payment of any debt, liability or obligation of the Company or any Subsidiary
Guarantor or of any other Person secondarily or otherwise liable for any debt,
liability or obligations of the Company on the Note Purchase Agreement or the
Notes, or waive any Default or Event of Default with respect thereto, or waive,
modify, amend or change any provision of any other agreement or waive this
Guaranty; or

(ii) sell, release, surrender, modify, impair, exchange or substitute any and
all property, of any nature and from whomsoever received, held by, or for the
benefit of, any such Holder as direct or indirect security for the payment or
performance of any debt, liability or obligation of the Company, any Subsidiary
Guarantor or of any other Person secondarily or otherwise liable for any debt,
liability or obligation of the Company on the Note Purchase Agreement or the
Notes; or

 

E-2.3-9



--------------------------------------------------------------------------------

(iii) settle, adjust or compromise any claim of the Company or any Subsidiary
Guarantor against any other Person secondarily or otherwise liable for any debt,
liability or obligation of the Company on the Note Purchase Agreement or the
Notes; or

(iv) purchase Additional Notes form time to time from the Company pursuant to
the terms and provisions of the Note Purchase Agreement.

Each Subsidiary Guarantor hereby ratifies and confirms any such extension,
renewal, change, sale, release, waiver, surrender, exchange, modification,
amendment, impairment, substitution, settlement, adjustment, compromise or
purchase Additional Notes and that the same shall be binding upon it, and hereby
waives, to the fullest extent permitted by law, any and all defenses,
counterclaims or offsets which it might or could have by reason thereof, it
being understood that such Subsidiary Guarantor shall at all times be bound by
this Guaranty and remain liable hereunder.

(e) All rights of any Holder may be transferred or assigned at any time in
accordance with the Note Purchase Agreement and shall be considered to be
transferred or assigned at any time or from time to time upon the transfer of
such Note in accordance with the Note Purchase Agreement without the consent of
or notice to the Subsidiary Guarantors under this Guaranty.

(f) No Holder shall be under any obligation: (i) to marshal any assets in favor
of the Subsidiary Guarantors or in payment of any or all of the liabilities of
the Company or any Subsidiary Guarantor under or in respect of the Notes or the
obligations of the Company and the Subsidiary Guarantors under the Note Purchase
Agreement or (ii) to pursue any other remedy that the Subsidiary Guarantors may
or may not be able to pursue themselves and that may lighten the Subsidiary
Guarantors’ burden, any right to which each Subsidiary Guarantor hereby
expressly waives.

SECTION 4. FULL RECOURSE OBLIGATIONS; PARI PASSU RANKING.

Subject to the Maximum Guaranteed Amount specified above, the obligations of
each Subsidiary Guarantor set forth herein constitute the full recourse
obligations of such Subsidiary Guarantor enforceable against it to the full
extent of all its assets and properties.

The respective obligations under this Guaranty of the Subsidiary Guarantors are
and at all times shall remain direct and unsecured obligations of the Subsidiary
Guarantors ranking pari passu as against the assets of the Subsidiary Guarantors
without any preference among themselves and pari passu with all other present
and future unsecured Indebtedness (actual or contingent) of the Subsidiary
Guarantors which is not expressed to be subordinate or junior in rank to any
other unsecured Indebtedness of the Subsidiary Guarantors.

 

E-2.3-10



--------------------------------------------------------------------------------

SECTION 5. WAIVER.

Each Subsidiary Guarantor unconditionally waives, to the extent permitted by
applicable law:

(a) notice of any of the matters referred to in Section 3;

(b) notice to such Subsidiary Guarantor of the incurrence of any of the
Guaranteed Obligations, notice to such Subsidiary Guarantor of any breach or
default by the Company or such Subsidiary Guarantor with respect to any of the
Guaranteed Obligations or any other notice that may be required, by statute,
rule of law or otherwise, to preserve any rights of any Holder against such
Subsidiary Guarantor;

(c) presentment to the Company or such Subsidiary Guarantor or of payment from
the Company or such Subsidiary Guarantor with respect to any Note or other
Guaranteed Obligation or protest for nonpayment or dishonor;

(d) any right to the enforcement, assertion, exercise or exhaustion by any
Holder of any right, power, privilege or remedy conferred in any Note, the Note
Purchase Agreement or otherwise;

(e) any requirement of diligence on the part of any Holder;

(f) any requirement to mitigate the damages resulting from any default under the
Notes or the Note Purchase Agreement;

(g) any notice of any sale, transfer or other disposition of any right, title to
or interest in any Note or other Guaranteed Obligation by any Holder, assignee
or participant thereof, or in the Note Purchase Agreement;

(h) any release of any Subsidiary Guarantor from its obligations hereunder
resulting from any loss by it of its rights of subrogation hereunder; and

(i) any other circumstance whatsoever which might otherwise constitute a legal
or equitable discharge, release or defense of a guarantor or surety or which
might otherwise limit recourse against such Subsidiary Guarantor.

SECTION 6. WAIVER OF SUBROGATION.

Notwithstanding any payment or payments made by any Subsidiary Guarantor
hereunder, or any application by any Holder of any security or of any credits or
claims, no Subsidiary Guarantor will assert or exercise any rights of any Holder
or of such Subsidiary Guarantor against the Company to recover the amount of any
payment made by such Subsidiary Guarantor to any Holder hereunder by way of any
claim, remedy or subrogation, reimbursement, exoneration, contribution,
indemnity, participation or otherwise arising by contract, by statute,

 

E-2.3-11



--------------------------------------------------------------------------------

under common law or otherwise, and such Subsidiary Guarantor shall not have any
right of recourse to or any claim against assets or property of the Company, in
each case unless and until the Guaranteed Obligations have been paid in full.
Until such time (but not thereafter), each Subsidiary Guarantor hereby expressly
waives any right to exercise any claim, right or remedy which such Subsidiary
Guarantor may now have or hereafter acquire against the Company or any other
Subsidiary Guarantor that arises under the Notes, the Note Purchase Agreement or
from the performance by any Subsidiary Guarantor of the guaranty hereunder
including any claim, remedy or right of subrogation, reimbursement, exoneration,
contribution, indemnification or participation in any claim, right or remedy of
any Holder against the Company or any Subsidiary Guarantor, or any security that
any Holder now has or hereafter acquires, whether or not such claim, right or
remedy arises in equity, under contract, by statute, under common law or
otherwise. If any amount shall be paid to a Subsidiary Guarantor by the Company
or another Subsidiary Guarantor after payment in full of the Guaranteed
Obligations, and all or any portion of the Guaranteed Obligations shall
thereafter be reinstated in whole or in part and any Holder is required to repay
any sums received by any of them in payment of the Guaranteed Obligations, this
Guaranty shall be automatically reinstated and such amount shall be held in
trust for the benefit of the Holders and shall forthwith be paid to the Holders
to be credited and applied to the Guaranteed Obligations, whether matured or
unmatured. The provisions of this paragraph shall survive the termination of
this Guaranty, and any satisfaction and discharge of the Company by virtue of
any payment, court order or any Federal or state law.

SECTION 7. SUBORDINATION.

If any Subsidiary Guarantor is or becomes the holder of any indebtedness payable
by the Company or another Subsidiary Guarantor, each Subsidiary Guarantor hereby
subordinates all such indebtedness owing to it from the Company or such other
Subsidiary Guarantor to all indebtedness of the Company to the Holders, and
agrees that, during the continuance of any Event of Default, it shall not accept
any payment on the same until payment in full of the Guaranteed Obligations and
shall in no circumstance whatsoever attempt to set-off or reduce any obligations
hereunder because of such indebtedness. If any amount shall nevertheless be paid
in violation of the foregoing to a Subsidiary Guarantor by the Company or
another Subsidiary Guarantor prior to payment in full of the Guaranteed
Obligations, such amount shall be held in trust for the benefit of the Holders
and shall forthwith be paid to the Holders to be credited and applied to the
Guaranteed Obligations, whether matured or unmatured.

SECTION 8. EFFECT OF BANKRUPTCY PROCEEDINGS, ETC.

(a) If after receipt of any payment of, or proceeds of any security applied (or
intended to be applied) to the payment of all or any part of, the Guaranteed
Obligations, any Holder is for any reason compelled to surrender or voluntarily
surrenders (under circumstances in which it believes it could reasonably be
expected to be so compelled if it did not voluntarily surrender), such payment
or proceeds to any Person (i) because such payment or application of proceeds is
or may be avoided, invalidated, declared fraudulent, set aside, determined to be
void or voidable as a preference, fraudulent conveyance, fraudulent transfer,
impermissible set-off or a diversion of trust funds or (ii) for any other
similar reason, including, without limitation, (x) any judgment,

 

E-2.3-12



--------------------------------------------------------------------------------

decree or order of any court or administrative body having jurisdiction over any
Holder or any of their respective properties or (y) any settlement or compromise
of any such claim effected by any Holder with any such claimant (including the
Company), then the Guaranteed Obligations or part thereof intended to be
satisfied shall be reinstated and continue, and this Guaranty shall continue in
full force as if such payment or proceeds had not been received, notwithstanding
any revocation thereof or the cancellation of any Note or any other instrument
evidencing any Guaranteed Obligations or otherwise, and the Subsidiary
Guarantors, jointly and severally, shall be liable to pay the Holders, and
hereby do indemnify the Holders and hold them harmless for, the amount of such
payment or proceeds so surrendered and all expenses (including reasonable
attorneys’ fees, court costs and expenses attributable thereto) incurred by any
Holder in defense of any claim made against any of them that any payment or
proceeds received by any Holder in respect of all or part of the Guaranteed
Obligations must be surrendered. The provisions of this paragraph shall survive
the termination of this Guaranty, and any satisfaction and discharge of the
Company by virtue of any payment, court order or any Federal or state law.

(b) If an event permitting the acceleration of the maturity of any of the
Guaranteed Obligations shall at any time have occurred and be continuing, and
such acceleration shall at such time be prevented by reason of the pendency
against the Company or any other Person of any case or proceeding contemplated
by Section 8(a) hereof, then, for the purpose of defining the obligation of any
Subsidiary Guarantor under this Guaranty, the maturity of the principal amount
of the Guaranteed Obligations shall be deemed to have been accelerated with the
same effect as if an acceleration had occurred in accordance with the terms of
such Guaranteed Obligations, and such Subsidiary Guarantor shall forthwith pay
such principal amount, all accrued and unpaid interest thereon, and all other
Guaranteed Obligations, due or that would have become due but for such case or
proceeding, without further notice or demand.

SECTION 9. TERM OF GUARANTY.

This Guaranty and all guarantees, covenants and agreements of each Subsidiary
Guarantor contained herein shall continue in full force and effect and shall not
be discharged until such time as all of the principal of and interest on the
Notes, the other Guaranteed Obligations and other independent payment
obligations of such Subsidiary Guarantor under this Guaranty shall be paid in
cash and performed in full, and all of the agreements of each of the other
Subsidiary Guarantors hereunder shall be duly paid in cash and performed in
full.

SECTION 10. CONTRIBUTION.

In order to provide for just and equitable contribution among the Subsidiary
Guarantors, each Subsidiary Guarantor agrees that, to the extent any Subsidiary
Guarantor makes any payment hereunder on any date which, when added to all
preceding payments made by such Subsidiary Guarantor hereunder, would result in
the aggregate payments by such Subsidiary Guarantor hereunder exceeding its
Percentage (as defined below) of all payments then or theretofore made by all
Subsidiary Guarantors hereunder, such Subsidiary Guarantor shall have a right of
contribution against each other Subsidiary Guarantor whose aggregate payments
then or theretofore made hereunder are less than its Percentage of all payments
by all Subsidiary Guarantors then or theretofore made hereunder, in an amount
such that, after giving effect to any

 

E-2.3-13



--------------------------------------------------------------------------------

such contribution rights, each Subsidiary Guarantor will have paid only its
Percentage of all payments by all Subsidiary Guarantors then or theretofore made
hereunder. A Subsidiary Guarantor’s “Percentage” on any date shall mean the
percentage obtained by dividing (a) the Adjusted Net Assets of such Subsidiary
Guarantor on such date by (b) the sum of the Adjusted Net Assets of all
Subsidiary Guarantors on such date. “Adjusted Net Assets” means, for each
Subsidiary Guarantor on any date, the lesser of (i) the amount by which the fair
value of the property of such Subsidiary Guarantor exceeds the total amount of
liabilities, including contingent liabilities, but excluding liabilities under
this Guaranty, of such Subsidiary Guarantor on such date and (ii) the amount by
which the present fair salable value of the assets of such Subsidiary Guarantor
on such date exceeds the amount that will be required to pay the probable
liability of such Subsidiary Guarantor on its debts, excluding debt in respect
of this Guaranty, as they become absolute and matured.

SECTION 11. LIMITATION OF LIABILITY.

Each Subsidiary Guarantor hereby confirms that it is the intention of such
Subsidiary Guarantor that the guarantee by such Subsidiary Guarantor pursuant to
this Guaranty not constitute a fraudulent transfer or conveyance for purposes of
Title 11 of the United States Code, the Uniform Fraudulent Conveyance Act, the
Uniform Fraudulent Transfer Act or any similar applicable Federal or state law
(all such statutes and laws are collectively referred to as “Fraudulent
Conveyance Laws”). To effectuate the foregoing intention, each Subsidiary
Guarantor hereby irrevocably agrees that the obligations of such Subsidiary
Guarantor under this Guaranty shall be limited to the amount as will, after
giving effect to all rights to receive any collections from or payments by or on
behalf of any other Subsidiary Guarantor in respect of the obligations of such
other Subsidiary Guarantor pursuant to Section 10 hereof, result in the
obligations of such Subsidiary Guarantor under this Guaranty not constituting
such a fraudulent transfer or conveyance. In the event that the liability of any
Subsidiary Guarantor hereunder is limited pursuant to this Section 11 to an
amount that is less than the total amount of the Guaranteed Obligations, then it
is understood and agreed that the portion of the Guaranteed Obligations for
which such Subsidiary Guarantor is liable hereunder shall be the last portion of
the Guaranteed Obligations to be repaid.

SECTION 12. NEGATIVE PLEDGE.

Except as permitted under Section 10.4 of the Note Purchase Agreement, no
Subsidiary Guarantor will create any Lien on its assets to any other Person
during the pendency of this Guaranty except for Liens permitted by Section 10.4
of the Note Purchase Agreement.

SECTION 13. SUPPLEMENTAL AGREEMENT.

Upon execution and delivery by a Subsidiary of a Supplemental Agreement
substantially in the form of Exhibit A hereto, such Subsidiary shall become a
Subsidiary Guarantor hereunder with the same force and effect as if originally
named as a Subsidiary Guarantor herein. The

 

E-2.3-14



--------------------------------------------------------------------------------

execution and delivery of any such instrument shall not require the consent of
any other Subsidiary Guarantor hereunder. The rights and obligations of each
Subsidiary Guarantor hereunder shall remain in full force and effect
notwithstanding the addition of any new Subsidiary Guarantor as a party to this
Guaranty.

SECTION 14. DEFINITIONS AND TERMS GENERALLY.

(a) Unless otherwise defined herein, capitalized terms defined in the Note
Purchase Agreement are used herein as defined therein. In addition, the
following terms shall have the following meanings.

“Adjusted Net Assets” has the meaning specified in Section 10 hereof.

“Fraudulent Conveyance Laws” has the meaning specified in Section 11 hereof.

“Guaranteed Obligations” has the meaning specified in Section 1 hereof.

“Guaranty” has the meaning specified in the introduction hereto.

“Holders” has the meaning specified in the introduction hereto.

“Material Adverse Effect” means a material adverse effect (a) on the business,
financial condition, operations or Properties of a Subsidiary Guarantor taken as
a whole or (b) on its ability to perform its obligations hereunder.

“Maximum Guaranteed Amount” shall mean, for each Subsidiary Guarantor, the
maximum amount which any Subsidiary Guarantor could pay under this Guaranty
without having such payment set aside as a fraudulent transfer or conveyance or
similar action under Fraudulent Conveyance Law.

“Note Purchase Agreement” has the meanings specified in the Recitals hereto.

“Notes” has the meaning specified in the Recitals hereto.

“Percentage” has the meaning specified in Section 10 hereof.

“Required Holders” is has the meaning specified in the Note Purchase Agreement.

“Subsidiary Guarantor” has the meaning specified in the introduction hereto.

(b) Whenever the context may require, any pronoun shall include the
corresponding masculine, feminine and neuter forms. The words “include,”
“includes” and “including” shall be deemed to be followed by the phrase “without
limitation.” All references herein to Articles, Sections, Exhibits and Schedules
shall be deemed references to Articles and Sections of, and Exhibits and
Schedules to, this Guaranty unless the context shall otherwise require.

 

E-2.3-15



--------------------------------------------------------------------------------

SECTION 15. NOTICES.

All notices under the terms and provisions hereof shall be in writing (with
charges prepaid), and shall be delivered or sent by hand, by telecopy, by
express courier service or by registered or certified mail, return receipt
requested, postage prepaid, addressed,

(a) if to any Holder, at the address set forth in the Note Purchase Agreement,
or at such other address as any such Holder shall from time to time designate to
the Company,

(b) if to a Subsidiary Guarantor, at the address of the Company as set forth in
the Note Purchase Agreement or at such other address as such Subsidiary
Guarantor shall from time to time designate in writing to each Holder.

A notice or communication shall be deemed to have been duly given and effective:

 

  (a) when delivered (whether or not accepted), if personally delivered;

 

  (b) five business days after being deposited in the mail, postage prepaid, if
delivered by first-class mail (whether or not accepted);

 

  (c) when sent, if sent via facsimile;

 

  (d) when delivered if sent by registered or certified mail (whether or not
accepted); and

 

  (e) on the next Business Day if timely delivered by an overnight air courier,
with charges prepaid (whether or not accepted).

SECTION 16. AMENDMENTS, ETC.

No amendment, alteration, modification or waiver of any term or provision of
this Guaranty, nor consent to any departure by any Subsidiary Guarantor
therefrom, shall in any event be effective unless the same shall be in writing
and consented to by the Required Holders provided, however, that any amendment,
alteration, modification or waiver of the terms and conditions contained in
Section 1 hereof shall require consent from all Holders, and then such waiver or
consent shall be effective only in the specific instance and for the specific
purpose for which given.

SECTION 17. CONSENT TO JURISDICTION; SERVICE OF PROCESS.

(a) Each Subsidiary Guarantor irrevocably submits to the nonexclusive in
personam jurisdiction of any New York State or federal court sitting in New York
City, over any suit, action or proceeding arising out of or relating to this
Guaranty or the Notes. To the fullest extent it may effectively do so under
applicable law, each Subsidiary Guarantor irrevocably waives and

 

E-2.3-16



--------------------------------------------------------------------------------

agrees not to assert, by way of motion, as a defense or otherwise, any claim
that it is not subject to the in personam jurisdiction of any such court, any
objection that it may now or hereafter have to the laying of the venue of any
such suit, action or proceeding brought in any such court and any claim that any
such suit, action or proceeding brought in any such court has been brought in an
inconvenient forum.

(b) Each Subsidiary Guarantor agrees, to the fullest extent it may effectively
do so under applicable law, that a final judgment in any suit, action or
proceeding of the nature referred to in paragraph (a) of this Section 17 brought
in any such court shall be conclusive and binding upon such party, subject to
rights of appeal and may be enforced in the courts of the United States of
America or the State of New York (or any other courts to the jurisdiction of
which such party is or may be subject) by a suit upon such judgment.

(c) Each Subsidiary Guarantor consents to process being served in any suit,
action or proceeding of the nature referred to in paragraph (a) of this
Section 17 by mailing a copy thereof by registered or certified mail, postage
prepaid, return receipt requested, to the address of each Subsidiary Guarantor
specified in Section 15 or at such other address of which you shall then have
been notified pursuant to said Section or to any agent for service of process
appointed pursuant to the provisions of Section 27. Each Subsidiary Guarantor
agrees that such service upon receipt (i) shall be deemed in every respect
effective service of process upon it in any such suit, action or proceeding and
(ii) shall, to the full extent permitted by law, be taken and held to be valid
personal service upon and personal delivery to such party. Notices hereunder
shall be conclusively presumed received as evidenced by a delivery receipt
furnished by the United States Postal Service or any reputable commercial
delivery service.

(d) Nothing in this Section 17 shall affect the right of any holder of Notes to
serve process in any manner permitted by law, or limit any right that the
holders of any of the Notes may have to bring proceedings against any Subsidiary
Guarantor in the courts of any appropriate jurisdiction or to enforce in any
lawful manner a judgment obtained in one jurisdiction in any other jurisdiction.

SECTION 18. WAIVER OF JURY TRIAL.

EACH SUBSIDIARY GUARANTOR AND BY ITS ACCEPTANCE HEREOF EACH HOLDER, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, IRREVOCABLY AND UNCONDITIONALLY
WAIVES THE RIGHT TO TRIAL BY JURY IN ANY LEGAL OR EQUITABLE ACTION, SUIT OR
PROCEEDING ARISING OUT OF OR RELATING TO THIS GUARANTY OR THE NOTE PURCHASE
AGREEMENT OR ANY TRANSACTION CONTEMPLATED HEREBY OR THEREBY OR THE SUBJECT
MATTER OF ANY OF THE FOREGOING.

SECTION 19. SURVIVAL.

All warranties, representations and covenants made by each Subsidiary Guarantor
herein or in any written certificate or other instrument required to be
delivered by it or on its behalf hereunder or under the Note Purchase Agreement
shall be considered to have been relied upon by the Holders and shall survive
the execution and delivery of this Guaranty, regardless of any

 

E-2.3-17



--------------------------------------------------------------------------------

investigation made by any Holder or on such Holder’s behalf. All statements in
any such certificate or other instrument shall constitute warranties and
representations by such Subsidiary Guarantor hereunder.

SECTION 20. SEVERABILITY.

Any provision of this Guaranty which is prohibited or unenforceable in any
jurisdiction shall, as to such jurisdiction, be ineffective to the extent of
such prohibition or unenforceability without invalidating the remaining
provisions hereof, and any such prohibition or unenforceability in any
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction. To the extent permitted by applicable law, each Subsidiary
Guarantor hereby waives any provision of law that renders any provisions hereof
prohibited or unenforceable in any respect.

SECTION 21. SUCCESSORS AND ASSIGNS.

The terms of this Guaranty shall be binding upon each Subsidiary Guarantor and
its successors and assigns and shall inure to the benefit of the Holders and
their respective successors and assigns.

SECTION 22. TABLE OF CONTENTS; HEADINGS.

The section and paragraph headings in this Guaranty and the table of contents
are for convenience of reference only and shall not modify, define, expand or
limit any of the terms or provisions hereof, and all references herein to
numbered sections, unless otherwise indicated, are to sections in this Guaranty.

SECTION 23. COUNTERPARTS.

This Guaranty may be executed in any number of counterparts, each of which shall
be an original, but all of which together shall constitute one instrument.

SECTION 24. GOVERNING LAW.

This Guaranty shall in all respects be governed by, and construed and
interpreted in accordance with, the laws of the State of New York, without
regard to the conflicts of laws principles of such state.

SECTION 25. RELEASE.

Notwithstanding any other provision hereof to the contrary, including without
limitation Section 3(c)(v), 3(c)(xiv), 3(c)(xv) and Section 9, a Subsidiary
Guarantor shall be released from its guaranty hereunder pursuant to and in
accordance with Section 2.3(b) of the Note Purchase Agreement.

 

E-2.3-18



--------------------------------------------------------------------------------

SECTION 26. COVENANT COMPLIANCE.

Each Subsidiary Guarantor agrees to comply with each of the covenants contained
herein and in the Note Purchase Agreement that imposes or purports to impose, by
reference to such Subsidiary Guarantor, express or otherwise, through agreements
with the Company, restrictions or obligations on such Subsidiary Guarantor.

 

E-2.3-19



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each party hereto has caused this Guaranty to be duly
executed as of the date first above written.

 

AMERICROWN SERVICE CORPORATION

EVENT EQUIPMENT LEASING, LLC

KANSAS SPEEDWAY CORPORATION

MOTORSPORTS ACCEPTANCE CORPORATION

HOMESTEAD¨MIAMI SPEEDWAY, LLC

By:      

Name: Daniel W. Houser

Title: Treasurer

 

THE CALIFORNIA SPEEDWAY CORPORATION

CHICAGO HOLDINGS, INC.

DAYTONA INTERNATIONAL SPEEDWAY, LLC

MICHIGAN INTERNATIONAL SPEEDWAY, INC.

MARTINSVILLE INTERNATIONAL, INC.

PHOENIX SPEEDWAY CORP.

RICHMOND INTERNATIONAL RACEWAY, INC.

RACEWAY ASSOCIATES, LLC

TALLADEGA SUPERSPEEDWAY, LLC

  By:      

Name: Brett M. Scharback

Title: Assistant Secretary

  ISC.COM, LLC   By:      

Name: Brett M. Scharback

Title: Secretary

 

E-2.3-20



--------------------------------------------------------------------------------

EXHIBIT A

FORM OF SUPPLEMENTAL AGREEMENT

SUPPLEMENTAL AGREEMENT dated as of                     ,          from
                    , a                      corporation (the “New Subsidiary”),
for the benefit of the Holders (as defined in the Guaranty referred to below).
Capitalized terms used herein without definition shall have the respective
meanings ascribed thereto in the Subsidiary Guaranty Agreement, dated as of
                    , 20         (the “Guaranty”), from each of the Subsidiaries
signatory thereto and such other Subsidiaries as shall become parties thereto in
accordance therewith, for the benefit of the Holders (as such term is defined in
such Guaranty).

WHEREAS, International Speedway Corporation, a Florida corporation (the
“Company”), has issued and sold $100,000,000 3.95% Series 2012A Senior Notes due
September 13, 2024 (the “Series 2012A Notes”), pursuant to the Note Purchase
Agreement, dated as of September 13, 2012 (as amended, modified or supplemented
from time to time, the “Note Purchase Agreement”) among the Company and the
purchasers named therein.

WHEREAS, the Company is authorized to issue Additional Notes (as such term is
defined in the Note Purchase Agreement) of one or more separate series from time
to time in an aggregate principal amount not to exceed $400,000,000 pursuant to
Section 2.2 of the Note Purchase Agreement.

WHEREAS, the Additional Notes together with the Series 2012A Notes are
collectively referred to as the “Notes”.

WHEREAS, the New Subsidiary is a Subsidiary of the Company.

WHEREAS, certain of the existing Subsidiaries of the Company have entered into
the Guaranty.

WHEREAS, the Note Purchase Agreement requires that certain Subsidiaries become
party to the Guaranty (as a Subsidiary Guarantor).

WHEREAS, the New Subsidiary acknowledges that it will derive substantial
benefits from the issuance of the Notes.

WHEREAS, the Guaranty specifies that additional Subsidiaries may become
Subsidiary Guarantors under such Guaranty by execution and delivery of an
instrument in the form of this Agreement. The undersigned Subsidiary is
executing this Agreement in accordance with the requirements of the Note
Purchase Agreement in order to become a Subsidiary Guarantor under the Guaranty
as consideration for the Notes previously purchased.

NOW, THEREFORE, the New Subsidiary Guarantor agrees as follows:



--------------------------------------------------------------------------------

Section 1. Guaranty. In accordance with Section 13 of the Guaranty, the New
Subsidiary by its signature hereto shall become a Subsidiary Guarantor under
such Guaranty with the same force and effect as if originally named therein as a
Subsidiary Guarantor and the New Subsidiary hereby (a) agrees to all the terms
and provisions of such Guaranty applicable to it as a Subsidiary Guarantor
thereunder, (b) represents and warrants that the representations and warranties
made by it as a Subsidiary Guarantor are true and correct on and as of the date
hereof with the same effect as though made on and as of the date hereof,
(c) acknowledges receipt of a copy of and agrees to be obligated and bound by
the terms of such Guaranty, and (d) agrees that each reference to a “Subsidiary
Guarantor” in such Guaranty shall be deemed to include the New Subsidiary.

Section 2. Enforceability. The New Subsidiary hereby represents and warrants
that this Agreement has been duly authorized, executed and delivered by the New
Subsidiary and constitutes a legal, valid and binding obligation of the New
Subsidiary enforceable against it in accordance with its terms, except as such
enforceability may be limited by bankruptcy, insolvency, reorganization,
moratorium or similar laws affecting the applicability of creditors’ rights
generally and by equitable principles of general applicability (regardless of
whether such enforceability is considered in a proceeding in equity or at law).

Section 3. Effect on Guaranty. Except as expressly supplemented hereby, the
Guaranty shall continue in full force and effect.

Section 4. GOVERNING LAW. THIS AGREEMENT SHALL IN ALL RESPECTS BE GOVERNED BY,
AND CONSTRUED AND INTERPRETED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW
YORK, WITHOUT REGARD TO THE CONFLICTS OF LAWS PRINCIPLES OF SUCH STATE.

Section 5. Savings Clause. To the fullest extent permitted under applicable law,
in the event any one or more of the provisions contained in this Agreement
should be held invalid, illegal or unenforceable in any respect with respect to
the New Subsidiary, no party hereto shall be required to comply with such
provision for so long as such provision is held to be invalid, illegal or
unenforceable, and the validity, legality and enforceability of the remaining
provisions contained herein shall not in any way be affected or impaired. The
parties shall endeavor in good-faith negotiations to replace any invalid,
illegal or unenforceable provisions with valid provisions, the economic effect
of which comes as close as possible to that of the invalid, illegal or
unenforceable provisions.

Section 6. Notices. All communications to the New Subsidiary shall be given to
it at the address or telecopy number set forth under its signature hereto.

 

-2-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the New Subsidiary has duly executed this Agreement as of
the day and year first above written.

 

[NEW SUBSIDIARY] By:      

Name:

Title:

Address:

    Telecopy:

 

-3-



--------------------------------------------------------------------------------

FORM OF OPINION OF GENERAL COUNSEL

TO THE COMPANY

The closing opinion of [Gary Crotty, General Counsel of the Company], which is
called for by Section 4.4 of the Note Purchase Agreement, shall be dated the
date of Closing and addressed to the Purchasers, shall be satisfactory in scope
and form to each Purchaser and shall be to the effect that:

1. The Company has the full corporate power and the corporate authority to
conduct the activities in which it is now engaged and is duly licensed or
qualified and is in good standing as a foreign corporation in each jurisdiction
in which the character of the properties owned or leased by it or the nature of
the business transacted by it makes such licensing or qualification necessary
except in jurisdictions where the failure to be so qualified or licensed would
not have a material adverse effect on the business of the Company.

2. Each Subsidiary is a corporation or similar legal entity, duly organized,
validly existing and in good standing under the laws of its jurisdiction of
organization, and is duly licensed or qualified and is in good standing in each
jurisdiction in which the character of the properties owned or leased by it or
the nature of the business transacted by it makes such licensing or
qualification necessary except in jurisdictions where the failure to be so
qualified or licensed would not have a material adverse effect on the business
of such Subsidiary. All of the issued and outstanding shares of capital stock or
similar equity interests of each such Subsidiary have been duly issued, are
fully paid and non-assessable and are owned by the Company, by one or more
Subsidiaries, or by the Company and one or more Subsidiaries.

3. The issuance and sale of the Series 2012A Notes, the execution, delivery and
performance by the Company of the Note Purchase Agreement, and the execution,
delivery and performance by each Subsidiary Guarantor of the Subsidiary Guaranty
do not violate any provision of any law or other rule or regulation of any
Governmental Authority applicable to the Company or any such Subsidiary
Guarantor or conflict with or result in any breach of any of the provisions of
or constitute a default under or result in the creation or imposition of any
Lien upon any property of the Company or any such Subsidiary Guarantor pursuant
to the provisions of the Articles or Certificate of Incorporation or By-laws, or
such similar organizational or governing instrument, as the case may be, of the
Company or such Subsidiary Guarantor or any agreement or other instrument known
to such counsel to which the Company or any such Subsidiary Guarantor is a party
or by which the Company or any such Subsidiary Guarantor may be bound.

4. There are no actions, suits or proceedings pending or, to the knowledge of
such counsel after due inquiry, threatened against or affecting the Company or
any Subsidiary in any court or before any governmental authority or arbitration
board or tribunal which, if adversely determined, would have a materially
adverse effect on the properties, business, profits or condition, (financial or
otherwise) of the Company and its

EXHIBIT 4.4(a)

(to Note Purchase Agreement)



--------------------------------------------------------------------------------

Subsidiaries or the ability of the Company to perform its obligations under the
Note Purchase Agreement and the Series 2012A Notes or on the legality, validity
or enforceability of the Company’s obligations under the Note Purchase Agreement
and the Series 2012A Notes. To the knowledge of such counsel, neither the
Company nor any Subsidiary is in default with respect to any court or
governmental authority, or arbitration board or tribunal.

The opinion of W. Garrett Crotty shall cover such other matters relating to the
sale of the Notes as each Purchaser may reasonably request and successors and
assigns of the Purchasers shall be entitled to rely on such opinion. With
respect to matters of fact on which such opinion is based, such counsel shall be
entitled to rely on appropriate certificates of public officials and other
officers of the Company and its Subsidiaries.

 

E-4.4(a)-2



--------------------------------------------------------------------------------

FORM OF OPINION OF SPECIAL COUNSEL

TO THE COMPANY

The closing opinion of Baker Botts L.L.P., special counsel to the Company, which
is called for by Section 4.4 of the Note Purchase Agreement, shall be dated the
date of Closing and addressed to the Purchasers, shall be satisfactory in scope
and form to each Purchaser and shall be to the effect that:

1. The Company is a corporation, duly incorporated, validly existing and in good
standing under the laws of its jurisdiction of incorporation and has the
corporate power and authority to execute and perform the Note Purchase Agreement
and to issue the Notes.

2. The Note Purchase Agreement has been duly authorized by all necessary
corporate action on the part of the Company, has been duly executed and
delivered by the Company and constitutes the legal, valid and binding contract
of the Company enforceable against the Company in accordance with its terms,
subject to bankruptcy, insolvency, fraudulent conveyance and similar laws
affecting creditors’ rights generally, and general principles of equity
(regardless of whether the application of such principles is considered in a
proceeding in equity or at law).

3. The Series 2012A Notes have been duly authorized by all necessary corporate
action on the part of the Company, have been duly executed and delivered by the
Company and constitute the legal, valid and binding contract of the Company
enforceable against the Company in accordance with their terms, subject to
bankruptcy, insolvency, fraudulent conveyance and similar laws affecting
creditors’ rights generally, and general principles of equity (regardless of
whether the application of such principles is considered in a proceeding in
equity or at law).

4. The Subsidiary Guaranty has been duly authorized by all necessary corporate
or other organizational action on the part of each Subsidiary Guarantor, has
been duly executed and delivered by each Subsidiary Guarantor and constitutes
the legal, valid and binding contract of each such Subsidiary Guarantor
enforceable against such Subsidiary Guarantor in accordance with its terms,
subject to bankruptcy, insolvency, fraudulent conveyance and similar laws
affecting creditors’ rights generally, and general principles of equity
(regardless of whether the application of such principles is considered in a
proceeding in equity or at law).

5. No approval, consent or withholding of objection on the part of, or filing,
registration or qualification with, any governmental body, Federal or state, is
necessary in connection with the execution and delivery of the Note Purchase
Agreement, the Series 2012A Notes or the Subsidiary Guaranty.

6. The issuance, sale and delivery of the Series 2012A Notes and the execution
and delivery of the Subsidiary Guaranty by the Subsidiary Guarantors under the
circumstances contemplated by the Note Purchase Agreement and the Subsidiary

EXHIBIT 4.4(b)

(to Note Purchase Agreement)



--------------------------------------------------------------------------------

Guaranty do not, under existing law, require the registration of the Series
2012A Notes or the Subsidiary Guaranty under the Securities Act of 1933, as
amended, or the qualification of an indenture under the Trust Indenture Act of
1939, as amended.

7. Neither the issuance of the Series 2012A Notes nor the application of the
proceeds of the sale of the Series 2012A Notes will violate or result in a
violation of Section 7 of the Securities Exchange Act of 1934, as amended, or
any regulation issued pursuant thereto, including, without limitation,
Regulation T, U or X of the Board of Governors of the Federal Reserve System.

8. The Company is not an “investment company” or a company “controlled” by an
“investment company,” within the meaning of the Investment Company Act of 1940,
as amended.

The opinion of Baker Botts LL.P. shall cover such other matters relating to the
sale of the Notes as each Purchaser may reasonably request and successors and
assigns of the Purchasers shall be entitled to rely on such opinion. With
respect to matters of fact on which such opinion is based, such counsel shall be
entitled to rely on appropriate certificates of public officials and other
officers of the Company and its Subsidiaries.

 

E-4.4(b)-2



--------------------------------------------------------------------------------

FORM OF OPINION OF SPECIAL COUNSEL

TO THE PURCHASERS

The closing opinion of Chapman and Cutler LLP, special counsel to the
Purchasers, called for by Section 4.4 of the Note Purchase Agreement, shall be
dated the date of Closing and addressed to each Purchaser, shall be satisfactory
in form and substance to each Purchaser and shall be to the effect that:

1. The Note Purchase Agreement has been duly authorized by all necessary
corporate action on the part of the Company, has been duly executed and
delivered by the Company and constitutes the legal, valid and binding contract
of the Company enforceable in accordance with its terms, subject to bankruptcy,
insolvency, fraudulent conveyance and similar laws affecting creditors’ rights
generally, and general principles of equity (regardless of whether the
application of such principles is considered in a proceeding in equity or at
law).

2. The Series 2012A Notes have been duly authorized by all necessary corporate
action on the part of the Company, and the Notes being delivered on the date
hereof have been duly executed and delivered by the Company and constitute the
legal, valid and binding obligations of the Company enforceable in accordance
with their terms, subject to bankruptcy, insolvency, fraudulent conveyance and
similar laws affecting creditors’ rights generally, and general principles of
equity (regardless of whether the application of such principles is considered
in a proceeding in equity or at law).

3. The issuance, sale and delivery of the Series 2012A Notes and the execution
and delivery of the Subsidiary Guaranty under the circumstances contemplated by
the Note Purchase Agreement and the Subsidiary Guaranty do not, under existing
law, require the registration of the Series 2012A Notes or the Subsidiary
Guaranty under the Securities Act of 1933, as amended, or the qualification of
an indenture under the Trust Indenture Act of 1939, as amended.

With respect to matters of fact upon which such opinion is based, Chapman and
Cutler LLP, may rely on appropriate certificates of public officials and
officers of the Company and upon representations of the Company and the
Purchasers delivered in connection with the issuance and sale of the Series
2012A Notes.

The opinion of Chapman and Cutler LLP is limited to the laws of the State of New
York and the Federal laws of the United States.

EXHIBIT 4.4(c)

(to Note Purchase Agreement)



--------------------------------------------------------------------------------

 

 

INTERNATIONAL SPEEDWAY CORPORATION

[NUMBER] SUPPLEMENT TO NOTE PURCHASE AGREEMENT

Dated as of                     

Re: $             % Series          Senior Notes

Due                     

 

 

 

EXHIBIT S

(to Note Purchase Agreement)



--------------------------------------------------------------------------------

INTERNATIONAL SPEEDWAY CORPORATION

[STREET ADDRESS]

[CITY, STATE ZIP]

Dated as of

            , 20    

To the Purchaser(s) named in

Schedule A hereto

Ladies and Gentlemen:

This [Number] Supplement to Note Purchase Agreement (the “Supplement”) is
between INTERNATIONAL SPEEDWAY CORPORATION, a Florida corporation (the
“Company”), and the institutional investors named on Schedule A attached hereto
(the “Purchasers”).

Reference is hereby made to that certain Note Purchase Agreement dated as of
July        , 2012 (the “Note Purchase Agreement”) between the Company and the
purchasers listed on Schedule A thereto. All capitalized terms not otherwise
defined herein shall have the same meaning as specified in the Note Purchase
Agreement. Reference is further made to Section 4.14 of the Note Purchase
Agreement which requires that, prior to the delivery of any Additional Notes,
the Company and each Additional Purchaser shall execute and deliver a
Supplement.

The Company hereby agrees with the Purchaser(s) as follows:

1. The Company has authorized the issue and sale of $         aggregate
principal amount of its     % Series          Senior Notes due         ,     
(the “Series          Notes”). The Series          Notes, together with the
Series 2012A Notes [and the Series          Notes] initially issued pursuant to
the Note Purchase Agreement [and the              Supplement] and each series of
Additional Notes which may from time to time hereafter be issued pursuant to the
provisions of Section 2.2 of the Note Purchase Agreement, are collectively
referred to as the “Notes” (such term shall also include any such notes issued
in substitution therefor pursuant to Section 13 of the Note Purchase Agreement).
The Series          Notes shall be substantially in the form set out in
Exhibit 1 hereto with such changes therefrom, if any, as may be approved by the
Purchaser(s) and the Company.

2. Subject to the terms and conditions hereof and as set forth in the Note
Purchase Agreement and on the basis of the representations and warranties
hereinafter set forth, the Company agrees to issue and sell to each Purchaser,
and each Purchaser agrees to purchase from the Company, Series          Notes in
the principal amount set forth opposite such Purchaser’s name on Schedule A
hereto at a price of 100% of the principal amount thereof on the closing date
hereinafter mentioned.



--------------------------------------------------------------------------------

3. The sale and purchase of the Series          Notes to be purchased by each
Purchaser shall occur at the offices of [                    ] at 10:00 A.M.
Chicago time, at a closing (the “Closing”) on             ,          or on such
other Business Day thereafter on or prior to             ,          as may be
agreed upon by the Company and the Purchasers. At the Closing, the Company will
deliver to each Purchaser the Series          Notes to be purchased by such
Purchaser in the form of a single Series          Note (or such greater number
of Series          Notes in denominations of at least $100,000 as such Purchaser
may request) dated the date of the Closing and registered in such Purchaser’s
name (or in the name of such Purchaser’s nominee), against delivery by such
Purchaser to the Company or its order of immediately available funds in the
amount of the purchase price therefor by wire transfer of immediately available
funds for the account of the Company to account number [                    ] at
             Bank, [Insert Bank address, ABA number for wire transfers, and any
other relevant wire transfer information]. If, at the Closing, the Company shall
fail to tender such Series          Notes to any Purchaser as provided above in
this Section 3, or any of the conditions specified in Section 4 shall not have
been fulfilled to any Purchaser’s satisfaction, such Purchaser shall, at such
Purchaser’s election, be relieved of all further obligations under this
Agreement, without thereby waiving any rights such Purchaser may have by reason
of such failure or such nonfulfillment.

4. The obligation of each Purchaser to purchase and pay for the Series         
Notes to be sold to such Purchaser at the Closing is subject to the fulfillment
to such Purchaser’s satisfaction, prior to the Closing, of the conditions set
forth in Section 4 of the Note Purchase Agreement with respect to the Series
         Notes to be purchased at the Closing, and to the following additional
conditions:

(a) Except as supplemented, amended or superceded by the representations and
warranties set forth in Exhibit A hereto, each of the representations and
warranties of the Company set forth in Section 5 of the Note Purchase Agreement
shall be correct as of the date of Closing and the Company shall have delivered
to each Purchaser an Officer’s Certificate, dated the date of the Closing
certifying that such condition has been fulfilled.

(b) Contemporaneously with the Closing, the Company shall sell to each
Purchaser, and each Purchaser shall purchase, the Series          Notes to be
purchased by such Purchaser at the Closing as specified in Schedule A.

5. [Here insert special provisions for Series          Notes including
prepayment provisions applicable to Series          Notes (including Make-Whole
Amount) and closing conditions applicable to Series          Notes].

6. Each Purchaser represents and warrants that the representations and
warranties set forth in Section 6 of the Note Purchase Agreement are true and
correct on the date hereof with respect to the purchase of the Series         
Notes by such Purchaser.

 

- 2 -



--------------------------------------------------------------------------------

7. The Company and each Purchaser agree to be bound by and comply with the terms
and provisions of the Note Purchase Agreement as fully and completely as if such
Purchaser were an original signatory to the Note Purchase Agreement.

The execution hereof shall constitute a contract between the Company and the
Purchaser(s) for the uses and purposes hereinabove set forth, and this agreement
may be executed in any number of counterparts, each executed counterpart
constituting an original but all together only one agreement.

 

INTERNATIONAL SPEEDWAY CORPORATION By       Name:       Title:    

Accepted as of             ,         

 

[VARIATION] By       Name:       Title:    

 

- 3 -



--------------------------------------------------------------------------------

INFORMATION RELATING TO PURCHASERS

 

NAME OF PURCHASERS   

PRINCIPAL AMOUNT

OF THE SERIES 2012A

NOTES TO BE

PURCHASED

[NAME OF PURCHASER]    $

 

(1) All payments by wire transfer of

immediately available funds to:

with sufficient information to identify the

source and application of such funds.

 

(2) All notices of payments and written

confirmations of such wire transfers:

 

(3) All other communications:



--------------------------------------------------------------------------------

SUPPLEMENTAL REPRESENTATIONS

The Company represents and warrants to each Purchaser that except as hereinafter
set forth in this Exhibit A, each of the representations and warranties set
forth in Section 5 of the Note Purchase Agreement is true and correct in all
material respects as of the date hereof with respect to the Series         
Notes with the same force and effect as if each reference to “Series 2012A
Notes” set forth therein was modified to refer the “Series          Notes” and
each reference to “this Agreement” therein was modified to refer to the Note
Purchase Agreement as supplemented by the              Supplement. The Section
references hereinafter set forth correspond to the similar sections of the Note
Purchase Agreement which are supplemented hereby:

Section 5.3. Disclosure. The Company, through its agent, Wells Fargo Securities,
LLC has delivered to each Purchaser a copy of a Private Placement Memorandum,
dated                      (the “Memorandum”), relating to the transactions
contemplated by the              Supplement. The Memorandum fairly describes, in
all material respects, the general nature of the business and principal
properties of the Company and its Subsidiaries. The Note Purchase Agreement, the
Memorandum, the documents, certificates or other writings delivered to each
Purchaser by or on behalf of the Company in connection with the transactions
contemplated by the Note Purchase Agreement and the              Supplement and
the financial statements listed in Schedule 5.5 to the              Supplement,
taken as a whole, do not contain any untrue statement of a material fact or omit
to state any material fact necessary to make the statements therein not
misleading in light of the circumstances under which they were made. Since
                    , there has been no change in the financial condition,
operations, business, properties or prospects of the Company or any Subsidiary
except changes that individually or in the aggregate would not reasonably be
expected to have a Material Adverse Effect. There is no fact known to the
Company that would reasonably be expected to have a Material Adverse Effect that
has not been set forth herein or in the Memorandum or in the other documents,
certificates and other writings delivered to each Purchaser by or on behalf of
the Company specifically for use in connection with the transactions
contemplated hereby.

Section 5.4. Organization and Ownership of Shares of Subsidiaries. Schedule 5.4
to the              Supplement contains (except as noted therein) a complete and
correct list of the Company’s Subsidiaries, and showing, as to each Subsidiary,
the correct name thereof, the jurisdiction of its organization, and the
percentage of shares of each class of its capital stock or similar equity
interests outstanding owned by the Company and each other Subsidiary.

Section 5.13. Private Offering by the Company. Neither the Company nor anyone
acting on its behalf has offered the Series          Notes or any similar
securities for sale to, or solicited any offer to buy any of the same from, or
otherwise approached or negotiated in respect thereof with, any Person other
than the Purchasers and not more than [        ] other Institutional Investors,
each of which has been offered the Series          Notes at a private sale for
investment. Neither the Company nor anyone acting on its behalf has taken, or
will take, any action that would subject the issuance or sale of the Notes to
the registration requirements of Section 5 of the Securities Act.



--------------------------------------------------------------------------------

Section 5.14. Use of Proceeds; Margin Regulations. The Company will apply the
proceeds of the sale of the Series          Notes to                      and
for general corporate purposes. No part of the proceeds from the sale of the
Series          Notes pursuant to the          Supplement will be used, directly
or indirectly, for the purpose of buying or carrying any margin stock within the
meaning of Regulation U of the Board of Governors of the Federal Reserve System
(12 CFR 221), or for the purpose of buying or carrying or trading in any
securities under such circumstances as to involve the Company in a violation of
Regulation X of said Board (12 CFR 224) or to involve any broker or dealer in a
violation of Regulation T of said Board (12 CFR 220). Margin stock does not
constitute more than 2% of the value of the consolidated assets of the Company
and its Subsidiaries and the Company does not have any present intention that
margin stock will constitute more than 2% of the value of such assets. As used
in this Section, the terms “margin stock” and “purpose of buying or carrying”
shall have the meanings assigned to them in said Regulation U.

Section 5.15. Existing Indebtedness; Future Liens. (a) Schedule 5.15 to the
         Supplement sets forth a complete and correct list of all outstanding
Indebtedness of the Company and its Subsidiaries as of                     ,
since which date there has been no Material change in the amounts, interest
rates, sinking funds, installment payments or maturities of the Indebtedness of
the Company or its Subsidiaries. Neither the Company nor any Subsidiary is in
default and no waiver of default is currently in effect, in the payment of any
principal or interest on any Indebtedness of the Company or such Subsidiary and
no event or condition exists with respect to any Indebtedness of the Company or
any Subsidiary that would permit (or that with notice or the lapse of time, or
both, would permit) one or more Persons to cause such Indebtedness to become due
and payable before its stated maturity or before its regularly scheduled dates
of payment.

[Add any additional Sections as appropriate at the time the Series         
Notes are issued]

 

- 2 -



--------------------------------------------------------------------------------

[FORM OF SERIES          NOTE]

INTERNATIONAL SPEEDWAY CORPORATION

    % SERIES          SENIOR NOTE DUE                     

 

No. [            ]                         [Date] $[        ]    PPN
[            ]

FOR VALUE RECEIVED, the undersigned, International Speedway Corporation, a
Florida corporation (herein called the “Company”), a corporation organized and
existing under the laws of the State of                     , hereby promises to
pay to [                    ], or registered assigns, the principal sum of
[        ] DOLLARS (or so much thereof as shall not have been prepaid) on
                    , with interest (computed on the basis of a 360-day year of
twelve 30 day months) (a) on the unpaid balance hereof at the rate of ____% per
annum from the date hereof, payable semiannually, on the      day of         
and          in each year, commencing on the first of such dates after the date
hereof, until the principal hereof shall have become due and payable, and (b) to
the extent permitted by law, at a rate per annum from time to time equal to [2%
above the stated rate], on any overdue payment of interest and, during the
continuance of an Event of Default, on the unpaid balance hereof and on any
overdue payment of any Make-Whole Amount, payable [semiannually] as aforesaid
(or, at the option of the registered holder hereof, on demand).

Payments of principal of, interest on and any Make-Whole Amount with respect to
this Note are to be made in lawful money of the United States of America at Bank
of America, N.A. in New York, New York or at such other place as the Company
shall have designated by written notice to the holder of this Note as provided
in the Note Purchase Agreement referred to below.

This Note is one of a series of Senior Notes (the “Notes”) issued pursuant to a
Supplement to the Note Purchase Agreement dated as of [            ,         ]
(as from time to time amended, supplemented or modified, the “Note Purchase
Agreement”), between the Company, the Purchasers named therein and Additional
Purchasers of Notes from time to time issued pursuant to any Supplement to the
Note Purchase Agreement. This Note and the holder hereof are entitled equally
and ratably with the holders of all other Notes of all series from time to time
outstanding under the Note Purchase Agreement to all the benefits provided for
thereby or referred to therein. Each holder of this Note will be deemed, by its
acceptance hereof, to have (i) agreed to the confidentiality provisions set
forth in Section 20 of the Note Purchase Agreement and (ii) made the
representations set forth in Sections 6.2 and 6.3 of the Note Purchase
Agreement, provided that such holder may (in reliance upon information provided
by the Company, which shall not be unreasonably withheld) make a representation
to the effect that the purchase by such holder of any Note will not constitute a
non-exempt prohibited transaction under Section 406(a) of ERISA. Unless
otherwise indicated, capitalized terms used in this Note shall have the
respective meanings ascribed to such terms in the Note Purchase Agreement.



--------------------------------------------------------------------------------

This Note is registered with the Company and, as provided in the Note Purchase
Agreement, upon surrender of this Note for registration of transfer, duly
endorsed, or accompanied by a written instrument of transfer duly executed, by
the registered holder hereof or such holder’s attorney duly authorized in
writing, a new Note of the same series for a like principal amount will be
issued to, and registered in the name of, the transferee. Prior to due
presentment for registration of transfer, the Company may treat the person in
whose name this Note is registered as the owner hereof for the purpose of
receiving payment and for all other purposes, and the Company will not be
affected by any notice to the contrary.

[The Company will make required prepayments of principal on the dates and in the
amounts specified in the Note Purchase Agreement.] [This Note is not subject to
regularly scheduled prepayments of principal.] This Note is [also] subject to
optional prepayment, in whole or from time to time in part, at the times and on
the terms specified in the Note Purchase Agreement, but not otherwise.

Pursuant to the Subsidiary Guaranty Agreement dated as of [            ,
        ] (as amended or modified from time to time, the “Subsidiary Guaranty”),
certain Subsidiaries of the Company have absolutely and unconditionally
guaranteed payment in full of the principal of, Make-Whole Amount, if any, and
interest on this Note and the performance by the Company of its obligations
contained in the Note Purchase Agreement all as more fully set forth in said
Subsidiary Guaranty.

If an Event of Default, as defined in the Note Purchase Agreement, occurs and is
continuing, the principal of this Note may be declared or otherwise become due
and payable in the manner, at the price (including any applicable Make-Whole
Amount) and with the effect provided in the Note Purchase Agreement.

This Note shall be construed and enforced in accordance with, and the rights of
the parties shall be governed by, the law of the State of New York excluding
choice-of-law principles of the law of such State that would require the
application of the laws of a jurisdiction other than such State.

 

INTERNATIONAL SPEEDWAY CORPORATION By       Name:       Title:    

 

- 2 -